Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 2

 

AMENDMENT No. 2 dated as of June 25, 2019 (this “Amendment”) to the
Superpriority Senior Secured Priming Debtor-in-Possession Credit Agreement dated
as of May 15, 2019, by and among Cloud Peak Energy Inc., a Delaware corporation
and a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code
(the “CPE”), the other Persons party hereto from time to time as a “Borrower”,
the Persons party thereto from time to time as “Lenders”, and Ankura Trust
Company, LLC, as administrative agent (in such capacity, including any sub-agent
or any successor or assignee of any of the foregoing, the “Administrative
Agent”) and as collateral agent (in such capacity, including any sub-agent or
any successor or assignee of any of the foregoing, the “Collateral Agent”) (as
amended, supplemented, restated or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”).

 

RECITALS:

 

WHEREAS, the parties hereto desire to amend the Existing Credit Agreement upon
the terms and conditions set forth herein.

 

WHEREAS, the Lenders (as defined in the Existing Credit Agreement) party hereto
constitute the requisite Lenders to effectuate the amendments to the Existing
Credit Agreement set forth herein and such Lenders hereby notify the other
parties hereto of their consent to this Amendment.

 

1.             Defined Terms.  Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Existing Credit Agreement, as
amended hereby (the “Amended Credit Agreement”).

 

2.             Amendments.

 

(a)           Each party hereto agrees that, effective on the Amendment
Effective Date, the Existing Credit Agreement shall be amended to add the
following language at the beginning of clause (i)(b) of Section 5.04(k) of the
Existing Credit Agreement:

 

“if requested by the Required Lenders or their advisors or the Administrative
Agent,”

 

(b)           Each party hereto agrees that, effective on the Final Amendment
Effective Date, the Existing Credit Agreement shall be amended (i) to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Existing Credit Agreement attached as Annex I hereto, (ii) to
replace Exhibit D thereof with the Exhibit D attached as Annex II hereto and
(iii) to attach Exhibit H thereto with the Exhibit H attached as Annex III
hereto.

 

--------------------------------------------------------------------------------



 

4.             Representations and Warranties.  Each Borrower party hereto
represents and warrants to the Agents and the Lenders, on and as of the
Amendment Effective Date and Final Amendment Effective Date, that:

 

(a)           Each Borrower and each of the Subsidiaries (a) is a partnership,
limited liability company or corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, formation
or incorporation, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own its assets
and to carry on its business as now conducted, (c) is duly qualified and is
licensed and, as applicable, in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license and (d) subject,
in the case of each Borrower that is a Debtor, to the entry of the DIP Orders
and subject to the terms thereof, has the power and authority to execute,
deliver and perform its obligations under this Amendment and to perform the
transactions contemplated thereby.

 

(b)           Subject to the entry of the DIP Orders and the terms thereof, the
execution, delivery and performance by each Borrower and each of the
Subsidiaries of this Amendment (a) have been duly authorized by all corporate,
stockholder, limited liability company or partnership or other organizational
action required to be obtained by such Borrower and such Subsidiaries and
(b) (i) do not violate (A) any provision of law, statute, rule or regulation
(including, without limitation, any Mining Law), or contravene the terms of any
Organizational Document of any Borrower or any Subsidiary, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority (including, without limitation, any Mining Permit) or (C) any
indenture, lease (including, without limitation, any Mining Lease), agreement or
other instrument to which any such Borrower or any such Subsidiary is a party or
by which any of them or any of their respective assets are or may be bound,
except in respect of the Existing Indenture Documents, (ii) are not in conflict
with, and do not result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under, any indenture, lease (including,
without limitation, any Mining Lease), or other similar agreement or instrument,
except in respect of the Existing Indenture Documents, or (iii) conflict with or
result in any breach or contravention of, or the creation or imposition of any
Lien (except for any Liens that arise under the Loan Documents) upon or with
respect to any assets now owned or hereafter acquired by any Borrower or any
such Subsidiary, or require any payment to be made under (A) any contractual
obligation to which such Borrower or such Subsidiary is a party or affecting
such Borrower or such Subsidiary or the properties of such Borrower, such
Subsidiary or any of its or their Subsidiaries, except in respect of the
Existing Indenture Documents or (B) any order, injunction, writ or decree of any
governmental authority or any arbitral award to which such Borrower or such
Subsidiary or its or their property is subject.

 

(c)           Subject, in the case of each Borrower that is a Debtor, to the
entry of the DIP Orders and subject to the terms thereof, this Amendment has
been duly executed and

 

2

--------------------------------------------------------------------------------



 

delivered by each Borrower and constitutes a legal, valid and binding obligation
of such Borrower enforceable against each such Borrower in accordance with its
terms, subject to (i) except in the case of each Borrower that is not a Debtor,
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

 

(d)           Subject  to the entry of the DIP Orders and subject to the terms
thereof, no action, consent or approval of, registration or filing with or any
other action by any Governmental Authority is or will be required in connection
with this Amendment except for (a) such consents, authorizations, filings or
other actions that (i) have been made or obtained and are in full force and
effect, (ii) notices required under the Mining Permits and Environmental Permits
regarding a change in control solely to the extent required for the exercise of
remedies in respect of the Liens created hereunder, which will be given to the
applicable Governmental Authority on or prior to the date by which such notices
are due or (iii) are listed on Schedule 3.04 of the Existing Credit Agreement
and (b)  such actions, consents and approvals the failure to be obtained or made
which would not reasonably be expected to have a Material Adverse Effect.

 

5.             Conditions to Effectiveness.  The date on which (a) the
Administrative Agent shall have received counterparts to this Amendment executed
by the Administrative Agent, the Collateral Agent, each Borrower and Lenders,
which collectively constitute the Required Lenders as of the date of this
Amendment shall be referred to as the “Amendment Effective Date” and (b) (i) the
Administrative Agent shall have received counterparts to this Amendment executed
by the Administrative Agent, the Collateral Agent, each Borrower and each Person
that is a Lender as of the date of this Amendment and (ii) the Final DIP Order
Entry Date shall have occurred shall be referred to as the “Final Amendment
Effective Date”.

 

8.             Ratification.  Except to the extent hereby amended, the Existing
Credit Agreement and each of the other Loan Documents remain in full force and
effect and are hereby ratified and affirmed as of the Amendment Effective Date
and Final Amendment Effective Date.  Each Borrower expressly confirms that, with
effect from (and including) the Amendment Effective Date and the Final Amendment
Effective Date, the Security Documents shall apply and extend to the liabilities
and obligations of each relevant Borrower under the Amended Credit Agreement and
the other Loan Documents.

 

9.             Miscellaneous.  This Amendment shall be limited precisely as
written and, except as expressly provided herein, shall not be deemed (a) to be
a consent granted pursuant to, or a waiver or modification of, any term or
condition of the Existing Credit Agreement, any other Loan Documents or any of
the instruments or agreements referred to therein or (b) to prejudice any right
or rights which the Agents or the other Secured Parties may now have or have in
the future under or in connection with the Existing Credit Agreement, the other
Loan Documents or any of the instruments or agreements referred to therein.
Unless the context indicates otherwise, on and after the Amendment Effective
Date, whenever the Existing Credit Agreement is referred to in the Amended
Credit Agreement or other Loan Documents or any of the instruments,

 

3

--------------------------------------------------------------------------------



 

agreements or other documents or papers executed or delivered in connection
therewith, such reference shall be deemed to mean the Amended Credit Agreement. 
The Borrowers agree that their obligations set forth in Section 9.05 of the
Amended Credit Agreement shall extend to the preparation, execution and delivery
of this Amendment.  This Amendment is hereby deemed to be a Loan Document for
purposes of each Loan Document.

 

10.          Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 10.03 of the Existing Credit Agreement.  Delivery of an
executed counterpart to this Amendment by facsimile transmission shall be as
effective as delivery of a manually signed original.

 

11.          Governing Law.  THIS AMENDMENT AND ALL ACTIONS ARISING UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

12.          Entire Agreement.  This Amendment constitutes the entire contract
between the parties relative to the subject matter hereof.  Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Amendment. Nothing in
this Amendment, expressed or implied, is intended to confer upon any party other
than the parties hereto and thereto any rights, remedies, obligations or
liabilities under or by reason of this Amendment.  To the extent that any
provision herein is inconsistent with any term of the DIP Orders, the DIP Order
shall control.

 

13.          Severability.  In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

13.          Waiver of Jury Trial; Jurisdiction.    The provisions of Sections
10.11 and 10.15 of the Existing Credit Agreement shall apply to this Amendment,
mutatis mutandis.

 

[SIGNATURE PAGES FOLLOW]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CLOUD PEAK ENERGY INC.,

 

CLOUD PEAK ENERGY RESOURCES LLC

 

CABALLO ROJO HOLDINGS LLC,

 

CORDERO MINING HOLDINGS LLC,

 

CLOUD PEAK ENERGY SERVICES COMPANY,

 

NERCO LLC,

 

CLOUD PEAK ENERGY FINANCE CORP.,

 

CABALLO ROJO LLC,

 

CORDERO MINING LLC,

 

NERCO COAL LLC,

 

CORDERO OIL AND GAS LLC,

 

CLOUD PEAK ENERGY LOGISTICS LLC,

 

BIG METAL COAL CO. LLC,

 

ANTELOPE COAL LLC,

 

KENNECOTT COAL SALES LLC,

 

PROSPECT LAND AND DEVELOPMENT LLC,

 

SPRING CREEK COAL LLC,

 

SEQUATCHIE VALLEY COAL CORPORATION,

 

CLOUD PEAK ENERGY LOGISTICS I LLC,

 

ARROWHEAD I LLC,

 

WESTERN MINERALS LLC,

 

RESOURCE DEVELOPMENT LLC,

 

NERCO COAL SALES LLC,

 

ARROWHEAD II LLC,

 

ARROWHEAD III LLC,

 

YOUNGS CREEK HOLDINGS I LLC,

 

YOUNGS CREEK HOLDINGS II LLC,

 

and YOUNGS CREEK MINING COMPANY, LLC, as Borrowers

 

 

 

By:

/s/ Heath A. Hill

 

Name:

Heath A. Hill

 

Title: Executive V.P. and Chief Financial Officer

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

 

ANKURA TRUST COMPANY, LLC, as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

/s/ Ryan M. Roy

 

Name:

Ryan M. Roy

 

Title:

Managing Director

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Arena Short Duration High Yield Fund,

 

L.P., Series A, as Lender

 

 

 

By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages

 

 

 

By:

/s/ Sanije Perrett

 

Name:

Sanije Perrett

 

Title:

President

 

 

 

Arena Short Duration High Yield Fund,

 

L.P., Series B, as Lender

 

 

 

By: ARENA CAPITAL ADVISORS, LLC for and on behalf of the funds and accounts it
manages

 

 

 

By:

/s/ Sanije Perrett

 

Name:

Sanije Perrett

 

Title:

President

 

 

 

Arena Short Duration High Yield Fund,
L.P., Series C, as Lender

 

 

 

By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages

 

 

 

By:

/s/ Sanije Perrett

 

Name:

Sanije Perrett

 

Title:

President

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Arena Short Duration High Yield Fund,

 

L.P., Series D, as Lender

 

 

 

By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages

 

 

 

By:

/s/ Sanije Perrett

 

Name:

Sanije Perrett

 

Title:

President

 

 

 

Arena VII, LLC, as Lender

 

By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages

 

 

 

By:

/s/ Sanije Perrett

 

Name:

Sanije Perrett

 

Title:

President

 

 

 

INKA for the account of beTurn,

 

 

 

By: ARENA CAPITAL ADVISORS, LLC
for and on behalf of the funds and accounts it manages

 

 

 

By:

/s/ Sanije Perrett

 

Name:

Sanije Perrett

 

Title:

President

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

TDC, National Assurance Company

 

 

 

 

By: ARENA CAPITAL ADVISORS, LLC

 

for and on behalf of the funds and accounts

 

it manages

 

 

 

 

By:

/s/ Sanije Perrett

 

Name:

Sanije Perrett

 

Title:

President

 

 

 

 

The Doctor’s Company, an Interinsurance Exchange

 

 

 

 

By: ARENA CAPITAL ADVISORS, LLC

 

for and on behalf of the funds and accounts

 

it manages

 

 

 

 

By:

/s/ Sanije Perrett

 

Name:

Sanije Perrett

 

Title:

President

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

GRACE BROTHERS, LP, as Lender

 

 

 

By: BRO-GP, LLC

 

 

A General Partner

 

 

 

 

By:

/s/ Bradford T. Whitmore

 

Name:

Bradford T. Whitmore

 

Title:

Manager

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Wolverine Flagship Fund Trading Limited, as Lender

 

 

 

 

By: Wolverine Asset Management, LLC, its investment manager

 

 

 

 

By:

/s/ Kenneth L. Nadel

 

Name:

Kenneth L. Nadel

 

Title:

Chief Operating Officer

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

TIAA Global Public Investments, LLC - Series Loan, as Lender

 

 

 

 

By: Teachers Advisors, LLC, its investment manager

 

 

 

 

By:

/s/ Ji Min Shin

 

Name:

Ji Min Shin

 

Title:

Senior Director

 

 

 

 

TIAA Global Public Investments, LLC — Series High Yield, as Lender

 

 

 

 

 

 

 

By: Teachers Advisors, LLC, its investment manager

 

 

 

 

By:

/s/ Ji Min Shin

 

Name:

Ji Min Shin

 

Title:

Senior Director

 

 

 

 

TIAA-CREF High Yield Fund, as Lender

 

 

 

 

By: Teachers Advisors, LLC, its investment manager

 

 

 

 

By:

/s/ Ji Min Shin

 

Name:

Ji Min Shin

 

Title:

Senior Director

 

 

 

 

TIAA-CREF Bond Plus Fund, as Lender

 

 

 

 

By: Teachers Advisors, LLC, its investment manager

 

 

 

 

By:

/s/ Ji Min Shin

 

Name:

Ji Min Shin

 

Title:

Senior Director

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Teachers Insurance and Annuity Association of America, as Lender

 

 

 

By: Nuveen Alternatives Advisors LLC, its investment manager

 

 

 

By:

/s/ Ji Min Shin

 

Name:

Ji Min Shin

 

Title:

Senior Director

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Kapitalforeningen MP Invest High yield obligationer V, as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Stichting Pensioenfonds TNO,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

The State of Connecticut Acting Through its Treasurer,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Stichting Pensioenfonds Hoogovens,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Pinnacol Assurance,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

PensionDanmark

 

Pensionforsikringsaktieselskab,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

PACE High Yield Investments,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Ohio Public Employees Retirement System,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Northern Multi-Manager High Yield Opportunity Fund,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

General Organization for Social Insurance,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

National Railroad Retirement Investment Trust,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Nomura US Attractive Yield Corporate Bond Fund Mother Fund,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Nomura Funds Ireland – Global High Yield Bond Fund,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Montgomery County Consolidated Retiree Health Benefits Trust,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Montgomery County Employees’ Retirement System,

 

as Lender

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Commonwealth of Massachusetts Employees Deferred Compensation Plan,
as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Mars Associates Retirement Plan,
as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Stichting Mars Pensioenfonds,
as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Louisiana State Employees’ Retirement System,
as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

L-3 Communications Corporation Master Trust,

 

as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Illinois State Board of Investment,

 

as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Government of Guam Retirement Fund,

 

as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Delta Master Trust,

 

as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Delta Pilots Disability and Survivorship Trust,

 

as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Blue Cross and Blue Shield Association National Retirement Trust,

 

as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

Nomura Bond and Loan Fund,

 

as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

American Century Investment Trust — NT High Income Fund,

 

as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

American Century High Yield Corporate Bond Collective Fund,

 

as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

American Century Investment Trust — High Income Fund,

 

as Lender

 

 

 

 

By:

/s/ Stephen Kotsen

 

Name:

Stephen Kotsen

 

Title:

Managing Director of Nomura Corporate Research and Asset Management, Inc. as
Investment Advisor

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

 

WEXFORD SPECTRUM INVESTORS LLC

 

 

 

 

By:

/s/ Arthur Amron

 

Name:

Arthur Amron

 

Title:

Vice President and Assistant Secretary

 

 

 

WEXFORD CATALYST INVESTORS LLC

 

 

 

 

By:

/s/ Arthur Amron

 

Name:

Arthur Amron

 

Title:

Vice President and Assistant Secretary

 

 

 

DEBELLO INVESTORS LLC

 

 

 

 

By:

/s/ Arthur Amron

 

Name:

Arthur Amron

 

Title:

Vice President and Assistant Secretary

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------



 

ANNEX I

 

AMENDED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------



 

Execution Version

 

 

SUPERPRIORITY SENIOR SECURED PRIMING DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of May 15, 2019

 

among

 

CLOUD PEAK ENERGY INC.

 

and

 

THE SUBSIDIARIES OF CLOUD PEAK ENERGY INC. PARTY HERETO,
each a Debtor and Debtor-in-Possession under Chapter 11
of the Bankruptcy Code, as Borrowers,

 

THE LENDERS PARTY HERETO,

 

and

 

ANKURA TRUST COMPANY, LLC,
as Administrative Agent and as Collateral Agent

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Terms Generally

32

Section 1.03.

Administrative Borrower

32

Section 1.04.

Divisions

33

Section 1.05.

Orders Control

33

 

 

 

ARTICLE II. THE CREDITS

33

 

 

 

Section 2.01.

Commitments

33

Section 2.02.

Loans and Borrowings

34

Section 2.03.

Requests for Borrowings

35

Section 2.04.

Funding of Borrowings

35

Section 2.05.

Interest Elections

36

Section 2.06.

Incremental Loans

3736

Section 2.07.

Evidence of Debt

3837

Section 2.08.

Repayment of Loans

38

Section 2.09.

Optional and Mandatory Prepayment of Loans

3938

Section 2.10.

Fees

39

Section 2.11.

Interest

40

Section 2.12.

Alternate Rate of Interest

41

Section 2.13.

Increased Costs

4241

Section 2.14.

Break Funding Payments

4342

Section 2.15.

Taxes

43

Section 2.16.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

46

Section 2.17.

Mitigation Obligations

4847

Section 2.18.

Illegality

48

Section 2.19.

Priority and Liens

4948

Section 2.20.

No Discharge; Survival of Claims

50

Section 2.21.

Payment of Obligations

5150

Section 2.22.

Joint and Several Liability

5150

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES

5251

 

 

 

Section 3.01.

Organization; Powers

52

Section 3.02.

Authorization

52

Section 3.03.

Enforceability

5352

Section 3.04.

Governmental Approvals

53

Section 3.05.

Financial Statements

53

Section 3.06.

No Material Adverse Effect

5453

Section 3.07.

Title to Properties; Possession Under Leases

5453

Section 3.08.

Litigation; Compliance with Laws

56

Section 3.09.

Federal Reserve Regulations

5756

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Section 3.10.

Investment Company Act

57

Section 3.11.

Use of Proceeds

57

Section 3.12.

Tax Returns

57

Section 3.13.

No Material Misstatements

58

Section 3.14.

Employee Benefit Plans

58

Section 3.15.

Environmental Matters

5958

Section 3.16.

Security Documents

6059

Section 3.17.

[Reserved]

60

Section 3.18.

Material Contracts

60

Section 3.19.

Labor Matters

60

Section 3.20.

Insurance

60

Section 3.21.

Anti-Terrorism Law

6160

Section 3.22.

Initial Budget

6261

Section 3.23.

DIP Orders

6261

Section 3.24.

Bankruptcy Matters

62

 

 

 

ARTICLE IV. CONDITIONS OF EFFECTIVENESS AND LENDING

62

 

 

 

Section 4.01.

Conditions Precedent to Effectiveness

62

Section 4.02.

Conditions to Borrowings

6564

 

 

 

ARTICLE V. AFFIRMATIVE COVENANTS

66

 

 

 

Section 5.01.

Existence; Businesses and Properties

66

Section 5.02.

Insurance

67

Section 5.03.

Payment of Obligations

6968

Section 5.04.

Financial Statements, Reports; Borrowing Base Information, etc.

69

Section 5.05.

Lender Conference Calls

72

Section 5.06.

Notices

7372

Section 5.07.

Compliance with Laws

7473

Section 5.08.

Maintaining Records; Access to Properties; Inspections, Field Exams and
Appraisals, Etc.

74

Section 5.09.

Use of Proceeds

74

Section 5.10.

Compliance with Environmental Laws

74

Section 5.11.

Compliance with Leases

74

Section 5.12.

First and Second Day Orders

7574

Section 5.13.

Cash Management

7574

Section 5.14.

Segregated Account

75

Section 5.15.

Certain Case Milestones

75

Section 5.16.

Budget

76

Section 5.17.

Further Assurances

76

Section 5.18.

A/R Refunds

76

Section 5.19.

Control Agreements

76

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Section 5.20.

Information Rights

76

Section 5.21.

Post-Closing Covenants

7776

Section 5.22.

Mining Permits and Environmental Permits

77

 

 

 

ARTICLE VI. NEGATIVE COVENANTS

77

 

 

 

Section 6.01.

Investments

77

Section 6.02.

Indebtedness

7978

Section 6.03.

Liens

79

Section 6.04.

Restrictions on Fundamental Changes

80

Section 6.05.

Asset Dispositions

8180

Section 6.06.

Restricted Payments

8281

Section 6.07.

Payments of Indebtedness

8281

Section 6.08.

Transactions with Affiliates

82

Section 6.09.

Business of the Borrowers and the Subsidiaries

82

Section 6.10.

Limitation on Modifications of Organizational Documents, Indebtedness and
Certain Other Agreements, etc.

8382

Section 6.11.

Reserved

83

Section 6.12.

Swap Agreements

83

Section 6.13.

Embargoed Person

83

Section 6.14.

Anti-Terrorism Law; Anti-Money Laundering

8483

Section 6.15.

Changes in Fiscal Year

84

Section 6.16.

Changes in Accounting

84

Section 6.17.

Subsidiaries

84

Section 6.18.

Unexpired Leases; Executory Contracts

84

Section 6.19.

Approvals

84

Section 6.20.

Proceedings

84

Section 6.21.

Margin Stock

8584

Section 6.22.

Collateral

85

Section 6.23.

Weekly Draws

85

Section 6.24.

Use of Proceeds

86

Section 6.25.

Carve-Out

86

Section 6.26.

Orders

86

Section 6.27.

Bank Accounts

86

Section 6.28.

Minimum Liquidity

86

 

 

 

ARTICLE VII. [RESERVED]

87

 

 

ARTICLE VIII. EVENTS OF DEFAULT

87

 

 

 

Section 8.01.

Events of Default

87

Section 8.02.

Application of Funds

92

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

ARTICLE IX. THE AGENTS

94

 

 

 

Section 9.01.

Appointment

94

Section 9.02.

Nature of Duties

95

Section 9.03.

Resignation by the Agents

95

Section 9.04.

Each Agent in Its Individual Capacity

95

Section 9.05.

Indemnification

96

Section 9.06.

Lack of Reliance on Agents

96

Section 9.07.

Withholding Taxes

96

Section 9.08.

Credit Bidding

97

 

 

 

ARTICLE X. MISCELLANEOUS

98

 

 

 

Section 10.01.

Notices

98

Section 10.02.

Survival of Agreement

99

Section 10.03.

Binding Effect, Effectiveness

99

Section 10.04.

Successors and Assigns

99

Section 10.05.

Expenses; Indemnity

103

Section 10.06.

Right of Set-off

105

Section 10.07.

Applicable Law

105

Section 10.08.

Waivers; Amendment

105

Section 10.09.

Interest Rate Limitation

107

Section 10.10.

Entire Agreement

107

Section 10.11.

WAIVER OF JURY TRIAL

107

Section 10.12.

Severability

107108

Section 10.13.

Counterparts

108

Section 10.14.

Headings

108

Section 10.15.

Jurisdiction; Consent to Service of Process

108

Section 10.16.

Confidentiality

108

Section 10.17.

Website Communications

109

Section 10.18.

U.S. PATRIOT Act

110

Section 10.19.

No Fiduciary Duty

111

 

iv

--------------------------------------------------------------------------------



 

INDEX OF EXHIBITS

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Borrowing Request

Exhibit C

Form of Interim DIP Order

Exhibit D

Form of Note

Exhibit E

Form of Weekly Draw Request

Exhibit F-1 – F-4

Forms of United States Tax Compliance Certificate

Exhibit G

Initial Budget

Exhibit H

Form of Master Assignment and Acceptance

 

INDEX OF SCHEDULES

 

Schedule 1.01(A)

Commitments

Schedule 1.01(B)

Prior Permitted Liens

Schedule 3.04

Governmental Approvals

Schedule 3.07(a)

Material Real Property

Schedule 3.07(c)

Certain Mining Claims

Schedule 3.07(d)

Intellectual Property

Schedule 3.07(e)

Condemnation Proceedings

Schedule 3.07(f)

Certain Real Property Option Rights

Schedule 3.07(g)

Names and Jurisdictions

Schedule 3.07(h)

Subscriptions

Schedule 3.08(a)

Litigation

Schedule 3.08(b)

Violations

Schedule 3.08(c)

Bonds

Schedule 3.12

Taxes

Schedule 3.15

Environmental Matters

Schedule 3.15(vii)

Underground Storage Tanks

Schedule 3.18

Material Contracts

Schedule 3.19

Labor Matters

Schedule 3.20

Insurance

Schedule 5.03

Specified Taxes

Schedule 6.01

Investments

Schedule 6.02

Indebtedness

Schedule 6.10

Restrictive Agreements

Schedule 6.20

Proceedings

 

v

--------------------------------------------------------------------------------



 

SUPERPRIORITY SENIOR SECURED PRIMING DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated
as of May 15, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), among CLOUD PEAK ENERGY INC., a Delaware
corporation and a Debtor and Debtor-in-Possession under Chapter 11 of the
Bankruptcy Code (“CPE”), the other Persons party hereto from time to time as a
“Borrower”, the Persons party hereto from time to time as “Lenders”, and Ankura
Trust Company, LLC, as administrative agent (in such capacity, including any
sub-agent or any successor or assignee of any of the foregoing, the
“Administrative Agent”) and as collateral agent (in such capacity, including any
sub-agent or any successor or assignee of any of the foregoing, the “Collateral
Agent”) for the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, on May 10, 2019 (the “Petition Date”), the Borrowers (collectively, and
together with any other Affiliates that become debtors in the Cases, the
“Debtors”) filed voluntary petitions with the Bankruptcy Court initiating their
respective cases that are pending under Chapter 11 of the Bankruptcy Code (the
cases of the Borrowers, each a “Case” and collectively, the “Cases”) and have
continued in the possession of their assets and in the management of their
business pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

 

WHEREAS, the Borrowers have requested that the Lenders provide them with a term
loan facility under this Agreement in an aggregate principal amount not to
exceed (i) $35,000,000 (as may be increased to give effect to any fees or
interest that are paid in kind as contemplated herein and to give effect to any
Incremental Loans provided as set forth herein), subject to the limitations on
borrowing set forth herein and (ii) subject to the entry of the Final DIP Order,
Roll-Up Loans and Contingent Roll-Up Loans consisting of the roll-up of certain
Indebtedness.  The Lenders are willing to extend such credit to the Borrowers on
the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01.                                   Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings specified
below:

 

“2021 Indenture” shall mean that certain Indenture, dated as of October 17,
2016, among the Specified Borrowers, the Subsidiaries named therein as
Subsidiary Guarantors, and the 2021 Indenture Trustee, as in effect on the
Effective Date and as may be amended or modified in accordance with this
Agreement.

 

--------------------------------------------------------------------------------



 

“2021 Indenture Documents” shall mean, collectively, the 2021 Indenture, the
2021 Notes and any other agreement, document or instrument entered into in
connection therewith, in each case, as in effect on the Effective Date and as
may be amended or modified in accordance with this Agreement.

 

“2021 Indenture Trustee” shall mean Wilmington Trust, National Association, in
its capacity as trustee and collateral agent under the 2021 Indenture.

 

“2021 Noteholders” means, collectively, the holders of the 2021 Notes.

 

“2021 Notes” means, collectively, the 12% second lien senior secured notes due
2021 issued pursuant to the 2021 Indenture, as in effect on the Effective Date
and as may be amended or modified in accordance with this Agreement.

 

“2024 Indenture” shall mean that certain First Supplemental Indenture, dated as
of March 11, 2014, among the Specified Borrowers, the Subsidiaries named therein
as Subsidiary Guarantors, and the 2024 Indenture Trustee, as in effect on the
Effective Date and as may be amended or modified in accordance with this
Agreement.

 

“2024 Indenture Documents” shall mean, collectively, the 2024 Indenture, the
2024 Notes and any other agreement, document or instrument entered into in
connection therewith, in each case, as in effect on the Effective Date and as
may be amended or modified in accordance with this Agreement.

 

“2024 Indenture Trustee” shall mean Wilmington Trust, NA (as successor to Wells
Fargo Bank, National Association), in its capacity as trustee and collateral
agent under the 2021 Indenture.

 

“2024 Noteholders” means, collectively, the holders of the 2024 Notes.

 

“2024 Notes” means, collectively, the 6.375% senior unsecured notes due 2024
issued pursuant to the 2024 Indenture, as in effect on the Effective Date and as
may be amended or modified in accordance with this Agreement.

 

“363 Sale” shall mean a sale of any portion of the Collateral or the assets of
any Borrower under Section 363 of the Bankruptcy Code.

 

“363 Sale Order” shall mean a Final Order entered by the Bankruptcy Court in the
Cases approving a 363 Sale.

 

“A/R Refund” shall mean any and all amounts representing collections on the A/R
Securitization Facility Collateral that are payable to the A/R Securitization
Seller pursuant to Sections 1.4(b)(ii), 1.4(b)(iv) and 1.4(d) of the A/R
Securitization Facility Agreement.

 

“A/R Securitization Facility” shall mean the accounts receivable securitization
facility provided pursuant to the terms of the A/R Securitization Facility
Agreement.

 

2

--------------------------------------------------------------------------------



 

“A/R Securitization Facility Agreement” means that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of on or about the Effective
Date (as may be amended or modified in accordance with this Agreement) among the
non-debtor A/R Securitization Seller, as seller, CPER, as servicer, and PNC
Bank, National Association, as administrator and LC Bank and various conduit
purchasers and other parties thereto.

 

“A/R Securitization Facility Collateral” shall mean all “Pool Assets” (as
defined in the A/R Securitization Agreement), including “Receivables” and
“Related Rights” (each as defined in the A/R Securitization Documents) sold,
contributed or otherwise transferred to the A/R Securitization Seller; provided,
that any such assets referred to above that are not acquired from (or otherwise
transferred, assigned or pledged (to the extent of any re-characterization as
other than a sale)), or are reconveyed (or released from any Lien) to, any
Borrower shall not constitute “A/R Securitization Facility Collateral”.  For the
avoidance of doubt, no party, other than the administrator under the A/R
Securitization Facility Agreement (for the benefit of the Purchasers), shall
have a security interest in or lien on the A/R Securitization Facility
Collateral.

 

“A/R Securitization Facility Documents” means, collectively, the A/R
Securitization Facility Agreement and any other agreement, document or
instrument entered into in connection therewith, in each case, as in effect on
the Effective Date and as may be amended in accordance with this Agreement.

 

“A/R Securitization Facility Superpriority Claim” shall mean superpriority
administrative expense claims granted pursuant to (i) an interim order and/or a
Final Order approving the motion seeking approval of the Borrowers’ continuation
of the A/R Securitization Facility, A/R Securitization Facility Documents, and
the applicable Borrowers’ entry into same and/or (ii) the DIP Orders.

 

“A/R Securitization Seller” shall mean Cloud Peak Energy Receivables LLC.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

 

“Acceptable 363 Sale” shall mean a 363 Sale that is consented to (such consent
not to be unreasonably withheld) by the Supermajority Lenders and is subject to
and consistent with the terms of the SAPSA; provided, that, in no event shall a
Prohibited Plan or Sale constitute an “Acceptable 363 Sale”.

 

“Acceptable Chapter 11 Plan” shall mean a Chapter 11 Plan (which Chapter 11 Plan
may include a sale of all or substantially all of the Borrowers’ assets) that,
subject to the SAPSA, (a)(i) provides for the termination of the Commitments and
(A) to the extent not otherwise previously paid in full in cash, the payment in
full in cash of the Obligations on account of the New Money Loans under the Loan
Documents (other than contingent indemnification obligations as to which no
claim has been asserted), and (B) the payment of the Obligations on account of
the Roll-Up Loans in accordance with the terms of the SAPSA, each of
(A) and (B) on the Consummation Date of such Chapter 11 Plan, and (ii) provides
for releases of the Released Parties

 

3

--------------------------------------------------------------------------------



 

from any and all claims against Agents, the Lenders, the Existing Trustees and
the Existing Noteholders in connection with or related to this Agreement to the
fullest extent permitted by the Bankruptcy Code and applicable law or (b) is
otherwise acceptable to the Required Lenders in its/their reasonable discretion;
provided, that, in no event shall a Chapter 11 Plan that is a Prohibited Plan or
Sale constitute an “Acceptable Chapter 11 Plan”.

 

“Adequate Protection” shall mean the Adequate Protection Liens, the Adequate
Protection Superpriority Claim, and other adequate protection that is provided
to the 2021 Noteholders and other secured parties under the 2021 Indenture
Documents pursuant to the DIP Orders; provided that (i) such Adequate Protection
Liens are junior to the Liens granted to the Collateral Agent (for the benefit
of the Secured Parties) under the Loan Documents, and (ii)  such Adequate
Protection Superpriority Claim is junior to the Superpriority Claim granted to
the Agents and the Lenders.

 

“Adequate Protection Liens” shall mean valid, binding, enforceable and
automatically perfected replacement liens on the Collateral granted pursuant to
any DIP Order, which such liens are junior to the Liens granted to the
Collateral Agent (for the benefit of the Secured Parties) under the Loan
Documents and the DIP Orders.

 

“Adequate Protection Superpriority Claim” shall mean a claim against any Debtor
in any of the Cases which is an administrative expense claim having priority
over any or all administrative expenses of the kind that are specified in, or
contemplated by, Sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a),
546(c), 726, 1114 or any other provisions of the Bankruptcy Code to the extent
of any diminution in value of the respective interests of the 2021 Noteholders
and other secured parties under the 2021 Indenture Documents in the Collateral
granted pursuant to the DIP Orders.

 

“Advance Rate” means (a) as of the Effective Date, 66.323% and (b) upon
effectiveness of any Incremental Amendment, the “Advance Rate” as amended
thereby.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves applicable to such Eurocurrency
Borrowing, if any; provided that the Adjusted LIBO Rate shall be deemed to not
be less than 1.00% per annum.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.10(a).

 

“Administrative Agent Fee Letter” shall mean the letter agreement by and among
the Borrowers and the Administrative Agent, dated as of the date hereof.

 

“Administrative Borrower” means CPER (or its successor) or any other Person
appointed and authorized by the Borrowers pursuant to Section 1.03.

 

4

--------------------------------------------------------------------------------



 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agent Parties” shall have the meaning assigned to such term in
Section 10.17(c).

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate as
determined on such day, plus 1.0%; provided that, the Alternate Base Rate shall
be deemed to not be less than 2.00% per annum.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, including the failure of the Federal Reserve Bank of New
York to publish rates or the inability of the Administrative Agent to obtain
quotations in accordance with the terms thereof, the Alternate Base Rate shall
be determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist.  Any change in the
Alternate Base Rate due to a change in the LIBO Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
LIBO Rate or the Federal Funds Effective Rate, respectively.

 

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.21(a).

 

“Applicable Margin” shall mean (i) 9.00% per annum, in the case of Eurocurrency
Loans and (ii) 8.00% per annum, in the case of ABR Loans.

 

“Applicable Subsidiary” shall have the meaning assigned to such term in
Section 8.01(h).

 

“Appraisal” shall have the meaning assigned to such term in Section 5.04(k).

 

“Appraisal Certificate” shall have the meaning assigned to such term in
Section 5.04(k).

 

“Appraisers” shall have the meaning assigned to such term in Section 5.04(k).

 

“Approved Budget” means the Initial Budget; provided, that, upon the written
approval (or deemed approval pursuant to Section 5.04(h), as applicable) of the
Required Lenders of an Updated Budget in accordance with Section 5.04(h),
“Approved Budget” shall mean such Updated Budget.

 

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in loans and similar
extensions of credit in

 

5

--------------------------------------------------------------------------------



 

the ordinary course and that is administered or managed by a Lender, an
Affiliate of a Lender or an entity or an Affiliate of an entity that administers
or manages a Lender.

 

“Asset Disposition” shall mean any sale, transfer or other disposition by any
Borrower or any of its or their Subsidiaries to any person other than a Borrower
of any asset or group of related assets (including, without limitation, any
contractual rights, whether with respect to any Material Contract or otherwise),
in each case, in one or a series of related transactions, including but not
limited to (a) Equity Interests of any Borrower or any Subsidiary, (b) any sale,
transfer or other disposition of any Real Property, or (c) any Sale and
Lease-Back Transaction; provided that in no event shall any sale, contribution,
transfer or other disposition of any receivables or other property to the A/R
Securitization Seller pursuant to and in accordance with the Purchase and Sale
Agreement (as defined in the A/R Securitization Facility Agreement) constitute
an “Asset Disposition”.

 

“Assignment and Acceptance” shall mean (i) with respect to assignments not
occurring in connection with the Specified Tender Offer, an assignment and
acceptance entered into by a Lender and an assignee, and accepted by the
Administrative Agent and the Administrative Borrower (if required by such
assignment and acceptance), in the form of Exhibit A to this Agreement or such
other form as shall be approved by the Administrative Agent and (ii) with
respect to assignments occurring in connection with the Specified Tender Offer,
a Master Assignment and Acceptance.

 

“Automatic Rejection Date” shall mean, with respect to any particular
nonresidential real property lease, the final day of the 120-day period (or, if
extended by the Bankruptcy Court, 210-day period or such other date as the
Bankruptcy Court may order) provided for in Section 365(d)(4) of the Bankruptcy
Code for the Borrowers to assume leases in the Cases.

 

“Avoidance Action” shall mean the Debtors’ claims and causes of action under
Sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and
any other avoidance actions under the Bankruptcy Code and the proceeds thereof
and property received thereby whether by judgment, settlement or otherwise.

 

“Backstop Commitment Fee” shall have the meaning set forth in Section 2.10(b).

 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court having jurisdiction over the Cases from time to
time.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person or any authorized
committee thereof, (ii) in the case of any limited liability company, the board
of managers of such Person or any authorized committee thereof, or if there is
none, the Board of Directors of the managing member of such

 

6

--------------------------------------------------------------------------------



 

Person (iii) in the case of any partnership, the general partner and the Board
of Directors of the general partner of such Person or any authorized committee
thereof and (iv) in any other case, the functional equivalent of the foregoing.

 

“Borrowers” shall mean, collectively, CPE and each Subsidiary of CPE other than
the Excluded Subsidiaries.

 

“Borrowing” shall mean a group of Loans of a single Type and made on a single
date.

 

“Borrowing Base” shall mean, on any date, (1) the product of (a) the Advance
Rate multiplied by (b) the sum of (i) the net orderly liquidation value of the
Borrowers’ inventory in which the Collateral Agent, for the benefit of the
Secured Parties, has a valid, first and super-priority perfected Lien, as such
net orderly liquidation value is set forth in the then most recent Inventory
Appraisal delivered to the Agents and the Lenders (which may be the Inventory
Appraisal delivered to the Lenders on or prior to the Effective Date) plus
(ii) the net orderly liquidation value of the Borrowers’ machinery and equipment
in which the Collateral Agent, for the benefit of the Secured Parties, has a
valid, first and super-priority perfected Lien, as such net orderly liquidation
value is set forth in the then most recent M&E Appraisal delivered to the
Lenders (which may be the M&E Appraisal delivered to the Lenders on or prior to
the Effective Date) minus (2) Reserves.

 

“Borrowing Base Certificate” shall have the meaning assigned to such term in
Section 5.04(l).

 

“Borrowing Base Deficiency” shall mean, at any time, the amount, if any, by
which the principal amount of the New Money Loans (excluding any amounts added
to the principal balance of the Loans as a result of fees or interest being paid
in kind hereunder) exceeds the Borrowing Base.

 

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B to this
Agreement.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable currency in the London interbank
market.

 

“Capital Expenditures” shall mean, with respect to any Person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset that are or are required to be included as capital expenditures on
a consolidated statement of cash flows of such Person (excluding normal
replacements and maintenance which are properly charged to current operations). 
For purposes of this definition, the purchase price of equipment that is
purchased substantially concurrently with the trade-in of existing equipment or
with insurance proceeds shall be included in the calculation of Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment

 

7

--------------------------------------------------------------------------------



 

in respect of the equipment being traded in at such time, the proceeds of such
asset sale or the amount of such insurance proceeds, as the case may be.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

 

“Carve-Out” shall have the meaning specified in the Interim DIP Order, prior to
entry of the Final DIP Order, and the Final DIP Order thereafter.

 

“Carve-Out Reserve” shall mean a cash reserve in an amount equal to, on any date
(i) the Pre-Carve-Out Trigger Notice Cap (as defined in the Interim DIP Order,
prior to entry of the Final DIP Order, and the Final DIP Order thereafter), plus
(ii) the Post-Carve-Out Trigger Notice Cap (as defined in the Interim DIP Order,
prior to entry of the Final DIP Order, and the Final DIP Order thereafter).

 

“Case” or “Cases” shall have the meaning specified in the recitals hereof.

 

“Casualty and Condemnation Award” shall mean casualty insurance settlements and
condemnation awards resulting from any Casualty Event.

 

“Casualty Event” shall mean any loss, destruction or damage with respect to any
property or asset of any Borrower or any Subsidiary, or any actual or threatened
condemnation, confiscation, requisition, seizure or taking of such property or
asset.

 

A “Change in Control” shall be deemed to occur if, in each case, other than in
connection with a transaction permitted under this Agreement:

 

(a)                                 CPE does not own 100% of the Equity
Interests of CPER;

 

(b)                                 CPER does not, directly or indirectly, own
100% of the Equity Interests of each other Borrower; or

 

(c)                                  any “person” or “group” (each as used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on Effective Date) is
or becomes the beneficial owner (as defined in Rule 13d-3 of the Exchange Act as
in effect on Effective Date), directly or indirectly, in the aggregate Equity
Interests representing 35% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of a Borrower.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after Effective Date, (b) any change in law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Effective Date or (c) compliance by any Lender (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any written request, guideline or
directive (whether or not

 

8

--------------------------------------------------------------------------------



 

having the force of law) of any Governmental Authority made or issued after the
Effective Date; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Chapter 11 Plan” shall mean a chapter 11 plan in any or all of the Cases of the
Debtors.

 

“Charges” shall have the meaning assigned to such term in Section 10.09.

 

“Coal” shall mean all coal and all types of solid naturally occurring
hydrocarbons, including without limitation, bituminous and sub-bituminous coal,
and lignite; provided, that in the case of any raw coal, such raw coal shall be
converted to the “clean coal equivalent” quantity thereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
or in the Interim DIP Order or the Final DIP Order and all other assets that
become subject to the Liens created by the Security Documents from time to time,
the Interim DIP Order or the Final DIP Order; provided, that, notwithstanding
the foregoing, the Collateral shall not include the A/R Securitization Facility
Collateral or the proceeds and/or products thereof, provided, further, that to
the extent of any conflict with respect to the Liens created by the Security
Documents, the Interim DIP Order or the Final DIP Order, then the Interim DIP
Order (and, when entered, the Final DIP Order) shall control.

 

“Collateral Agent” shall have the meaning given such term in the introductory
paragraph of this Agreement.

 

“Commitment” shall mean with respect to each Lender, the commitment of such
Lender to make Loans hereunder.  The initial amount of each Lender’s Commitment
is set forth on Schedule 1.01(A) to this Agreement under the heading
“Commitment” opposite such Lender’s name, or in the Assignment and Acceptance,
subject to any adjustment pursuant to the terms and conditions thereof.  As of
the Effective Date, the aggregate amount of the Commitments is $35,000,000,
subject, for the avoidance of doubt, to any limitations on borrowing as set
forth herein.

 

“Communications” shall have the meaning assigned to such term in
Section 10.17(a).

 

“Confirmation Order” shall mean an order of the Bankruptcy Court confirming an
Acceptable Chapter 11 Plan pursuant to Section 1129 of the Bankruptcy Code, in
form and substance reasonably acceptable to the Supermajority Lenders, which
shall be in full force and

 

9

--------------------------------------------------------------------------------



 

effect and shall not be reversed, vacated, stayed, amended, supplemented or
otherwise modified or subject to the possibility of appeal, in each case,
without the prior written consent of the Supermajority Lenders.

 

“Consummation Date” shall mean the date of the substantial consummation (as
defined in Section 1101 of the Bankruptcy Code and which for purposes of this
Agreement shall be no later than the effective date) of a Chapter 11 Plan that
is confirmed pursuant to a Confirmation Order of the Bankruptcy Court.

 

“Contingent Roll-Up Loans” shall mean loans deemed made pursuant to the first
sentence of Section 2.01(f).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling,” “Controlled” and “Controls” shall have meanings correlative
thereto.

 

“Control Agreement” shall mean an account control agreement among the applicable
Borrower(s), the Collateral Agent and the applicable depository bank, in form
and substance reasonably satisfactory to the Required Lenders.

 

“Corresponding New Money Loan” shall mean, (i) with respect to any Initial
Roll-Up Loan, the New Money Loans made pursuant to Section 2.01(b), (ii) with
respect to any Final Roll-Up Loan (Second Borrowing), the New Money Loans made,
or, to the extent the Final DIP Order so provides, deemed made  pursuant to
Section 2.01(c) and/or 2.01(d), as applicable, and (iii) with respect to any
Final Roll-Up Loan (Third Borrowing) the New Money Loans made pursuant to
Section 2.01(d), and (iv) with respect to any Incremental Roll-Up Loans, the
Incremental Loans corresponding thereto pursuant to Section 2.06(e).

 

“CPE” shall have the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“CPEL” means Cloud Peak Energy Logistics LLC, a Delaware limited liability
company and a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy
Code.

 

“CPER” shall mean Cloud Peak Energy Resources LLC, a Delaware limited liability
company and a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy
Code.

 

“Creditors’ Committee” shall mean the official committee of unsecured creditors
in the Cases.

 

“Debtor Professionals” shall have the meaning assigned to such term in the
Interim DIP Order, prior to entry of the Final DIP Order, and the Final DIP
Order thereafter.

 

“Debtors” shall have the meaning specified in the recitals hereof.

 

10

--------------------------------------------------------------------------------



 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or its government is, the subject of any
Sanctions (currently, Crimea, Cuba, Iran, North Korea, and Syria).

 

“DIP Orders” shall mean, collectively, the Interim DIP Order and the Final DIP
Order.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Effective Date” shall mean the first date on which all of the conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01 or Section 10.08 (as applicable) which date shall be no later than
three Business Days after the Initial DIP Order Entry Date.

 

“Eligible Assignee” shall mean (a) a Lender, or any affiliate of, or Approved
Fund with respect to, a Lender or (b) any commercial bank, insurance company,
investment or mutual fund or other entity that extends credit or buys loans in
the ordinary course of its business; provided that “Eligible Assignee” shall not
include (i) any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person),
or (ii) any Borrower.

 

“Embargoed Person” or “Embargoed Persons” shall have the meaning given such term
in Section 6.13.

 

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Claim” means any claim, cause of action, investigation or notice
by any Person, including any Governmental Authority having jurisdiction,
alleging any potential or resulting in any liability or costs (including
liabilities or costs relating to compliance costs, investigatory costs, cleanup
or remediation costs, compliance with Reclamation Laws, governmental or third
party response costs, natural resource damages, property damage, personal
injuries, or fines or penalties) based on or relating to or arising from (A) the
presence or Release of, or exposure to, any Hazardous Materials at any location,
whether or not owned or operated by any Borrower or any of its Subsidiaries, as
applicable, (B) the generation, handling, treatment, storage, disposal,
transportation or arrangement for transportation of any Hazardous Materials, or
(C) any Environmental Law, Environmental Permit, Mining Law or Mining Permit,
including the alleged or actual violation thereof.

 

“Environmental Law” shall mean collectively, all Laws, including common law,
that relate to (a) the prevention, abatement or elimination of pollution, or the
protection of the Environment or human health (and with respect to exposure to
Hazardous Materials, worker

 

11

--------------------------------------------------------------------------------



 

health), or of natural resources, including (i) to the extent so related, Mining
Laws (other than the Mine Safety and Health Act (30 U.S.C. Section 801 et seq.))
and other Laws relating to the production of Coal, minerals, oil, natural gas
and other hydrocarbons and their constituents, and (ii) all Reclamation Laws,
and (b) the generation, handling, treatment, storage, disposal or
transportation, the regulation of or exposure to Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§9601 et seq. (“CERCLA”), the Endangered Species Act, 16 U.S.C. §§ 1531
et seq., the Federal Land Policy and Management Act, 43 U.S.C. §§ 1701 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. §§ 6901 et seq. (“RCRA”), the Clean Air Act,
42 U.S.C. §§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., and the Emergency
Planning and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as
amended, and their state or local counterparts or equivalents.

 

“Environmental Permit” shall have the meaning given such term in Section 3.15.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event; (b) a failure to satisfy the
minimum funding standard under Section 412 or 430 of the Code or Section 302 or
303 of ERISA, whether or not waived, or the arising of a lien or other
encumbrance or the provision of security under Section 412 or 430 of the Code or
Section 302, 303 or 4068 of ERISA; (c) the filing pursuant to Section 412(c) of
the Code or Section 303(c) of ERISA of an application for, or receipt of, a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) a withdrawal by any Borrower, any Subsidiary, or any
ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (e) the incurrence by any Borrower, any Subsidiary or
any ERISA Affiliate of any liability under Title IV of ERISA; (f) the receipt by
any Borrower, any Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan under Section 4042 of ERISA, or the
occurrence of any event or condition which would reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (g) the incurrence by any

 

12

--------------------------------------------------------------------------------



 

Borrower, any Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(h) the receipt by any Borrower, any Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from any Borrower, any
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, in endangered or critical status, or insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which would reasonably be expected to result in
liability to any Borrower or any Subsidiary; or (j) the filing of a notice of
intent to terminate any Plan, if such termination would require material
additional contributions in order to be considered a standard termination within
the meaning of Section 4041(b) of ERISA, the filing under Section 4041(c) of
ERISA of a notice of intent to terminate any Plan, or the termination of any
Plan under Section 4041(c) of ERISA.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

“Escrow Agent” shall mean Ankura Trust Company, LLC in its capacity as escrow
agent under the Escrow Agreement.

 

“Escrow Agreement” means an escrow agreement, dated as of the Effective Date, in
form and substance reasonably acceptable to the Collateral Agent and the
Borrowers.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Account” means any payroll, trust and tax withholding accounts, in
each case, to the extent used solely for such purpose and funded in the ordinary
course of business.

 

“Excluded Subsidiaries” shall mean, collectively, (i) the Interstate Ditch
Company, (ii) Wyoming Quality Healthcare Coalition, LLC, (iii) Venture Fuels
Partnership, and (iv) the A/R Securitization Seller.

 

“Excluded Taxes” shall mean, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Borrower under any Loan Document, (a) Taxes imposed on (or measured by) its net
income (however denominated), franchise Taxes or branch profits Taxes in each
case, (i) imposed as a result of such Agent, Lender or other recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes (b) in the case of a Lender, any U.S. federal withholding Tax
that is imposed pursuant to law in effect at the time such Lender becomes a
party to this Agreement (except in the case of an assignee pursuant to a request
by the Administrative Borrower under Section 2.17(b)) or designates a new
lending

 

13

--------------------------------------------------------------------------------



 

office, except to the extent that such Lender (or its assignor, if any) was
entitled, immediately prior to the designation of a new lending office (or
assignment), to receive amounts from a Borrower with respect to such withholding
tax pursuant to Section 2.15, (c) any Tax that is attributable to such
recipient’s failure to comply with Section 2.15(e) or (f) and (d) any
withholding Tax imposed under FATCA.

 

“Executive Order” shall have the meaning assigned to such term in
Section 3.21(a).

 

“Existing Indenture Documents” shall mean, collectively, the 2021 Indenture
Documents and the 2024 Indenture Documents.

 

“Existing Noteholders” shall mean, collectively, the 2021 Noteholders and the
2024 Noteholders.

 

“Existing Trustees” shall mean, collectively, the 2021 Indenture Trustee and the
2024 Indenture Trustee.

 

“Exit Fee” shall have the meaning assigned to such term in Section 2.10(d).

 

“Expiration Time” shall have the meaning set forth in the Notice and
Subscription Form for Non-Backstop Parties.

 

“Extraordinary Receipts” means any cash received by or paid to any Borrower on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received and any purchase price adjustment
received in connection with any purchase agreement and proceeds of insurance.

 

“Facility” shall mean the Commitments and the Loans made hereunder.

 

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the Board of Directors of
each Borrower (unless otherwise provided in this Agreement).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version to the extent that it is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to current Section 1471(b)(1) of the Code and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

14

--------------------------------------------------------------------------------



 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fees” shall mean the Upfront Fee, the Exit Fee, the Administrative Agent Fee
and all other fees due and payable to any Agent, the Required Lenders or any
Lender under any of the Loan Documents.

 

“Final DIP Order” shall mean an order of the Bankruptcy Court (as the same may
be amended, supplemented, or modified from time to time after entry thereof in
accordance with the terms hereof) in form and substance reasonably satisfactory
to the Supermajority Lenders (but in any event containing the Remedies
Provision), approving, on a final basis, the Loan Documents and the transactions
contemplated thereby and providing the Agents, the Lenders and the other
Indemnitees with customary releases acceptable to the Supermajority Lenders.

 

“Final DIP Order Entry Date” shall mean the date on which the Final DIP Order is
entered on the docket of the Bankruptcy Court.

 

“Final Order” means an order or judgment of the Bankruptcy Court, as entered on
the docket of the Bankruptcy Court, that has not been reversed, stayed,
modified, or amended, and as to which: (a) the time to appeal, seek review or
rehearing or petition for certiorari has expired and no timely-filed appeal or
petition for review, rehearing, remand or certiorari is pending; or (b) any
appeal taken or petition for certiorari filed has been resolved by the highest
court to which the order or judgment was appealed or from which certiorari was
sought, provided, however, that the possibility that a motion under Rule 59 or
Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Federal Rules of Bankruptcy Procedure or other rules governing procedure in
cases before the Bankruptcy Court, may be filed with respect to such order shall
not cause such order not to be a Final Order.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

“Final Roll-Up Loans” means shall mean the Roll-Up Loans that correspond to New
Money Loans made, or, to the extent the Final DIP Order so provides, deemed made
pursuant to Section 2.01(c) and/or 2.01(d) and that are deemed made in
accordance with the terms of the Final DIP Order.

 

“Final Roll-Up Loans (Second Borrowing)” shall have the meaning assigned to such
term in Section 2.01(e).

 

“Final Roll-Up Loans (Third Borrowing)” shall have the meaning assigned to such
term in Section 2.01(e).

 

15

--------------------------------------------------------------------------------



 

“Final Upfront Fee” shall have the meaning assigned to such term in
Section 2.10(d).

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” shall mean any Lender that is not a United States person within
the meaning of Section 7701(a)(30) of the Code.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

 

“Governmental Authority” shall mean the government of the United States of
America, or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (for purposes of this definition, the
“guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (for purposes of this definition, the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 

“Hazardous Materials” shall mean all pollutants, contaminants, chemicals,
hazardous or toxic materials, substances and wastes, including, without
limitation, explosive or

 

16

--------------------------------------------------------------------------------



 

radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature, in each case subject to regulation or which can give rise to liability
under any Environmental Law.

 

“Incremental Amendment” means an Incremental Amendment, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders,
among the Borrower, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Loans and effecting such other amendments
hereto and to the other Loan Documents as are contemplated by Section 2.06.

 

“Incremental Lender” means a Lender with an outstanding Incremental Loan.

 

“Incremental Loans” means any Loans made pursuant to Section 2.06 (but shall not
include any Incremental Roll-Up Loans).

 

“Incremental Roll-Up Loans” means any Roll-Up Loans that correspond to
Incremental Loans and that are deemed made in accordance with the terms of the
Final DIP Order.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by debentures, promissory notes or similar instruments
evidencing obligations for borrowed money, (c) all obligations of such person
issued or assumed as the deferred purchase price of property or services (other
than current trade liabilities, but not any refinancings, extensions, renewals
or replacements thereof, incurred in the ordinary course of business and
maturing within 365 days after the incurrence thereof), (d) all Indebtedness of
others secured by any Lien on property owned or acquired by such person, whether
or not the obligations secured thereby have been assumed or are limited in
recourse, but limited to the Fair Market Value of such property, (e) all
Guarantees by such person of Indebtedness of others, (f) all Capital Lease
Obligations of such person, (g) all payments that such person would have to make
in the event of an early termination, on the date Indebtedness of such person is
being determined, in respect of outstanding Swap Agreements, and (h) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of standby letters of credit, but not trade
letters of credit, but only to the extent such standby letters of credit have
been drawn upon and not reimbursed thereafter within five (5) Business Days. 
The Indebtedness of any person shall include the Indebtedness of any partnership
in which such person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such person in respect thereof.  The amount of any such
Indebtedness shall be the principal amount thereof and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded. 
Indebtedness shall not include (x) with respect to any equity-linked security,
the equity credit reflected on the most recent balance sheet of the Borrowers
delivered pursuant to Section 5.04(a), (y) obligations not incurred in
connection with borrowed money, except to the extent expressly provided above,
and without limitation shall not include (i) bid bonds, performance bonds,
completion bonds, surety bonds, appeal bonds and other similar bonds, guarantees
or obligations of the Borrowers, in each case that are in existence on the
Effective Date, (ii) purchase price adjustments incurred in connection with the
disposition of any assets, (iii) indemnification obligations, (iv) letters of
credit, bank guarantees or similar instruments to secure any of the

 

17

--------------------------------------------------------------------------------



 

foregoing, to the extent such letters of credit, bank guarantees or similar
instruments have not been drawn upon or, if drawn upon, have not been reimbursed
thereafter within five (5) Business Days, (v) obligations resulting from cash
management services, any cash pooling or netting or set-off arrangements and
(vi) endorsements of instruments for collection in the ordinary course of
business, and (z) any liabilities of any Borrower to any Borrower.

 

“Indemnified Taxes” shall mean (a) all Taxes other than Excluded Taxes and
(b) Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.13(a).

 

“Initial Borrowing” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Initial Budget” shall have the meaning assigned to such term in Section 3.22.

 

“Initial Roll-Up Loans” shall mean the Roll-Up Loans that correspond to New
Money Loans made pursuant to Section 2.01(b) and that are deemed made in
accordance with the terms of the Final DIP Orderhave the meaning assigned to
such term in Section 2.01(e).

 

“Initial Upfront Fee” shall have the meaning assigned to such term in
Section 2.10(c).

 

“Intellectual Property” means all intellectual property now owned or hereafter
acquired by any Borrower or Subsidiary, as the case may be, including patents,
copyrights, trademarks, trade secrets and licenses of any of the foregoing.

 

“Interest Election Request” shall mean a request by the Administrative Borrower
to convert or continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and the date of any refinancing or conversion of such Borrowing
with or to a Borrowing of a different Type, and (b) with respect to any ABR
Loan, the last day of each calendar month.

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one month
thereafter, or, if sooner, the date any Eurocurrency Borrowing is converted to
an ABR Borrowing in accordance with Section 2.05 or repaid or prepaid in
accordance with Section 2.07, 2.08 or 2.09; provided, however, that, if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case

 

18

--------------------------------------------------------------------------------



 

such Interest Period shall end on the next preceding Business Day.  Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

 

“Interim DIP Order” shall mean an the order of the Bankruptcy Court (as the same
may be amended, supplemented, or modified from time to time after entry thereof
in accordance with the terms hereof) in the form set forth as Exhibit C, with
changes to such form as are reasonably satisfactory to the Supermajority Lenders
in their sole discretion (but in any event containing the Remedies
Provision)attached hereto as Exhibit C, approving the Loan Documents and the
transactions contemplated thereby on an interim basis, entered at Docket No. 106
in the Cases.

 

“Interim DIP Order Entry Date” shall mean May 15, 2019, the date on which the
Interim DIP Order is was entered on the docket of the Bankruptcy Court.

 

“Interpolated Screen Rate” shall mean, in relation to LIBO Rate for any Loan,
the rate which results from interpolating on a linear basis between: (a) the
rate appearing on the LIBOR01 page of Reuters BBA Libor Rates Intercontinental
Exchange Benchmark Administration Ltd (ICE) (or on any successor or substitute
page of such service) for the longest period (for which that rate is available)
which is less than the Interest Period; and (b) the rate appearing on the
LIBOR01 page of Reuters BBA Libor Rates Intercontinental Exchange Benchmark
Administration Ltd (ICE) (or on any successor or substitute page of such service
) for the shortest period (for which that rate is available) which exceeds the
Interest Period each as of approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Inventory” has the meaning specified in the UCC.

 

“Inventory Appraisal” shall have the meaning assigned to such term in
Section 5.04(k).

 

“Inventory Appraisers” shall have the meaning assigned to such term in
Section 5.04(k).

 

“Investment” shall have the meaning assigned to such term in Section 6.01.

 

“Laws” shall have the meaning assigned to such term in the definition of “Mining
Laws”.

 

“Lender” shall mean each Person listed on Schedule 1.01(A) to this Agreement
with a Commitment, as well as any Person that becomes a “Lender” hereunder
pursuant to Section 10.04.

 

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates or any successor rates thereto if the British Bankers Association is no
longer making such rates available for deposits in the currency of such

 

19

--------------------------------------------------------------------------------



 

Borrowing (as reflected on the applicable Reuters screen page), for a period
equal to such Interest Period; provided that, to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the Interpolated Screen Rate, on the
Quotation Day for such Interest Period.  Notwithstanding the foregoing, for
purposes of this Agreement, LIBO Rate shall never be an amount less than zero
(0).

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan Documents” shall mean this Agreement, any Incremental Amendment, the
Security Documents, the Administrative Agent Fee Letter, any Note and any other
agreement, document or instrument entered into now, or in the future, by any
Borrower, on the one hand, and the Administrative Agent, the Collateral Agent,
any Lender and/or any other Secured Party, on the other hand, in connection with
any of the foregoing.

 

“Loans” shall mean the New Money Loans and the Roll-Up Loans.

 

“Local Time” shall mean New York City time.

 

“M&E Appraisal” shall have the meaning assigned to such term in Section 5.04(k).

 

“M&E Appraisers” shall have the meaning assigned to such term in
Section 5.04(k).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Master Assignment and Acceptance” shall mean an assignment and acceptance
entered into by assigning Lenders and an assignee, and accepted by the
Administrative Agent and the Administrative Borrower (if required by such
assignment and acceptance), in the form of Exhibit H to this Agreement or such
other form as shall be approved by the Administrative Agent, acting in its sole
discretion.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or condition (financial or otherwise) of the
Administrative Borrower individually, and the Borrowers, taken as a whole,
(b) the validity or enforceability of any Loan Document or the validity,
enforceability or collectability of the Loans or the Loan Documents generally or
any material portion of the Loans or the Loan Documents, (c) the rights and
remedies of any Agent and/or any Lender with respect to matters arising under
any Loan Document, (d) the ability of each Borrower to perform its obligations
under any Loan Document to which it is a party, or (e) the status, existence,
perfection, priority or enforceability of the Collateral Agent’s security
interests in and Liens on the Collateral; provided that in no event shall the
commencement or continuation of the Cases give rise to a Material Adverse
Effect.

 

20

--------------------------------------------------------------------------------



 

“Material Contract” shall mean and include (i) any agreement evidencing,
securing or pertaining to any Material Indebtedness, (ii) any Material Lease,
(iii) any material Mining Lease, (iv) any Take-or-Pay Contract; (v) any
operating lease where annual rentals exceed $1,000,000, (vi) any supply or
production agreement having specified annual payments in excess of $1,000,000,
(vii) any sales or customer agreement having specified annual payments in excess
of $1,000,000, (viii) any management, consulting, advisory or similar services
agreement between, on the one hand, a Borrower or a Subsidiary, and, on the
other hand, a Person that is not a Borrower, (ix) the Existing Indenture
Documents, (x) any employment agreement with members of management of any
Borrower or any Subsidiary or other key personnel of any Borrower or any
Subsidiary, and any stock option plan, employee incentive plan or similar type
plan, (xi) any warrant, option or similar agreement giving any Person a right to
acquire an interest in any Borrower or any Subsidiary, and (xii) any other
contract, agreement, permit or license, the failure to comply with which, or the
termination (without contemporaneous replacement) of which, could reasonably be
expected to have a Material Adverse Effect.

 

“Material Indebtedness” shall mean, collectively, (a) Indebtedness under the
2021 Indenture Documents; (b) Indebtedness under the 2024 Indenture Documents;
(c) Indebtedness under the A/R Securitization Facility Documents; (d) any other
Indebtedness (other than the Loans) that, individually or together with all
other Indebtedness, has an aggregate principal balance in excess of $3,750,000.

 

“Material Lease” shall mean any Real Property Lease or other contractual
obligations in respect of Material Leased Real Property.

 

“Material Leased Real Property” means any Real Property subject to a Real
Property Lease with a Borrower, as lessee, with annual minimum royalties, rents
or any similar payment obligations, in excess of $1,000,000 in the most recently
ended fiscal year.

 

“Material Owned Real Property” means any Real Property owned or acquired in fee
by any Borrower having a book value in excess of $1,000,000.

 

“Material Real Property” shall mean the Material Leased Real Property or the
Material Owned Real Property, as the context may require.

 

“Maturity Date” means the earliest of (a)  February 15, 2020, (b) the date of
conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy Code
without the prior written consent of the Supermajority Lenders, (c) the date of
dismissal of any of the Cases without the prior written consent of the
Supermajority Lenders, (d) the date of appointment in any Case of a trustee
without the prior written consent of the Supermajority Lenders, (e) the
appointment of an examiner with expanded powers without the prior written
consent of the Supermajority Lenders, (f) the date of consummation of a sale of
all or substantially all of the Borrowers’ assets, whether under Section 363 of
the Bankruptcy Code or otherwise, (g) the Consummation Date of any Chapter 11
Plan, (h) the date of termination in whole of the Commitments pursuant to
Section 8.01, or (i) thirty sixty five days after entry of the Interim DIP Order
(or such later date as agreed by the Supermajority Lenders), if the Final DIP
Order has not been entered by such date.

 

21

--------------------------------------------------------------------------------



 

“Maximum Rate” shall have the meaning assigned to such term in Section 11.09.

 

“Milestones” shall have the meaning assigned to such term in Section 5.15.

 

“Mine” means any excavation or opening into the earth now and hereafter made
from which Coal or other minerals are or can be extracted on or from any of the
Real Properties in which any Borrower holds an ownership, leasehold or other
interest.

 

“Mining Laws” means any and all applicable federal, state, local and foreign
statutes, laws, regulations, guidance, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions or common law causes of action (“Laws”) relating to
mining operations and activities, or oil, natural gas, minerals, and other
hydrocarbons and their constituents production operations and activities. 
Mining Laws shall include but not be limited to, the Mineral Lands Leasing Act
of 1920, the Federal Coal Leasing Amendments Act, the Surface Mining Control and
Reclamation Act, all other land reclamation and use statutes and regulations
relating to Coal mining, the Federal Coal Mine Health and Safety Act of 1969,
the Black Lung Benefits Revenue Act of 1977, the Black Lung Benefits Reform Act
of 1977, the Coal Industry Retiree Health Benefits Act of 1992, the Federal Mine
Safety and Health Act of 1977, and the Occupational Safety and Health Act of
1970, each as amended, and their state and local counterparts or equivalents.

 

“Mining Lease” shall mean a lease, license or other use agreement held on the
Petition Date or thereafter acquired which provides any Borrower or any
Subsidiary the real property and water rights, other interests in land,
including Coal, mining and surface rights, easements, rights of way and options,
and rights to harvest or produce timber, Coal, minerals, oil, natural gas and
other hydrocarbons and their constituents (including, without limitation,
coalbed methane and gob gas) (i) currently operated by any Borrower or any
Subsidiary or (ii) part of any of Borrowers’ mine plans.  Leases which provide
any Borrower or any Subsidiary the right to construct and operate a preparation
plant and related facilities on the surface of the Real Property containing such
reserves shall also be deemed a Mining Lease.

 

“Mining Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
applicable Mining Law or otherwise necessary to: (i) recover Coal from any Mine
being operated by any Borrower or any Subsidiary; or (ii) produce minerals, oil,
natural gas and other hydrocarbons and their constituents from any well operated
by any Borrower or any Subsidiary.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA with respect to which any Borrower, any Subsidiary
or any ERISA Affiliate (a) is making or has an obligation to make contributions,
(b) has within any of the preceding six plan years made or had an obligation to
make contributions or (c) otherwise could incur liability.

 

“Net Cash Proceeds” shall mean:

 

(a)                                 100% of the cash proceeds (plus 100% of the
net cash proceeds of any noncash consideration) of any Asset Disposition or
Casualty and Condemnation Award

 

22

--------------------------------------------------------------------------------



 

actually received by any Borrower (whether in a single or a series of related
transactions), or any of its Subsidiaries from any Asset Disposition or Casualty
and Condemnation Award after the Petition Date including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, net
of (i) attorneys’ fees, accountants’ fees, investment banking transaction fees
or commissions, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset, other customary expenses and brokerage, consultant and other
costs fees, expenses or commissions in each case that are customary, reasonable,
documented, out-of-pocket and actually incurred in connection therewith and
(ii) Taxes paid or payable as a result thereof,

 

(b)                                 100% of the cash proceeds (plus 100% of the
net cash proceeds of any noncash consideration) from the incurrence, issuance or
sale by any Borrower or any Subsidiary of any Indebtedness not expressly
permitted to be incurred under Section 6.02, net of Taxes paid or payable as a
result thereof.

 

For purposes of calculating the amount of Net Cash Proceeds, fees, commissions
and other costs and expenses payable to any Borrower or any Affiliate thereof
shall be disregarded.

 

Notwithstanding the foregoing, as it relates to any Asset Disposition that
constitutes a sale of all or substantially all of the assets of the Borrowers
pursuant to section 363 of the Bankruptcy Code, the definition of “Net Cash
Proceeds” shall mean “Net Sale Proceeds” as defined in the SAPSA.

 

“New Money Loans” shall mean the term loans made by the Lenders to the Borrowers
pursuant to Section 2.01 and any Incremental Loans made pursuant to
Section 2.06, in each case other than Roll-Up Loans and Contingent Roll-Up
Loans.

 

“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person that is not a Wholly Owned Subsidiary of such Person.

 

“Notes” means a promissory note of the Borrowers payable to any Lender (and its
registered assigns), delivered pursuant to a request made pursuant to
Section 2.07 in substantially the form attached hereto as Exhibit D, evidencing
the aggregate indebtedness of the Borrowers to such Lender resulting from the
Loans made by such Lender.

 

“Notice and Subscription Form for Backstop Parties” shall mean that certain
Notice and Subscription Form for Backstop Parties distributed to certain holders
of the 2021 Notes on June 13, 2019.

 

“Notice and Subscription Form for Non-Backstop Parties” shall mean that certain
Notice and Subscription Form for Non-Backstop Parties distributed to certain
holders of the 2021 Notes on June 13, 2019.

 

“Obligations” shall mean all amounts owing to any of the Agents or any Lender
pursuant to the terms of this Agreement or any other Loan Document (in each
case, including

 

23

--------------------------------------------------------------------------------



 

interest accruing or monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

 

“OFAC” shall have the meaning assigned to such term in Section 3.21(b)(iv).

 

“Organizational Documents” means, for any Person, its constituent or
organizational documents, including: (a) in the case of any limited partnership,
the certificate of limited partnership and limited partnership agreement for
such Person; (b) in the case of any limited liability company, the articles of
formation and operating agreement for such Person; and (c) in the case of a
corporation, the certificate or articles of incorporation and the bylaws or
memorandum and articles of association for such Person.

 

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between an Agent or Lender and the jurisdiction imposing such Tax
(other than connections arising from such Agent or Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, documentary, intangible,
recording, filing or similar Taxes arising from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, the Loan Documents, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17(b)).

 

“Participant” shall have the meaning assigned to such term in Section 10.04(c).

 

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(c).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Permit” shall mean any and all permits, approvals, registrations,
notifications, exemptions and any other regulatory authorization, in each case,
from a Governmental Authority having jurisdiction.

 

“Permitted Business” means any business or business activity conducted by the
Borrowers or its Subsidiaries on the Petition Date and any business or business
activities incidental or related thereto.

 

“Permitted Real Estate Encumbrances” shall mean (a) Liens and other encumbrances
permitted by clauses (a), (e), (f) and (h) of Section 6.03; (b) any interest or
title of, or Liens created by, a lessor under any leases or subleases entered
into by Borrower or any Subsidiary, as tenant, in the ordinary course of
business and any precautionary UCC financing

 

24

--------------------------------------------------------------------------------



 

statement filing in respect of operating leases (and not any Indebtedness)
entered into in the ordinary course of business; and (c) the following
encumbrances which do not, in any case, individually or in the aggregate,
materially detract from the value of any Mine subject thereto or interfere with
the ordinary conduct of the business or operations of any Borrower as presently
conducted on, at or with respect to such Mine and as to be conducted following
the Petition Date: (i) encumbrances typically found upon Real Property used for
mining purposes in the applicable jurisdiction in which the applicable Real
Property is located to the extent such encumbrances would be permitted or
granted by a prudent operator of mining property similar in use and
configuration to such Real Property (e.g., surface rights agreements, wheelage
agreements and reconveyance agreements); (ii) rights and easements of owners
(A) of undivided interests in any of the Real Property where the applicable
Borrower or Subsidiary owns less than 100% of the fee interest, (B) of interests
in the surface of any Real Property where the applicable Borrower or Subsidiary
does not own or lease such surface interest, (C) and lessees, if any, of coal or
other minerals (including oil, gas and coalbed methane) where the applicable
Borrower or Subsidiary does not own such coal or other minerals, and (D) and
lessees of other coal seams and other minerals (including oil, gas and coalbed
methane) not owned or leased by such Borrower or Subsidiary; (iii) with respect
to any Real Property in which any Borrower or any Subsidiary holds a leasehold
interest, terms, agreements, provisions, conditions, and limitations (other than
royalty and other payment obligations which are otherwise permitted hereunder)
contained in the leases granting such leasehold interest and the rights of
lessors thereunder (and their heirs, executors, administrators, successors, and
assigns); (iv) farm, grazing, hunting, recreational and residential leases with
respect to which Borrower or any Subsidiary is the lessor encumbering portions
of the Real Properties to the extent such leases would be granted or permitted
by, and contain terms and provisions that would be acceptable to, a prudent
operator of mining properties similar in use and configuration to such Real
Properties; (v) royalty and other payment obligations to sellers or transferors
of fee coal or lease properties to the extent such obligations constitute a lien
not yet delinquent; (vi) rights of others to subjacent or lateral support and
absence of subsidence rights or to the maintenance of barrier pillars or
restrictions on mining within certain areas as provided by any Mining Lease,
unless in each case waived by such other person; and (vii) rights of repurchase
or reversion when mining and reclamation are completed.

 

“person” or “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Petition Date” shall have the meaning specified in the recitals hereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Borrower,
any Subsidiary or any ERISA Affiliate or with respect to which any Borrower, any
Subsidiary or any ERISA Affiliate could incur liability (including under
Section 4069 of ERISA).

 

“Platform” shall have the meaning assigned to such term in Section 10.17(b).

 

25

--------------------------------------------------------------------------------



 

“Pre-Petition Debt” shall mean, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the date on which such Person becomes a Debtor.

 

“Pre-Petition Payment” shall mean a payment, directly or indirectly, (by way of
adequate protection or otherwise) of principal or interest or otherwise on
account of any (i) Pre-Petition Debt, (ii) “critical vendor payments” or
(iii) trade payables (including, without limitation, in respect of reclamation
claims) or other pre-petition claims against any Debtor.

 

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.  Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.

 

“Prior Permitted Liens” shall mean (a) Liens granted by the Borrowers in favor
of third parties that were perfected subsequent to the Petition Date as
permitted by Section 546(b) of the Bankruptcy Code and (b) Liens listed on
Schedule 1.01(B) hereto.

 

“Professional Persons” shall have the meaning assigned to such term in the
Interim DIP Order, prior to the entry of the Final DIP Order, and the Final DIP
Order thereafter.

 

“Prohibited Plan or Sale” shall have the meaning assigned to such term in the
Interim DIP Order (and, when applicable, the Final DIP Order).  For the
avoidance of doubt, a “Prohibited Plan or Sale” shall include any Chapter 11
Plan with terms and conditions that are inconsistent with the terms of the
SAPSA.

 

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of such entities (or of
the Borrowers and their Subsidiaries) furnished to the Lenders or the
Administrative Agent by or on behalf of any Borrower or any of its Subsidiaries
prior to the Effective Date.

 

“Quotation Day” shall mean, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the relevant
interbank market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period.  If
such quotations would normally be given by prime banks on more than one day, the
Quotation Day will be the last of such days.

 

“Real Property” shall mean, collectively, all right, title and interest of any
Borrower or any Subsidiary (including, without limitation, any leasehold,
mineral estate, or Coal, oil, natural gas or other hydrocarbon and their
constituents leasehold) in and to any and all parcels of real property owned or
operated by any Borrower or any Subsidiary, whether by lease, license or other
use agreement, together with, in each case, all improvements and appurtenant
fixtures (including, without limitation, all preparation plants or other Coal
processing facilities and loadout and other transportation facilities),
easements and other property and rights incidental to the ownership, lease or
operation thereof.

 

26

--------------------------------------------------------------------------------



 

“Real Property Lease” shall mean any lease, license, letting, concession,
occupancy agreement, sublease, farm-in, farm-out, joint operating agreement,
easement or right of way to which such Person is a party and is granted a
possessory interest in or a right to use or occupy all or any portion of the
Real Property (including, without limitation, the right to extract Coal,
minerals oil, natural gas and other hydrocarbons and their constituents from any
portion of Real Property not owned in fee by such Person) and every amendment or
modification thereof, including with respect to the Borrowers, without
limitation, the leases with respect to Real Property and any contractual
obligation with respect to any of the foregoing.

 

“Receivables Equity” shall mean the Equity Interests of Cloud Peak Energy
Receivables LLC.

 

“Reclamation Laws” shall mean all Laws, rules, and regulations relating to
mining reclamation or reclamation liabilities including the Surface Mining
Control and Reclamation Act of 1977, as amended, and its state and local
counterparts or equivalents, including, without limitation, those applicable in
Montana and Wyoming state laws, rules and regulations.

 

“Register” shall have the meaning assigned to such term in Section 10.04(b).

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s partners (general and limited), shareholders, directors, members,
principals, agents, advisors, officers, professionals (including counsel),
subsidiaries and Affiliates, and the partners (general and limited),
shareholders, directors, members, principals, agents, advisors, officers,
professionals (including counsel) of such Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
depositing in, into or onto the Environment or within or from buildings and
structures.

 

“Released Parties” shall mean each Agent, each Lender and each of their
respective Related Parties, subsidiaries, affiliates, officers, directors,
employees, agents, attorneys, predecessors, successors and assigns, both present
and former.

 

“Remedies Notice Period” shall mean the period commencing on the date a
Termination Declaration is delivered pursuant to Section 8.01 and ending on the
date that is five (5) Business Days thereafter.

 

27

--------------------------------------------------------------------------------



 

“Remedies Provision” shall mean a provision of the relevant DIP Order that
provides that:

 

(a)                                 the automatic stay in the Cases otherwise
applicable to the Agents and the Lenders shall be modified so that, immediately
after the Remedies Notice Period, the Required Lenders may direct the Agents to
exercise all rights and remedies in accordance with the Loan Documents (subject
to the funding in full of the Carve-Out Reserve) including without limitation,
exercising rights of setoff or foreclosing on all or a portion of the
Collateral, occupying the Borrowers’ premises, or a sale or disposition of the
Collateral, and shall be permitted to satisfy the relevant Obligations, the
Lender’s Superpriority Claim and Lien on the Collateral;

 

(b)                                 during the Remedies Notice Period, the only
basis on which the Borrowers and/or the Creditors’ Committee (if appointed)
shall be entitled to seek an emergency hearing within the Remedies Notice Period
with the Bankruptcy Court shall be to contest whether an Event of Default has
occurred and/or is continuing and the Agents and the Required Lenders shall
consent to such emergency hearing;

 

(c)                                  unless during the Remedies Notice Period,
the Bankruptcy Court determines that an Event of Default has not occurred, or
the Borrowers cure the Event of Default (to the extent curable under the Loan
Documents) that was the basis for the delivery of a Termination Declaration in
accordance with the Loan Documents and the DIP Orders, the automatic stay
imposed under Section 105 or 362(a) of the Bankruptcy Code or otherwise, as to
the Lenders and the Agents, shall automatically be terminated at the end of the
Remedies Notice Period without further notice or order; and

 

(d)                                 upon expiration of the Remedies Notice
Period, the Agents, at the direction of the Required Lenders, shall be permitted
to exercise all remedies set forth herein, in the Loan Documents, and as
otherwise available at law without further order of or application or motion to
the Bankruptcy Court.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(a) of
ERISA has been waived, with respect to a Plan.

 

“Required Lenders” shall mean, at any time, Lenders the sum of whose outstanding
Loans (excluding, for the avoidance of doubt, Contingent Roll-Up Loans) and
Commitments at such time represents at least a majority of all outstanding Loans
(excluding, for the avoidance of doubt, Contingent Roll-Up Loans) and
Commitments.

 

“Reserves” shall mean any reserves established by the Supermajority Lenders in
good faith in their reasonable discretion and notified to the Administrative
Borrower to reflect any events, conditions, contingencies, risks or other
factors that have not been reflected in the setting of the Advance Rate on the
Effective Date and which the Supermajority Lenders reasonably and in good faith
determine could be expected to adversely affect the Collateral (or the value
thereof) or the Liens securing the Secured Obligations or the ability of the
Secured Parties to realize the

 

28

--------------------------------------------------------------------------------



 

value of the Collateral; provided that (a) at any time, the aggregate amount of
all Reserves shall not exceed $5,000,000, (b) it is acknowledged and agreed that
the amount of “Reserves” as of the Effective Date is $0 and (c) no “Reserves”
may be imposed in respect of an event that causes the destruction, damage or
sale of any machinery, equipment or inventory resulting in a degradation in the
value of any Collateral to the extent that such Collateral has been removed from
the Borrowing Base following such event pursuant to Section 5.04(k).

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of any Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of any Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of any Borrower.

 

“Roll-Up Loans” shall mean Loans deemed made hereunder used to refinance and
discharge Secured Notes Debt (as defined in the Interim DIP Order and, when
entered, the Final DIP Order) in accordance with the Final DIP Order.  Unless
specified otherwise herein, any reference to a Roll-Up Loan shall not include
any Contingent Roll-Up Loan.

 

“Sale and Lease-Back Transaction” shall mean any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sanctions” shall mean any sanctions administered or enforced by the United
States Government (including without limitation, OFAC), the United Nations
Security Council, the European Union, or Her Majesty’s Treasury.

 

“SAPSA” shall mean that certain Amended and Restated Sale and Plan Support
Agreement, dated as of May 9, 2019, among the Specified Borrowers, the other
Borrowers party thereto, the 2021 Noteholders party thereto and the 2024
Noteholders party thereto, as in effect on the Effective Date and as may be
amended or modified in accordance with this Agreement.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Borrowing” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Secured Obligations” shall mean the “Obligations” as defined in the Security
Agreement.

 

29

--------------------------------------------------------------------------------



 

“Secured Parties” shall mean the “Secured Parties” as defined in the Security
Agreement.

 

“Security Agreement” shall mean that certain Debtor-in-Possession Pledge and
Security Agreement dated as of the Effective Date among the Borrowers and the
Collateral Agent (in its capacities specified therein).

 

“Security Documents” shall mean the Security Agreement, the Control Agreements,
the DIP Orders and each of the other instruments and documents executed and
delivered pursuant to any of the foregoing, pursuant to Section 5.17(b) of this
Agreement or which otherwise pledge, grant or purport to pledge or grant a
security interest or lien on any property as Collateral for the Secured
Obligations.  The Security Documents shall not limit the grant of Collateral
pursuant to the DIP Orders.

 

“Segregated Account” shall mean an account of the Escrow Agent with the account
number of 01893484573, maintained at the Segregated Account Depository, which
shall at all times be subject to the Escrow Agreement.

 

“Segregated Account Depository” shall mean Huntington National Bank.

 

“Specified Borrowers” shall mean, collectively, CPE, CPER and Cloud Peak Energy
Finance Corp.

 

“Specified Tax Condition” shall mean that the Liens securing the Secured
Obligations for the benefit of the Secured Parties shall be senior in priority
under applicable state, federal or other applicable laws to any liens securing
Specified Taxes.

 

“Specified Taxes” has the meaning given to such term in Section 5.03.

 

“Specified Tender Offer” means that certain tender offer made to certain holders
of the 2021 Notes on June 13, 2019 as described in the Specified Tender Offer
Documents.

 

“Specified Tender Offer Documents” means, collectively, the Notice and
Subscription Form for Backstop Parties and the Notice and Subscription Form for
Non-Backstop Parties.

 

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

 

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the

 

30

--------------------------------------------------------------------------------



 

ordinary voting power or more than 50% of the general partnership interests are,
at the time any determination is being made, directly or indirectly, owned,
Controlled or held by the parent or one or more subsidiaries of the parent, or
(b) whose accounts are consolidated with the accounts of the parent or one or
more subsidiaries of the parent in such parent’s or subsidiary’s SEC filings. 
Unless the context otherwise requires, Subsidiary shall mean a Subsidiary of a
Borrower.

 

“Supermajority Lenders” shall mean, at any time, Lenders the sum of whose
outstanding Loans (excluding, for the avoidance of doubt, Contingent Roll-Up
Loans) and Commitments at such time represents at least 60% of all outstanding
Loans (excluding, for the avoidance of doubt, Contingent Roll-Up Loans) and
Commitments.

 

“Superpriority Claim” means a claim against any Debtor in any of the Cases which
is an administrative expenses claim having priority over any or all
administrative expenses of the kind that are specified in, or contemplated by,
Sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 546(c), 726, 1114 or
any other provisions of the Bankruptcy Code.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

 

“Take-or-Pay Contracts” shall mean, collectively, (a) that certain Rail
Transportation Amended and Restated Agreement BNSF-C-12820, effective as of
January 1, 2018, by and between BNSF Railway Company, a Delaware corporation,
and Cloud Peak Energy Logistics LLC, an Oregon limited liability company and
(b) that certain Restated Shipping Agreement — Cloud Peak Energy, effective as
of July 1, 2018, by and between Cloud Peak Energy Logistics LLC, an Oregon
limited liability company and Westshore Terminals Limited Partnership, a limited
partnership formed in British Columbia.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts,
assessments, duties (including stamp duties), deductions, charges (including ad
valorem charges) or withholdings imposed by any Governmental Authority and any
and all interest, additions to tax and penalties related thereto.

 

“Termination Declaration” shall have the meaning assigned to such term in
Section 8.01(vi).

 

“Third Borrowing” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Transactions” shall mean the execution and delivery of this Agreement and the
transactions contemplated thereby and the payment of fees and expenses related
thereto.

 

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

 

31

--------------------------------------------------------------------------------



 

“UCC” shall mean (i) the Uniform Commercial Code as in effect in the applicable
state of jurisdiction and (ii) certificate of title or other similar statutes
relating to “rolling stock” or barges as in effect in the applicable
jurisdiction.

 

“Unfunded Pension Liability” of any Plan means the amount, if any, by which the
value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“United States Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.15(e).

 

“Unpermitted Variance” shall mean actual amounts for aggregate (a) receipts and
(b) disbursements, varying negatively (from the perspective of the Borrowers’
business) from such respective categories in the Budget for each of the
following, without duplication: (i) with respect to receipts (excluding receipts
of CPEL), by more than 20% for any Variance Period and (ii) with respect to
disbursements (excluding (w) disbursements of CPEL, (x) fees, costs and expenses
of Professional Persons, (y) payments in respect of Adequate Protection and
(z) any collateral deposits made in favor of the Administrator (as defined in
the A/R Securitization Facility Agreement) in respect of the A/R Securitization
Facility), by more than 15% for any Variance Period.

 

“Updated Budget” shall have the meaning assigned to such term in
Section 5.04(h).

 

“U.S. Lender” shall mean any Lender that is a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“U.S. PATRIOT Act” shall have the meaning assigned to such term in
Section 10.18.

 

“Variance Period” means as of the last day of any full calendar week covered in
the applicable Approved Budget (commencing with the first Business Day of the
second full week after the Petition Date), the period then ended measured from
the first day of the first full calendar week covered in such Approved Budget;
provided that such period shall in no event exceed the four calendar week period
ending with the week then ended.

 

“Variance Report” shall have the meaning assigned to such term in
Section 5.04(i).

 

“Weekly Draw” shall have the meaning assigned to such term in Section 2.04(b).

 

“Weekly Draw Request” shall mean a certificate of a Financial Officer of the
Borrowers substantially in the form of Exhibit E to this Agreement, which such
certificate shall: (a) confirm compliance as of the proposed date of such Weekly
Draw with the conditions set forth in Sections 6.23(a) through (h) and
(b) specify the following information:

 

(i)                                     the aggregate amount of the requested
Weekly Draw (expressed in Dollars);

 

32

--------------------------------------------------------------------------------



 

(ii)                                  the date of such Weekly Draw, which shall
be a Business Day;

 

(iii)                               the aggregate amount of cash in the Debtors’
accounts after giving effect to such Weekly Draw; and

 

(iv)                              the location and number of the account to
which funds are to be disbursed.

 

“Wholly Owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.                                   Terms Generally.  The
definitions set forth or referred to in Section 1.01 shall apply equally to both
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The words “assets” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require.  Any reference to any law or regulation herein shall
refer to such law or regulation as amended, modified or supplemented from time
to time.  Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Administrative Borrower notifies the Administrative Agent (which
the Administrative Agent shall promptly forward to the Lenders) that the
Administrative Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  With respect to any amount in a
currency other than Dollars, such amount shall be determined as of the date of
incurrence thereof, and shall not be affected as a result of fluctuations in
currency values.

 

SECTION 1.03.                                   Administrative Borrower.  Each
Borrower hereby appoints CPER as the borrowing agent for the Borrowers which
appointment shall remain in full force and effect unless and until the
Administrative Agent and the Lenders shall have received prior written

 

33

--------------------------------------------------------------------------------



 

notice signed by all of the Borrowers that such appointment has been revoked or
that another Borrower has been appointed in such capacity.  Each Borrower hereby
appoints and authorizes CPER (or its successor) (i) to provide to the
Administrative Agent and the Lenders and receive from the Administrative Agent
and the Lenders all notices with respect to Loans obtained for the benefit of
any Borrower and all other notices and instructions under this Agreement and
(ii) to take such action as CPER deems appropriate on behalf of the Borrowers
and to exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement.  Any reference to any action or notice
required or permitted to be taken or given hereunder and under the Loan
Documents by the “Borrowers” or “each Borrower” shall be effective if such
action is taken, or such notice is delivered, by the Administrative Borrower or,
as applicable, a Responsible Officer thereof.

 

SECTION 1.04.                                   Divisions.  For all purposes
under the Loan Documents, in connection with any division or plan of division
under Delaware law (or any comparable event under a different jurisdiction’s
laws): (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

 

SECTION 1.05.                                   Orders Control.  In the event of
any discrepancy between the Interim DIP Order or, when entered, the Final DIP
Order, as applicable, and any of the Loan Documents, the Interim DIP Order and,
when entered, the Final DIP Order, shall control.

 

ARTICLE II.

 

THE CREDITS

 

SECTION 2.01.                                   Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein and in the DIP Orders, each Lender severally agrees to make Loans
to the Borrowers in two or three draws, the first of which (the “Initial
Borrowing”) shall be funded within three Business Days of the Interim DIP Order
Entry Date, the second of which (the “Second Borrowing”) shall be funded within
three on the third Business Days of the Final DIP Order Entry Date Day following
the Expiration Time, and, if the Specified Tax Condition is not satisfied on the
date of the Second Borrowing, an additional borrowing (the “Third Borrowing”)
shall be funded after the Final DIP Order Entry Date solely to the extent the
Specified Tax Condition is then satisfied in addition to the other applicable
conditions set forth in Section 4.02.  The Loans shall be made in an aggregate
principal amount not to exceed the amount of such Lender’s Commitment.  The
Borrowings shall be in an aggregate amount of not less than $10,000,000 and
shall consist of Loans of the same Type made on the same day by the Lenders
ratably according to their respective Commitments.

 

(b)                                 Notwithstanding anything to the contrary,
the Initial Borrowing shall be in an amount no greater than the lowest of:
(i) $10,000,000; (ii) the Borrowing Base as of the Interim

 

34

--------------------------------------------------------------------------------



 

DIP Order Entry Date; and (iii) the amount of Loans hereunder authorized by the
Bankruptcy Court in the Interim DIP Order.

 

(c)                                  Notwithstanding anything to the contrary,
the Second Borrowing shall be in an amount no greater than the lowest of:
(i) the amount equal to (A) $35,000,000, minus (B) the amount of the Initial
Borrowing; (ii) the amount equal to (A) the Borrowing Base as of the Final DIP
Order Entry Date as set forth in the Final DIP Order, minus (B) the amount of
the Initial Borrowing; and (iii) the full amount of Loans hereunder authorized
by the Bankruptcy Court in the Final DIP Order to be funded on the Final DIP
Order Entry Datedate of the Second Borrowing; provided that, if as of the date
of the Second Borrowing, the Specified Tax Condition is not satisfied, such
lowest amount shall be reduced by $11,500,000.

 

(d)                                 Notwithstanding anything to the contrary,
the Third Borrowing shall be in an amount no greater than the lowest of: (i) the
amount equal to (A) $35,000,000, minus (B) the amount of each of the Initial
Borrowing and the Second Borrowing; (ii) the amount equal to (A) the Borrowing
Base as of the date of the Third BorrowingFinal DIP Order Entry Date as set
forth in the Final DIP Order, minus (B) the amount of each of the Initial
Borrowing and the Second Borrowing; and (iii) the full amount of Loans hereunder
authorized by the Bankruptcy Court to be funded on the date of the Third
Borrowing as set forth in the Final DIP Order.

 

(e)                                  The Administrative Agent, the Lenders and
the Borrowers each acknowledge and agree that each Roll-Up Loan shall be deemed
fully funded, in each case in accordance with the terms of the Final DIP Order
(without any notice or request by the Borrower) (i) on the date of the Second
Borrowing, in an amount equal to 80% of (x) the Initial Borrowing (the “Initial
Roll-Up Loan”) and (y) the Second Borrowing (the “Final Roll-Up Loan (Second
Borrowing)”) and (ii) on the date of the Third Borrowing (if any), in an amount
equal to 80% of the Third Borrowing (the “Final Roll-Up Loan (Third
Borrowing)”). All Roll-Up Loans shall initially be Eurocurrency Borrowings with
an Interest Period of one month.

 

(f)                                   The Administrative Agent, the Lenders and
the Borrowers each acknowledge and agree that the Contingent Roll-Up Loan (if
any) shall be deemed fully funded, in each case in accordance with the terms of
the Final DIP Order (without any notice or request by the Borrower), on the date
of the Second Borrowing in the amount (if any) by which the outstanding
Commitments on such date exceed the amount of the Second Borrowing.  On the date
of the Third Borrowing (if any), consistent with the Final DIP Order, any
outstanding Contingent Roll-Up Loan shall automatically convert into a Final
Roll-Up Loan (Third Borrowing) and such Final Roll-Up Loan (Third Borrowing)
shall be deemed to be made pursuant to Section 2.01(e)(iii) on such date
(without any notice or request by the Borrower).  For the avoidance of doubt,
prior to the date of the Third Borrowing (if any), any Contingent Roll-Up Loans
shall be treated as set forth in the Final DIP Order and not deemed to be
Roll-Up Loans for purposes of this Agreement, including, without limitation,
that such Contingent Roll-Up Loans shall not bear interest under this Agreement
and shall be treated for all purposes as having identical substantive rights
(including with respect to economic rights, guarantees, collateral and lien
priority) to those of the 2021 Notes, as set forth in the Final DIP Order.

 

35

--------------------------------------------------------------------------------



 

(g)                                 (f)Loans prepaid or repaid may not be
reborrowed. For the avoidance of doubt, any unused Commitments shall terminate
on the earliest of (i) the date of the borrowing of all unused Commitments,
(ii) the Maturity Date and (iii) 30 days after the Final DIP Order Entry Date.

 

(h)                                 (f)Any fees paid in kind (by being added to
the outstanding principal balance of the Loans) pursuant to Section 2.10 on the
date that any Loan is funded shall not utilize any of the Commitments hereunder
and shall not constitute part of the applicable borrowing, but shall otherwise
for all purposes hereunder be treated (and shall bear interest) as outstanding
Loans.

 

SECTION 2.02.                                   Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Subject to Section 2.12, each Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as any Borrower
may request in accordance herewith.  Each Lender at its option may make any ABR
Loan or Eurocurrency Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of any Borrower to repay such Loan in accordance
with the terms of this Agreement and such Lender shall not be entitled to any
amounts payable under Section 2.13 or 2.15 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

 

(c)                                  Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03.                                   Requests for Borrowings.  To
request a Borrowing, the Administrative Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Borrowing,
not later than 12:00 p.m., Local Time, three (3) Business Days before the date
of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, Local Time, one Business Day before the date of the proposed
Borrowing; provided that, in any event, the Borrowing Request with respect to
the Second Borrowing shall be delivered not later than the Expiration Time not
in accordance with the foregoing.  Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form annexed hereto
as Exhibit B and signed by the applicable Borrower.  Each such telephonic and
written Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing (expressed in Dollars);

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

36

--------------------------------------------------------------------------------



 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing; and

 

(iv)                              the location and number of the account to
which funds are to be disbursed (which shall be the Segregated Account).

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing. Subject to the terms and conditions set
forth herein, all Roll-Up Loans will be deemed made and fully funded as
Eurocurrency Borrowings with an Interest Period of one month concurrently with
the deemed making thereof on the date set forth in Section 2.01(e).

 

SECTION 2.04.                                   Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 12:00 noon, Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders. 
The Administrative Agent will make such Loans available to the applicable
Borrower by promptly wiring the amounts so received, in like funds, to the
Segregated Account.  Notwithstanding anything to the contrary, any Lender may
make any of its Loans to be made by it hereunder by wire transfer of immediately
available funds directly to the Segregated Account.

 

(b)                                 The Borrowers may draw from the Segregated
Account once per week (each, a “Weekly Draw”), subject to compliance with
Sections 5.14 and 6.23, and use the proceeds of such draws solely in accordance
with Sections 3.11, 5.09 and 6.24.  The Administrative Agent shall make any
Weekly Draw Request received by it available to the Lenders promptly upon
receipt thereof from the Borrower and shall, unless the Required Lenders have
advised the Administrative Agent that the conditions for a Weekly Draw are not
satisfied, countersign and deliver such Weekly Draw Request to the Escrow Agent
pursuant to the Escrow Agreement two Business Days thereafter.

 

SECTION 2.05.                                   Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request.  Thereafter, the Borrowers
may elect to convert such Borrowing to a different Type, or to continue such
Borrowing, all as provided in this Section.  The Borrowers may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Administrative Borrower shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrowers were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand

 

37

--------------------------------------------------------------------------------



 

delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Administrative Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clause (iii) below shall be specified for each resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day; and

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurocurrency Borrowing.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Administrative Borrower fails to
deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall continue as a Eurocurrency Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Borrowers, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.06.                                   Incremental Loans.

 

(a)                                 The Borrower may on one or more occasions,
by written notice to the Administrative Agent, request the making of Incremental
Loans; provided that (i) the making of any Incremental Loans shall require the
prior written consent of the Required Lenders and (ii) the aggregate amount of
all Incremental Loans after the Effective Date shall not exceed $10,000,000. 
Each such notice shall specify (A) the date on which the Borrower proposes the
Incremental Loans to be made, which shall be a date not less than 10 Business
Days (or such shorter period as may be agreed to by the Administrative Agent and
the Required Lenders) after the date on which such notice is delivered to the
Administrative Agent, and (B) the amount of the Incremental Loans being
requested (it being agreed that (x) any Lender approached to provide any
Incremental Loan may elect or decline, in its sole discretion, to provide such
Incremental Loan and (y) any Person that the Borrower proposes to become an
Incremental Lender, if such Person is not then a Lender, must be reasonably
acceptable to the Administrative Agent and the Required Lenders).

 

38

--------------------------------------------------------------------------------



 

(b)                                 The terms and conditions of any Incremental
Loans shall be, except as otherwise set forth herein or in the applicable
Incremental Amendment, identical to those of the New Money Loans that are then
outstanding, provided that the only conditions to funding of such Incremental
Loans contained in the applicable Incremental Amendment shall be the conditions
set forth in Section 4.02 (provided that for the purposes of determining whether
or not any Borrowing Base Deficiency exists or would result from the making of
any Incremental Loans, such Incremental Amendment shall amend the definition of
Advance Rate to increase the percentage as necessary to permit such Incremental
Loans), to the extent applicable at such time to such Incremental Loans.

 

(c)                                  Any Incremental Loans shall be effected
pursuant to one or more Incremental Amendments executed and delivered by the
Borrower, each Incremental Lender providing such Incremental Loans and the
Administrative Agent.  Each Incremental Amendment may, with the consent of the
Required Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Required Lenders, to give effect to the provisions
of this Section.

 

(d)                                 Upon the making of an Incremental Loan by
any Incremental Lender, such Incremental Lender shall be deemed to be a “Lender”
hereunder, and henceforth shall be entitled to all the rights of, and benefits
accruing to, Lenders hereunder and shall be bound by all agreements,
acknowledgements and other obligations of Lenders hereunder and under the other
Loan Documents.  Upon the making of any Incremental Loans, such Incremental
Loans shall be deemed to be and treated as New Money Loans for all purposes of
this Agreement.

 

(e)                                  Incremental Roll-Up Loans shall be deemed
made pursuant to such terms as provided in the Final DIP Order or any applicable
order entered into by the Bankruptcy Court.  After such deemed making, the terms
and conditions of any Incremental Roll-Up Loans shall be identical to those of
the Roll-Up Loans that are then outstanding.

 

SECTION 2.07.                                   Evidence of Debt.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder and
the Type thereof, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) any amount received by such Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain

 

39

--------------------------------------------------------------------------------



 

such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement.

 

(d)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note.  In such event, the Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender or
its registered assigns and in a form approved by the Required Lenders. 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more Notes.

 

SECTION 2.08.                                   Repayment of Loans.

 

(a)                                 Each Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender all
outstanding Obligations (whether of principal, interest, fees or otherwise, and
including with respect to Roll-Up Loans and Incremental Loans) on the Maturity
Date.

 

(b)                                 Prior to any repayment of any Borrowing
hereunder, other than upon the Maturity Date, the Borrowers shall select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than noon Local
Time, (i) in the case of an ABR Borrowing, one Business Day before the scheduled
date of such repayment and (ii) in the case of a Eurocurrency Borrowing, three
(3) Business Days before the scheduled date of such repayment.  Each repayment
of a Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing.  All repayments of Borrowings shall be accompanied by all accrued and
unpaid interest with respect to the amount so repaid.  Amounts so repaid may not
be reborrowed.

 

SECTION 2.09.                                   Optional and Mandatory
Prepayment of Loans.

 

(a)                                 The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (but subject to Section 2.10(d) and Section 2.14), in an
aggregate principal amount of at least $1,000,000 and integral multiples of
$1,000,000 in excess of that amount (or, if less, the aggregate amount then
outstanding), subject to prior notice in accordance with Section 2.08(b).

 

(b)                                 Within three (3) Business Days of receipt by
any Borrower or any Subsidiary of the Net Cash Proceeds of any Asset Disposition
or any Casualty and Condemnation Award, in each case, that exceed $250,000 per
transaction or series of transactions, the Borrowers shall apply an amount equal
to 100% of the Net Cash Proceeds of such Asset Disposition or Casualty and
Condemnation Award to prepay the Loans; provided that, in connection with an
Asset Disposition that constitutes a sale of all or substantially all of the
assets of the Borrowers pursuant to 363 of the Bankruptcy Code, the requirement
to make any prepayments with the Net Cash Proceeds of any such Asset Disposition
shall be subject to Section 4(c) of the SAPSA.

 

(c)                                  Within three (3) Business Days of receipt
by any Borrower or any Subsidiary of the Net Cash Proceeds from the issuance of
Indebtedness (which Indebtedness is not

 

40

--------------------------------------------------------------------------------



 

expressly permitted to be incurred under Section 6.02) at any time, the
Borrowers shall apply an amount equal to 100% of such Net Cash Proceeds to
prepay the Loans.

 

(d)                                 Within three (3) Business Days of receipt by
any Borrower or any Subsidiary of any Extraordinary Receipts that exceed
$250,000 in the aggregate (other than any tax refund received by any Borrower
Party in respect of federal income taxes for calendar year 2018, but solely in
the event that all proceeds thereof are deposited in an operating account of a
Borrower that is subject to a Control Agreement), the Borrowers shall apply an
amount equal to 100% of such Extraordinary Receipts to prepay the Loans.

 

(e)                                  In the event that at any time any Borrowing
Base Deficiency shall exist, within three (3) Business Days, the Borrowers shall
prepay the Loans so that the Borrowing Base Deficiency is promptly cured.

 

SECTION 2.10.                                   Fees.

 

(a)                                 On the date of the Initial Borrowing, the
Borrowers shall pay to the Administrative Agent, for the account of the
Administrative Agent, an agency fee  (the “Administrative Agent Fee”) as
separately agreed among the Borrowers and the Administrative Agent in the
Administrative Agent Fee Letter.

 

(b)                                 On the date of the Initial Borrowing, the
Borrowers shall pay to the Administrative Agent a backstop commitment fee (the
“Backstop Commitment Fee”) in an amount separately agreed by the Borrowers,
which Backstop Commitment Fee shall be fully earned on the Effective Date. The
Backstop Commitment Fee shall be paid in kind by adding the amount of such
Backstop Commitment Fee to the outstanding principal balance of the Loans of
each Lender on the Effective Date.  The payment in kind of the Backstop
Commitment Fee shall not utilize any Commitments hereunder and shall not be
deemed to be part of the Initial Borrowing.  The amount of the Backstop
Commitment Fee allocated to each Lender is set forth on Schedule 1.01(A) hereto.

 

(c)                                  On the date of the Initial Borrowing, the
Borrowers shall pay to the Administrative Agent, for the account of and for
allocation ratably to each Lender, an upfront fee (the “Initial Upfront Fee”) in
an aggregate amount equal to $100,000, which Upfront Fee shall be fully earned
on the Effective Date.  The Initial Upfront Fee shall be paid in kind by adding
the amount of such Initial Upfront Fee to the outstanding principal balance of
the Loans.  The payment in kind of the Initial Upfront Fee shall not utilize any
Commitments hereunder and shall not be deemed to be part of the Initial
Borrowing.  The amount of the Initial Upfront Fee allocated to each Lender is
set forth on Schedule 1.01(A) hereto.

 

(d)                                 On the Final DIP Order Entry Datedate of the
Second Borrowing, the Borrowers shall pay to the Administrative Agent, for the
account of and for allocation ratably to each Lender (after giving effect to
each Master and Assignment executed and delivered in connection with the
Specified Tender Offer), an upfront fee (the “Final Upfront Fee”) in an
aggregate amount equal to $250,000, which Final Upfront Fee shall be fully
earned on the Effective Date.  The Final Upfront Fee shall be paid in kind by
adding the amount of such Final Upfront Fee to the outstanding principal balance
of the Loans.  The payment in kind of the Final

 

41

--------------------------------------------------------------------------------



 

Upfront Fee shall not utilize any Commitments hereunder and shall not be deemed
to be part of the Second Borrowing.

 

(e)                                  On the Maturity Date, or on the date of a
prepayment or repayment of any Loans in part or in full, voluntarily,
mandatorily, or upon acceleration of the Loans for any reason, or on any date on
which the Loans become due and payable for any reason, the Borrowers shall pay
to the Administrative Agent, for the ratable benefit of the Lenders, an exit fee
equal to 1.00% of the amount of the New Money Loans outstanding on the Maturity
Date or that are so prepaid, repaid or accelerated or which become due and
payable for any reason (the “Exit Fee”).

 

(f)                                   All Fees shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders.  Once paid, none of the Fees shall be
refundable under any circumstances.

 

SECTION 2.11.                                   Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate plus the Applicable
Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any Fees or other amount payable by the
Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest in cash,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2.00% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other overdue amount, 2.00% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section; provided that, should the occurrence
of any particular Event of Default be subsequently waived, the rate established
by this paragraph (c) shall apply only to that period prior to such waiver.

 

(d)                                 Accrued interest on each Loan shall be
payable in kind (with the interest accrued as of the applicable date being added
to the outstanding principal balance of the Loans) in arrears (i) on each
Interest Payment Date for such Loan and (ii) on the Maturity Date; provided that
(A) interest accrued pursuant to paragraph (c) of this Section shall be payable
in cash on demand (and, if no such demand is made, then such interest shall be
payable in accordance with clauses (i) and (ii) above), (B) in the event of any
repayment or prepayment of any Loan, all accrued interest (which is not
reflected in the principal amount being repaid or prepaid at such time) on the
principal amount repaid or prepaid shall be payable in cash on the date of such
repayment or prepayment and (C) in the event of any conversion of any
Eurocurrency Loan, accrued interest on such Loan shall be payable in-kind on the
effective date of such conversion.  Any additional principal amounts of any Loan
resulting from any in-kind payment of interest thereon shall be treated as
principal for all purposes hereunder and shall bear interest after such in-kind
payment.

 

42

--------------------------------------------------------------------------------



 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days.  The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.12.                                   Alternate Rate of Interest.  If
prior to the commencement of any Interest Period for a Eurocurrency Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing or, if requested by the Borrowers, shall be made as a Borrowing
bearing interest at such rate as the Required Lenders shall agree adequately
reflects the costs to the Lenders of making the Loans comprising such Borrowing.

 

SECTION 2.13.                                   Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender;

 

(ii)                                  subject any Lender to any Tax of any kind
whatsoever with respect to any Loan Document, or any Loan made or to be made by
such Lender, or the performance by such Lender of its obligations under any Loan
Document (except for Indemnified Taxes covered by Section 2.15 and any Tax on
net income or profits or overall gross receipts, including but not limited to
any Excluded Tax payable by such Lender); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender

 

43

--------------------------------------------------------------------------------



 

hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, then from time to time the Borrowers shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Administrative Borrower and shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)                                 Promptly after any Lender has determined
that it will make a request for increased compensation pursuant to this
Section 2.13, such Lender shall notify the Administrative Borrower thereof. 
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation.

 

(e)                                  Notwithstanding any other provision of this
Section, no Lender shall demand compensation for any increased cost or reduction
pursuant to this Section if it shall not at the time be the general policy and
practice of such Lender to demand such compensation in similar circumstances
under comparable provisions of other credit agreements.

 

SECTION 2.14.                                   Break Funding Payments.  In the
event of (a) the payment of any principal of any Eurocurrency Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan on the date specified
in any notice delivered pursuant hereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Administrative Borrower pursuant to
Section 2.17, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed
to be the amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars of a comparable amount and period from other banks in
the eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to

 

44

--------------------------------------------------------------------------------



 

this Section shall be delivered to the Administrative Borrower and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

SECTION 2.15.                                   Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made free and clear
of and without deduction for any Taxes; provided that, if a Borrower, the
Administrative Agent or other applicable withholding agent shall be required to
deduct any Tax from any such payment, then (i) if such Tax is an Indemnified
Tax, the sum payable by the applicable Borrower shall be increased as necessary
so that after all required deductions have been made (including deductions
applicable to additional sums payable under this Section 2.15) any Agent or
Lender, as applicable, receives an amount equal to the sum it would have
received had no such deductions for Indemnified Taxes been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 In addition, the Borrowers shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  Each Borrower shall, jointly and severally,
indemnify the Agents and each Lender within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes payable or paid by such
Agent or Lender, as applicable, or required to be withheld or deducted with
respect to any payment by or on account of any obligation of any Borrower under
any Loan Document (including any Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Administrative Borrower by a Lender, or by the
Administrative Agent on its own behalf, on behalf of another Agent or on behalf
of a Lender, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Taxes by a Borrower to a Governmental Authority, the Administrative Borrower
shall, on behalf of such Borrower, deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Each Lender shall, at such times as are
reasonably requested by the Administrative Borrower or the Administrative Agent
(or other applicable withholding agent), provide the Administrative Borrower and
the Administrative Agent (or other applicable withholding agent) with any
documentation prescribed by applicable law or reasonably requested by the
Administrative Borrower or the Administrative Agent (or other applicable
withholding agent) certifying as to any entitlement of such Lender to an
exemption from, or reduction in, withholding Taxes with respect to any payments
to be made to such Lender under any Loan

 

45

--------------------------------------------------------------------------------



 

Document.  Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation
required below in this Section 2.15(e)) obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
(or other applicable withholding agent) updated or other appropriate
documentation (including any new documentation reasonably requested by the
Administrative Borrower or the Administrative Agent (or other  applicable
withholding agent) certifying as to any entitlement of such Lender to an
exemption from, or reduction in, withholding Taxes with respect to any payments
to be made to such Lender under any Loan Document) or promptly notify the
Administrative Borrower and the Administrative Agent (or other applicable
withholding agent) in writing of its legal ineligibility to do so. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (i), (ii) and (iii) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

Without limiting the foregoing:

 

(i)                                     Each U.S. Lender shall deliver to the
Administrative Borrower and the Administrative Agent (or other applicable
withholding agent) on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.

 

(ii)                                  Each Foreign Lender shall deliver to the
Administrative Borrower and the Administrative Agent (or other applicable
withholding agent) on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Administrative Borrower or the Administrative Agent (or other applicable
withholding agent) whichever of the following is applicable:

 

(A)                               two properly completed and duly signed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party, and such other documentation as required under the
Code,

 

(B)                               two properly completed and duly signed copies
of Internal Revenue Service Form W-8ECI (or any successor forms),

 

(C)                               in the case of a Foreign Lender that is not a
bank described in Section 881(c)(3)(A) of the Code and that is entitled to claim
the benefits of the exemption for portfolio interest under Section 871(h) or
Section 881(c) of the Code, (A) two properly completed and duly signed
certificates substantially in the form of Exhibit F-1, Exhibit F-2, Exhibit F-3
or Exhibit F-4, as applicable, (any such certificate, a “United States Tax
Compliance Certificate”) and (B) two properly completed and duly signed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms),
and/or

 

46

--------------------------------------------------------------------------------



 

(D)                               to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or a
participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Foreign Lender, accompanied by an Internal Revenue Service
Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance
Certificate, Internal Revenue Service Form W-9, Internal Revenue Service
Form W-8IMY or any other required information (or any successor forms) from each
direct or indirect beneficial owner that would be required under this
Section 2.15(e) if such beneficial owner were a Lender, as applicable (provided
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more of its direct or indirect partners are claiming the portfolio
interest exemption, the United States Tax Compliance Certificate may be provided
by such Foreign Lender on behalf of such direct or indirect partners).

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable requirements of those
Code Sections (including those contained in Sections 1471(b) or 1472(b) of the
Code, as applicable), such Lender shall deliver to the Administrative Borrower
and the Administrative Agent (or other applicable withholding agent) at the time
or times prescribed by applicable law and at such time or times reasonably
requested by the applicable withholding agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Borrower or the Administrative Agent (or other applicable withholding agent) as
may be necessary (as determined by the applicable withholding agent) (A) for the
applicable withholding agent to comply with its obligations under FATCA and
(B) to determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment.

 

(iv)                              any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Administrative Borrower and the
Administrative Agent (or other applicable withholding agent) on or before the
date on which it becomes a party to this Agreement, two properly completed and
duly signed copies of any other form prescribed by applicable U.S. federal
income tax laws (including the Treasury Regulations) as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents.

 

Notwithstanding any other provision of this Section 2.15(e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

 

(f)                                   If an Agent or a Lender determines, in
good faith and in its sole discretion, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by a Borrower or with
respect to which such Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.15 with respect to the Indemnified Taxes giving rise to
such refund), net of all out-of-pocket expenses of such Agent or such Lender
(including any Taxes imposed with respect to such refund) as is determined

 

47

--------------------------------------------------------------------------------



 

by such Agent or Lender in good faith and in its sole discretion, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Borrower, upon the request of
such Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require any
Agent or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Borrowers or any other
person.  Notwithstanding anything to the contrary in this paragraph (f), in no
event will the Administrative Agent or any Lender be required to pay amounts to
any Borrower pursuant to this paragraph (f) to the extent such payment would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
Indemnified Taxes or Other Taxes giving rise to such refund had never been
imposed.

 

(g)                                  Each party’s obligations under this
Section shall survive the resignation or replacement of the Administrative Agent
or any assignment of rights by, or the replacement of, a Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

 

SECTION 2.16.                                   Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)                                 Unless otherwise specified, the Borrowers
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or of amounts payable under Sections 2.13, 2.15 or
2.16, or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Required Lenders, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
to the applicable account designated to the Administrative Borrower by the
Administrative Agent, except payments pursuant to Sections 2.13, 2.15, 2.16 and
10.05 shall be made directly to the persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient immediately following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be the immediately preceding Business
Day.  All payments hereunder of (i) principal or interest in respect of any
Loan, or (ii) any other amount due hereunder or under another Loan Document
shall be made in Dollars.  Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if such
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by such Administrative
Agent to make such payment.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrowers to pay
fully all amounts of principal, interest and fees then due from the Borrowers
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrowers hereunder, ratably among the parties
entitled thereto

 

48

--------------------------------------------------------------------------------



 

in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due from the Borrowers
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph (c) shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Administrative Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders that
the Borrowers will not make such payment, the Administrative Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders the amount
due.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Sections 2.04(b) or 2.16(d), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.17.                                   Mitigation Obligations.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or 2.15, as applicable, in the future and (ii) would not

 

49

--------------------------------------------------------------------------------



 

subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material respect.  Each
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)                                 If any Lender requests compensation under
Section 2.13, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Required Lenders, which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it under the Loan Documents, from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments.

 

SECTION 2.18.                                   Illegality.  If any Lender
reasonably determines that any change in law has made it unlawful, or that any
Governmental Authority has asserted after the Effective Date that it is
unlawful, for any Lender or its applicable lending office to make or maintain
any Eurocurrency Loans, then, on notice thereof by such Lender to the
Administrative Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Administrative Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers shall upon demand from such Lender (with a copy to the
Administrative Agent), convert all Eurocurrency Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

 

SECTION 2.19.                                   Priority and Liens.  Each of the
Borrowers hereby covenants and agrees that upon the entry of an Interim DIP
Order (and when applicable, the Final DIP Order), and at all times thereafter:

 

(a)                                 Pursuant to Section 364(c)(1) of the
Bankruptcy Code, all of its Obligations shall at all times constitute an allowed
Superpriority Claim in the Cases: (a) except as set forth in the Interim DIP
Order (and when applicable, the Final DIP Order), with priority over any and all
administrative expense claims and unsecured claims against the Borrowers or
their estates in any of the Cases (but junior only to the Carve-Out, and pari
passu with the A/R Securitization Facility Superpriority Claim), at any time
existing or arising, of any kind or nature whatsoever, including,

 

50

--------------------------------------------------------------------------------



 

without limitation, administrative expenses of the kinds specified in or ordered
pursuant to Bankruptcy Code Sections 105, 326, 328, 330, 331, 364, 503(a),
503(b), 507(a), 507(b), 546(c), 546(d), 726, 1113 and 1114, and any other
provision of the Bankruptcy Code, as provided under Section 364(c)(1) of the
Bankruptcy Code; and (b) which shall at all times be senior to the rights of the
Borrowers and their estates, and any successor trustee or other estate
representative to the extent permitted by law.

 

(b)                                 Such Superpriority Claim shall, for purposes
of Section 1129(a)(9)(A) of the Bankruptcy Code, be subject and subordinate to
the Carve-Out and shall be considered an administrative expense allowed under
Section 503(b) of the Bankruptcy Code, shall be against each Borrower on a joint
and several basis, and shall be payable from and have recourse to all property
of the Debtors’ estates (including, without limitation, all claims and causes of
action arising under chapter 5 of the Bankruptcy Code and any the proceeds
thereof).  Notwithstanding anything to the contrary, such Superpriority Claim
shall be pari passu with any A/R Securitization Facility Superpriority Claim.

 

(c)                                  The Liens granted to the Collateral Agent
(for the benefit of the Secured Parties) securing the Obligations are
continuing, valid, binding, enforceable, non-avoidable and perfected liens on
all Collateral, and shall constitute, subject to clause (d) below:

 

(i)                                     pursuant to Section 364(d)(1) of the
Bankruptcy Code, a valid perfected first priority priming lien on, other than
the Receivables Equity, all of the existing and after-acquired personal and real
property, leasehold interests in real property, and tangible and intangible
personal property of the Borrowers, including, without limitation, all cash and
cash equivalents, all surface land, accounts receivable and other receivables
(other than, in each case, the A/R Securitization Facility Collateral),
inventory, equipment, machinery, parts, supplies, rolling stock, fixtures,
patents, trade names, trademarks, copyrights, other general intangibles and
membership interests, capital stock and Equity Interests owned by the Borrowers,
in each case, together with the proceeds thereof and all books and records
relating thereto; provided, that, such priority priming lien shall be subject to
the Prior Permitted Liens and any account holding adequate assurance deposits
for the benefit of the Borrowers’ utility providers during the pendency of the
Cases;

 

(ii)                                  pursuant to Section 364(c)(3) of the
Bankruptcy Code, subject to the Carve-Out, a valid perfected second priority
lien on (A)  the Receivables Equity and (B) any collateral subject to a Prior
Permitted Lien (other than the A/R Securitization Facility Collateral); and

 

(iii)                               pursuant to Section 364(c)(2) of the
Bankruptcy Code, subject to the Carve-Out, upon entry of the Final DIP Order and
to the extent approved by the Bankruptcy Court, a valid perfected first priority
lien on any property or proceeds recovered from any Avoidance Actions;

 

provided, that, there shall be no Lien on amounts held in trust by a Specified
Borrower for the A/R Securitization Seller or the secured parties under the A/R
Securitization Facility.

 

51

--------------------------------------------------------------------------------



 

(d)                                 The Liens granted to the Collateral Agent
(for the benefit of the Secured Parties) and such Superpriority Claim, subject
to the Carve-Out: (i) shall not be subject to Sections 506, 510, 549, 550, or
551 of the Bankruptcy Code or the “equities of the case” exception of
Section 552 of the Bankruptcy Code, (i) shall not be subordinate to, or pari
passu with, (w) any lien, security interest or claim heretofore or hereinafter
granted in any of the Cases or any Successor Cases (other than the A/R
Securitization Facility Superpriority Claim and the liens on the Receivables
Equity), (y) any lien that is avoided and preserved for the benefit of the
Borrowers and their estates under Section 551 of the Bankruptcy Code or
otherwise or (y) any intercompany or affiliate liens or claims of the Debtors,
and (iii) shall be valid and enforceable against any trustee or any other estate
representative appointed or elected in the Cases, upon the conversion of any of
the Cases to a case under chapter 7 of the Bankruptcy Code or in any other
proceedings related to any of the foregoing, and/or upon the dismissal of any of
the Cases.

 

(e)                                  All of the Liens described in this
Section 2.19 that have been granted to the Collateral Agent (for the benefit of
the Secured Parties) shall be effective and perfected upon entry of the Interim
DIP Order, without the necessity of the execution, recordation of filings by the
Debtors of mortgages, intellectual property security agreements, security
agreements, control agreements, pledge agreements, financing statements or other
similar documents, lien notation on any certificates of title, or the possession
or control by any Agent or any Secured Party of, or over, any Collateral, as set
forth in the Interim DIP Order.

 

SECTION 2.20.                                   No Discharge; Survival of
Claims.  Each of the Borrowers agrees that (i) unless satisfied in full, its
Obligations shall not be discharged by the entry of a Final Order confirming a
Chapter 11 Plan unless such Chapter 11 Plan provides for the termination of the
Commitments and the payment in full in cash of the Obligations under the Loan
Documents (other than contingent indemnification obligations as to which no
claim has been asserted) on the Consummation Date of such Chapter 11 Plan (and
each of the Borrowers, pursuant to Section 1141(d)(4) of the Bankruptcy Code,
hereby waives any such discharge) and (ii) the Superpriority Claim granted to
the Agents and the Lenders pursuant to the DIP Orders and the Liens granted to
the Agents and the Lenders pursuant to the DIP Orders shall not be affected in
any manner by the entry of a Final Order confirming a Chapter 11 Plan.

 

SECTION 2.21.                                   Payment of Obligations.  Subject
to the last paragraph of Section 8.01, upon the maturity (whether by
acceleration or otherwise) of any of the Obligations of the Borrowers under this
Agreement or any of the other Loan Documents, the Administrative Agent and the
Lenders shall be entitled to immediate payment of such Obligations without
further application to or order of the Bankruptcy Court.

 

SECTION 2.22.                                   Joint and Several Liability. 
All Loans, upon funding, shall be deemed to be jointly funded to and received by
the Borrowers.  Each Borrower is jointly and severally liable under this
Agreement for all Obligations, regardless of the manner or amount in which
proceeds of Loans are used, allocated, shared or disbursed by or among the
Borrowers themselves, or the manner in which an Agent and/or any Lender accounts
for such Loans on its books and records.  Each Borrower shall be liable for all
amounts due to the Administrative Agent and/or any Lender from the Borrowers
under this Agreement, regardless of which Borrower actually receives Loans
hereunder or the amount of such Loans received or the manner in which

 

52

--------------------------------------------------------------------------------



 

such Agent and/or such Lender accounts for such Loans on its books and records. 
Each Borrower’s Obligations with respect to Loans made to it, and such
Borrower’s Obligations arising as a result of the joint and several liability of
such Borrower hereunder with respect to Loans made to the other Borrowers
hereunder shall be separate and distinct obligations, but all such Obligations
shall be primary obligations of such Borrower.  The Borrowers acknowledge and
expressly agree with the Agents and each Lender that the joint and several
liability of each Borrower is required solely as a condition to, and is given
solely as inducement for and in consideration of, credit or accommodations
extended or to be extended under the Loan Documents to any or all of the other
Borrowers and is not required or given as a condition of Loans to such
Borrower.  Each Borrower’s Obligations under this Agreement shall, to the
fullest extent permitted by law, be unconditional irrespective of (i) the
release of any other Borrower or the validity or enforceability, avoidance, or
subordination of the Obligations of any other Borrower or of any promissory note
or other document evidencing all or any part of the Obligations of any other
Borrower, (ii) the absence of any attempt to collect the Obligations from any
other Borrower, or any other security therefor, or the absence of any other
action to enforce the same, (iii) the waiver, consent, extension, forbearance,
or granting of any indulgence by an Agent and/or any Lender with respect to any
provision of any instrument evidencing the Obligations of any other Borrower, or
any part thereof, or any other agreement now or hereafter executed by any other
Borrower and delivered to an Agent and/or any Lender, (iv) the failure by an
Agent and/or any Lender to take any steps to perfect and maintain its security
interest in, or to preserve its rights to, any security or collateral for the
Obligations of any other Borrower, (v) an Agent’s and/or any Lender’s election,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing or grant of a
security interest by any other Borrower, as debtor-in-possession under
Section 364 of the Bankruptcy Code, (vii) the disallowance of all or any portion
of an Agent’s and/or any Lender’s claim(s) for the repayment of the Obligations
of any other Borrower under Section 502 of the Bankruptcy Code, or (viii) any
other circumstances which might constitute a legal or equitable discharge or
defense of a guarantor or of any other Borrower.  With respect to any Borrower’s
Obligations arising as a result of the joint and several liability of the
Borrowers hereunder with respect to Loans made to any of the other Borrowers
hereunder, such Borrower waives, until the Obligations shall have been paid in
full and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which an Agent and/or any Lender now has or
may hereafter have against any other Borrower, any endorser or any guarantor of
all or any part of the Obligations, and any benefit of, and any right to
participate in, any security or collateral given to an Agent and/or any Lender
to secure payment of the Obligations or any other liability of any Borrower to
an Agent and/or any Lender.  Upon any Event of Default, the Agents may proceed
directly and at once, without notice, against any Borrower to collect and
recover the full amount, or any portion of the Obligations, without first
proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations.  Each Borrower consents and agrees
that the Agents shall be under no obligation to marshal any assets in favor of
any Borrower or against or in payment of any or all of the Obligations.

 

53

--------------------------------------------------------------------------------



 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to each of the Lenders that:

 

SECTION 3.01.                                   Organization; Powers.  Each
Borrower and each of the  Subsidiaries (a) is a partnership, limited liability
company or corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, formation or
incorporation, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own its assets
and to carry on its business as now conducted, (c) is duly qualified and is
licensed and, as applicable, in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except where the
failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) subject, in the case of each Borrower that is a Debtor,
to the entry of the DIP Orders and subject to the terms thereof, has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument directly related thereto
to which it is a party, and consummate the Transactions contemplated thereby,
including, in the case of each Borrower, to borrow and otherwise obtain credit
hereunder.

 

SECTION 3.02.                                   Authorization.  Subject, in the
case of each Borrower that is a Debtor, to the entry of the DIP Orders and
subject to the terms thereof, the execution, delivery and performance by each
Borrower and each of the Subsidiaries of each of the Loan Documents to which it
is a party and the borrowings hereunder (a) have been duly authorized by all
corporate, stockholder, limited liability company or partnership or other
organizational action required to be obtained by such Borrower and such
Subsidiaries and (b) (i) do not violate (A) any provision of law, statute,
rule or regulation (including, without limitation, any Mining Law), or
contravene the terms of any Organizational Document of any Borrower or any
Subsidiary, (B) any applicable order of any court or any rule, regulation or
order of any Governmental Authority (including, without limitation, any Mining
Permit) or (C) any indenture, lease (including, without limitation, any Mining
Lease), agreement or other instrument to which any such Borrower or any such
Subsidiary is a party or by which any of them or any of their respective assets
are or may be bound, except in respect of the Existing Indenture Documents,
(ii) are not in conflict with, and do not result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, give rise to a
right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under, any
indenture, lease (including, without limitation, any Mining Lease), or other
similar agreement or instrument, except in respect of the Existing Indenture
Documents, or (iii) conflict with or result in any breach or contravention of,
or the creation or imposition of any Lien (except for any Liens that arise under
the Loan Documents) upon or with respect to any assets now owned or hereafter
acquired by any Borrower or any such Subsidiary, or require any payment to be
made under (A) any contractual obligation to which such Borrower or such
Subsidiary is a party or affecting such Borrower or such Subsidiary or the
properties of such Borrower, such Subsidiary or any of its or their
Subsidiaries, except in respect of the Existing Indenture Documents or (B) any
order, injunction, writ or decree of any governmental authority or any arbitral
award to which such Borrower or such Subsidiary or its or

 

54

--------------------------------------------------------------------------------



 

their property is subject, in each case of this clause (b) where any such
violation, conflict, breach, contravention, imposition of Lien, default,
cancellation, acceleration or loss, would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.03.                                   Enforceability.  Subject, in the
case of each Borrower that is a Debtor, to the entry of the DIP Orders and
subject to the terms thereof, this Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by each Borrower that is party thereto will constitute, a
legal, valid and binding obligation of such Borrower enforceable against each
such Borrower in accordance with its terms, subject to (i) except in the case of
each Borrower that is not a Debtor, the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

SECTION 3.04.                                   Governmental Approvals. 
Subject  to the entry of the DIP Orders and subject to the terms thereof, no
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority is or will be required in connection with the
Transactions except for (a) such consents, authorizations, filings or other
actions that (i) have been made or obtained and are in full force and effect,
(ii) notices required under the Mining Permits and Environmental Permits
regarding a change in control solely to the extent required for the exercise of
remedies in respect of the Liens created hereunder, which will be given to the
applicable Governmental Authority on or prior to the date by which such notices
are due or (iii) are listed on Schedule 3.04 hereto, (b) the filing of UCC
financing statements, (c) filings with the United States Patent and Trademark
Office and the United States Copyright Office and (d) such actions, consents and
approvals the failure to be obtained or made which would not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.05.                                   Financial Statements.  There has
heretofore been furnished to the Lenders the consolidated balance sheets as of
December 31, 2017 and 2018 (the “Closing Date Financial Statements”), and
related consolidated statements of operations, stockholders’ equity and
comprehensive income and cash flows of CPE and its consolidated subsidiaries for
such fiscal years, audited by and accompanied by an opinion of
PricewaterhouseCoopers LLP, independent public accountants, which financial
statements (A) have been prepared in accordance with GAAP and (B) present fairly
and accurately the consolidated financial condition and results of operations
and cash flows of CPE and its consolidated subsidiaries as of the dates and for
the periods to which they relate.

 

SECTION 3.06.                                   No Material Adverse Effect. 
Since December 31, 2018, there has been no event or occurrence which has
resulted in or would reasonably be expected to result in, individually or in the
aggregate, any Material Adverse Effect.

 

SECTION 3.07.                                   Title to Properties; Possession
Under Leases.

 

(a)                                 Each of the Borrowers and the Subsidiaries
has good and marketable title to, or valid and subsisting leasehold interests
in, or easements or other limited property interests in

 

55

--------------------------------------------------------------------------------



 

all of its property, including, without limitation, all personal property, all
Real Property, and all Equity Interests, subject solely to Permitted Real Estate
Encumbrances and except where the failure to have such title or interest would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  The Borrowers and the Subsidiaries have maintained or caused to
be maintained, in all respects and in accordance with normal mining industry or
prudent oilfield practice, all of the machinery, equipment, vehicles,
preparation plants or other Coal processing facilities, loadout and other
transportation facilities and other tangible personal property now owned or
leased by the Borrowers and the Subsidiaries that is necessary to conduct their
business as it is now conducted at such properties, except where the failure to
maintain would not reasonably be expected to have a Material Adverse Effect.  As
of the Effective Date, Part 1 of Schedule 3.07(a) hereto sets forth a true,
complete, accurate and correct list of all Material Leased Real Property and
Part 2 of Schedule 3.07(a) hereto sets forth a true, complete, accurate and
correct list of all Material Owned Real Property. There has been no occurrence
of any fire, explosion, implosion, collapse, flooding, accident, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, in each case affecting any Borrower
or any of its Subsidiaries, that either individually or in the aggregate,
directly or indirectly resulted in or could reasonably be expected to result in,
a Material Adverse Effect.

 

(b)                                 Other than as a result of the filing of the
Cases, each of the Borrowers and the Subsidiaries has complied with all
obligations under all leases (including, without limitation, Mining Leases and
Real Property Leases) to which it is a party, except where the failure to comply
would not have a Material Adverse Effect, and all such leases are in full force
and effect, except (i) leases in respect of which the failure to be in full
force and effect would not reasonably be expected to have a Material Adverse
Effect and (ii) that are less than fully marketable because the consent of the
lessor to a future assignment has not been obtained.  Each of the Borrowers and
the Subsidiaries enjoys peaceful and undisturbed possession under all such
leases, in each case other than leases in respect of which the failure to enjoy
peaceful and undisturbed possession would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(c)                                  As of the Effective Date, except as set
forth on Schedule 3.07(c) to this Agreement, none of the Borrowers or any of the
Subsidiaries has received written or, to the knowledge of any Borrower and/or
any Subsidiary, other notice of claims that any Borrower or any Subsidiary has
mined any Coal that it did not have the right to mine or mined any Coal or
produced any oil, natural gas or other hydrocarbons in such a manner as to give
rise to any claims for loss, waste or trespass, and, to the knowledge of the
Borrowers and the Subsidiaries, no facts exist upon which such a claim could be
based, in each case, other than claims that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.  To the
knowledge of the Borrowers, all Material Real Property that is being mined or
operated is in a physical condition that would permit mining or oil and natural
gas production operations as presently conducted in all material respects.

 

(d)                                 (i) Each of the Borrowers and the
Subsidiaries owns or possesses the valid right to use all Intellectual Property
that is used or held for use in or is otherwise necessary for the present
conduct of its business, without any known conflict with the rights of others,
except where such conflicts would not reasonably be expected to have a Material
Adverse Effect, individually

 

56

--------------------------------------------------------------------------------



 

or in the aggregate, or except as set forth on Schedule 3.07(d)(i) to this
Agreement, (ii) neither any Borrower nor any of its or their Subsidiaries, nor
any of their respective businesses, is to their best knowledge interfering with,
infringing upon, misappropriating or otherwise violating, in each case in any
material respect, Intellectual Property of any Person, (iii) no claim or
litigation regarding any such interference, infringement, misappropriation or
violation, or challenging the ownership, validity, enforceability or use of any
Intellectual Property of any of the Borrowers or their Subsidiaries, is pending
or, to the best knowledge of the Borrowers and the Subsidiaries, threatened, and
(iv) to the best knowledge of the Borrowers and the Subsidiaries, no Person is
interfering with, infringing upon, misappropriating or otherwise violating, in
each case in any material respect, Intellectual Property owned or possessed by
any of the Borrowers or their Subsidiaries.

 

(e)                                  None of any Borrower or any of its or their
Subsidiaries has received any written or, to the knowledge of any Borrower,
other notice of any pending or contemplated condemnation proceeding affecting
any of its Real Property or any sale or disposition thereof in lieu of
condemnation that remains unresolved, except where such condemnation proceeding
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, except as set forth on Schedule 3.07(e) to this
Agreement or the Cases.

 

(f)                                   None of the Borrowers and their
Subsidiaries is obligated under any right of first refusal, preferential right
to purchase, option or other contractual right to sell, assign or otherwise
dispose of any Real Property or any interest therein, other than customary
buy-back provisions following the termination of mining operations, satisfaction
of reclamation obligations and release of applicable Mining Permits with respect
to Real Property, except where such right of first refusal, preferential right
to purchase, option or other contractual right would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect or except
as set forth on Schedule 3.07(f) to this Agreement.

 

(g)                                  Schedule 3.07(g) to this Agreement sets
forth the true, complete, accurate and correct name and jurisdiction of
incorporation, formation or organization of each Borrower and each Subsidiary
and the percentage of each class of Equity Interests owned by any Borrower or by
any such Subsidiary, indicating the ownership thereof.  Other than as set forth
in Schedule 3.07(g), CPE does not have any direct or indirect Subsidiaries.

 

(h)                                 There are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options and other rights to receive Equity Interests of a Borrower granted
to employees or directors and directors’ qualifying shares) of any nature
relating to any Equity Interests of any Borrower or any of the Subsidiaries,
except where such subscriptions, options, warrants, calls, rights or other
agreements or commitments would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect or except as set forth on
Schedule 3.07(h) to this Agreement.

 

(i)                                     All of the outstanding Equity Interests
in each Borrower and each Subsidiary have been validly issued, are fully paid
and nonassessable, and (other than the Equity Interests in CPE) are owned free
and clear of all Liens (except those Liens permitted under Section 6.03).

 

57

--------------------------------------------------------------------------------



 

(j)                                    With respect to each Real Property, there
are no rights or claims of parties in possession not shown by the public
records, encroachments, overlaps, boundary line disputes or other matters which
would be disclosed by an accurate survey or inspection of the premises except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

SECTION 3.08.                                   Litigation; Compliance with
Laws.

 

(a)                                 The Borrowers and the Subsidiaries are in
compliance in all material respects with applicable Environmental Laws,
Environmental Permits (as defined below) and Mining Permits.  Except as set
forth on Schedule 3.08(a) to this Agreement, (x) except for the Cases, there are
no actions, suits, investigations or proceedings, including any claims under
Environmental Law, at law or in equity or by or on behalf of any Governmental
Authority or any other Person or in arbitration now pending against, or, to the
knowledge of any Borrower, threatened in writing against or affecting, any
Borrower or any of the other Subsidiaries or any business, property (including
any Real Property) or rights of any such person (i) that involve or purport to
affect or pertain to any Loan Document or the Transactions; (ii) which would
reasonably be expected, individually or in the aggregate, to materially
adversely affect the Transactions; or (iii) as to which there is a reasonable
likelihood of adverse determinations that would reasonably be expected to result
in a Material Adverse Effect; (y) none of the Borrowers or any Subsidiary has
been notified in writing, or, to the knowledge of any Borrower and the
Subsidiaries, otherwise notified, by the Federal Office of Surface Mining or the
agency of any state administering the Surface Mining Control and Reclamation Act
of 1977, as amended, or any comparable state statute that it is: (i) ineligible
to receive additional surface mining permits or (ii) under investigation to
determine whether their eligibility to receive any Mining Permit should be
revoked, i.e., “permit blocked”, in each case of this clause (y), except as
would not reasonably be expected to have a Material Adverse Effect; and (z) to
the knowledge of any Borrower, no facts exist that presently or upon the giving
of notice or the lapse of time or otherwise would render any Borrower or any
Subsidiary ineligible to receive surface mining permits or maintain or comply in
all material respects with any Mining Permit.

 

(b)                                 Except as set forth in Schedule 3.08(b) to
this Agreement, none of the Borrowers, the Subsidiaries or their respective
assets is in violation of (nor will the continued operation of their material
assets as currently conducted violate) any currently applicable law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval, Mining Law, Mining Permit, Mining Lease or any building permit) or
any restriction of record or agreement affecting any Real Property, or is in
default with respect to any order, judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(c)                                  The Borrowers and the Subsidiaries have, in
the amounts and forms in compliance in all material respects with applicable
Environmental Laws and orders, Mining Laws, Mining Permits or Mining Leases,
obtained all performance bonds and surety bonds, or otherwise provided any
financial assurance for the Borrowers’ mining and reclamation obligations or
otherwise in the ordinary conduct of their business and operations.  Schedule
3.08(c) sets forth a true, complete, accurate and correct list of all such
bonds.

 

58

--------------------------------------------------------------------------------



 

SECTION 3.09.                                   Federal Reserve Regulations.

 

(a)                                 None of the Borrowers or the Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation U or
Regulation X.

 

SECTION 3.10.                                   Investment Company Act.  None of
the Borrowers or any Subsidiary is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.11.                                   Use of Proceeds.  The Borrowers
will use the proceeds from Borrowings of Loans only for the following purposes
in each case, in accordance with the Approved Budget (as adjusted for any
variance not constituting an Unpermitted Variance): (i) general corporate and
working capital purposes; (ii) costs of the administration of the Cases,
(iii) payment of all reasonable and documented accrued and unpaid transaction
costs, fees and expenses with respect to the Facility, including fees and
expenses of professional advisors to the Lenders and the Agents and (iv) in the
case of Roll-Up Loans, to refinance and discharge Secured Notes Debt (as defined
in the Interim DIP Order and, when entered, the Final DIP Order) as set forth in
paragraph 6 of the Interim DIP Order (or any corresponding paragraph of the
Final DIP Order); provided, that, with the prior written consent of the Required
Lenders (which consent shall not be unreasonably withheld), proceeds of the
Loans may be used to satisfy the Borrowers’ obligations in accordance with, and
to the extent and in such amounts required under, the A/R Securitization
Facility to the extent incurred in the ordinary course of business and for a
valid business purpose.

 

SECTION 3.12.                                   Tax Returns.  Except as set
forth on Schedule 3.12 to this Agreement:

 

(a)                                 Each Borrower and each of its or their
Subsidiaries (i) has timely filed or caused to be timely filed all U.S. federal
and other material state,  local and non-U.S. Tax returns required to have been
filed by it and each such Tax return is true and correct in all material
respects, (ii) has timely paid or caused to be timely paid all material Taxes
due and owing by it (whether or not shown on any Tax return), (except (x) Taxes
or assessments that are being contested in good faith by appropriate proceedings
in accordance with Section 5.03 and for which any Borrower or any of its or
their Subsidiaries (as the case may be) has set aside on its books adequate
reserves in accordance with GAAP and (y) Taxes that need not be paid pursuant to
an order of the Bankruptcy Court or pursuant to the Bankruptcy Code) and
(iii) has materially complied with all of its obligations in its capacity as
withholding agent under applicable law;

 

(b)                                 Each Borrower and each of its or their
Subsidiaries has paid in full or made adequate provision (in accordance with
GAAP) for the payment of all Taxes not yet due, which

 

59

--------------------------------------------------------------------------------



 

Taxes, if not paid or adequately provided for, would, individually or in the
aggregate,  reasonably be  expected to be material; and

 

(c)                                  With respect to each Borrower and each of
its or their Subsidiaries, (i) there are no claims being asserted in writing
with respect to any material Taxes, (ii) no presently effective waivers or
extensions of statutes of limitation with respect to Taxes have been given or
requested and (iii) no Tax returns are being examined by, and no written
notification of intention to examine has been received from, the Internal
Revenue Service or any other taxing authority that is reasonably expected to
result in a material Tax liability.

 

SECTION 3.13.                                   No Material Misstatements.

 

(a)                                 All written information (other than the
Projections, estimates and information of a general economic nature) (the
“Information”) concerning any Borrower, any Subsidiary, the Transactions and any
other transactions contemplated hereby or by any other Loan Document prepared by
or on behalf of the foregoing or their representatives (excluding any reserve
reports) and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
or by any other Loan Document, when taken as a whole, were true and correct in
all material respects, as of the date such Information was furnished to the
Lenders and as of the Effective Date, after giving effect to any supplements to
such Information through the Effective Date, did not contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein, when taken as
a whole, not materially misleading in light of the circumstances under which
such statements were made.

 

(b)                                 The Projections and estimates and
information of a general economic nature prepared by or on behalf of any
Borrower or any of its representatives and that have been made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby (i) have been prepared in good faith
based upon assumptions believed by the Borrowers to be reasonable as of the date
thereof, as of the date such Projections and estimates were furnished to the
Lenders hereunder and as of the Effective Date, and (ii) as of the Effective
Date, have not been modified in any material respect by any Borrower.

 

SECTION 3.14.                                   Employee Benefit Plans.  Each
Borrower, each Subsidiary and each Affiliate are in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to Plans
and the regulations and published interpretations thereunder, except for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.  Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service (“IRS”) to the effect
that it meets the requirements of Section 401(a) and 501(a) of the Code covering
all applicable tax law changes or is comprised of a master or prototype plan
that has received a favorable opinion letter from the IRS, and, nothing has
occurred since the date of such determination that would materially and
adversely affect such determination.  There exists no Unfunded Pension Liability
with respect to Plans in the aggregate (taking into account only Plans with
positive Unfunded Pension Liability) in excess of $1,000,000.  No ERISA Event
has occurred or is reasonably expected to occur that, when taken together with
all other ERISA Events which

 

60

--------------------------------------------------------------------------------



 

have occurred or for which liability is reasonably expected to occur, would
reasonably be expected to result in a Material Adverse Effect.  If each
Borrower, each Subsidiary and each ERISA Affiliate were to withdraw in a
complete withdrawal as of the date this assurance is given or deemed given, the
aggregate withdrawal liability that would be incurred would not be in excess of
$1,000,000.

 

SECTION 3.15.                                   Environmental Matters.  Except
as disclosed on Schedule 3.15 to this Agreement and except as to matters that
would not reasonably be likely to have, individually or in the aggregate, a
Material Adverse Effect (i) no written notice, request for information, demand, 
order, complaint or penalty has been received by any Borrower or any of the
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings, consent orders or consent or settlement agreements pending or
threatened in writing against any Borrower or any of the Subsidiaries which
allege a violation of or liability under any Environmental Laws or Environmental
Permits, in each case relating to any Borrower or any of the Subsidiaries or
their Real Property, (ii) each Borrower and each Subsidiary has obtained or in a
timely manner applied for all Permits and licenses necessary for ownership of
its assets and for its operations as currently conducted to comply with all
applicable Environmental Laws (“Environmental Permits”) and is in compliance
with the terms of such Environmental Permits , which are in full force and
effect, and with all other applicable Environmental Laws, (iii) each Borrower
and each Subsidiary has made available to the Administrative Agent prior to the
Effective Date the most recent environmental assessment and environmental audit,
if any, then available with respect to the operations and the Real Property of
each Borrower and each Subsidiary, (iv) (a) to the knowledge of the Borrowers
and the Subsidiaries, no Hazardous Material is located or (b) has been Released
by any of the Borrowers or Subsidiaries or, to the knowledge of the Borrowers
and the Subsidiaries, by any other Person at, on, under or is emanating from any
property or facility, including the Real Property, currently owned, operated or
leased by any Borrower or any of the Subsidiaries, nor has any Person been
exposed to any such Hazardous Materials, that would reasonably be likely to give
rise to any cost, liability or obligation of any Borrower or any of the
Subsidiaries under any Environmental Laws or any Environmental Claim, and no
Hazardous Material has been handled, generated, owned or controlled by any
Borrower or any of the Subsidiaries and disposed of, or transported to or
Released at any location in a manner or resulting in a condition that would
reasonably be likely to give rise to any cost, liability or obligation of any
Borrower or any of the Subsidiaries under any Environmental Laws, (v) there are
no written agreements in effect as of the Effective Date pursuant to which any
Borrower or any of the Subsidiaries has expressly assumed or undertaken
responsibility for any liability or obligation of any other Person arising under
or relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the Effective Date, (vi) there
are no landfills, disposal areas, or surface impoundments (including slurry
impoundments) located at, on, in or under the assets or Real Property of any
Borrower or any Subsidiary for which any Borrower or any Subsidiary does not
hold and is not in compliance in all material respects with a valid
Environmental Permit or Permit pursuant to Mining Laws , and which are closed or
to be closed and reclaimed pursuant to Mining Laws and Environmental Laws, and
(vii) to the knowledge of the Borrowers and the Subsidiaries, except as listed
on Schedule 3.15(vii) to this Agreement there are not currently and there have
not been any underground storage tanks “owned,” or “operated” (as defined by
applicable Environmental Law) by any Borrower or any Subsidiary or present or
located on the Borrower’s or any Subsidiary’s Real Property.

 

61

--------------------------------------------------------------------------------



 

SECTION 3.16.                                   Security Documents.  Subject to
and upon the entry of the DIP Orders, the DIP Orders and the Security Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Security Documents, when executed and delivered (and at all times
thereafter) are effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties) a valid, perfected, enforceable and unavoidable
security interest in and lien on the Collateral in the priorities set forth in
the applicable DIP Order.  When UCC financing statements in appropriate form are
filed in the offices specified in the Security Agreement, the Liens created by
the Security Agreement in favor of the Collateral Agent (for the benefit of the
Secured Parties) will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Borrowers in such Collateral
to the extent perfection can be obtained by filing UCC financing statements.

 

SECTION 3.17.                                   [Reserved].

 

SECTION 3.18.                                   Material Contracts.  As of the
Effective Date, each Borrower has heretofore delivered to the Administrative
Agent and the Lenders true, correct and complete copies of all Material
Contracts to which it is a party, or to which it or any of its properties is
subject, which such Material Contracts are listed on Schedule 3.18 hereto.  As
of the Effective Date, all Material Contracts are in full force and effect and
no material defaults (nor, to the knowledge of any Borrower, notice of any
material default) currently exist thereunder.

 

SECTION 3.19.                                   Labor Matters.  Except as set
forth on Schedule 3.19 to this Agreement or as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (a) there
are no strikes pending or threatened against any Borrower or any of the
Subsidiaries; (b) the hours worked and payments made to employees of the
Borrowers and the Subsidiaries have not been in violation in any respect of the
Fair Labor Standards Act or any other applicable law dealing with such matters;
(c) all payments due from any Borrower or any of the Subsidiaries or for which
any claim may be made against any Borrower or any of the Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such Borrower or such
Subsidiary to the extent required by GAAP; and (d) consummation of the
Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Borrower or any of the Subsidiaries (or any predecessor) is a party
or by which any Borrower or any of the Subsidiaries (or any predecessor) is
bound, other than collective bargaining agreements that, individually or in the
aggregate, are not material to the Borrowers and the Subsidiaries, taken as a
whole.

 

SECTION 3.20.                                   Insurance.  Schedule 3.20 to
this Agreement sets forth a true, complete, accurate and correct description of
all insurance maintained by or on behalf of the Borrowers or the Subsidiaries as
of the Effective Date.  As of such date, such insurance is in full force and
effect.  The insurance maintained by or on behalf of the Borrowers and the
Subsidiaries is adequate.

 

62

--------------------------------------------------------------------------------



 

SECTION 3.21.                                   Anti-Terrorism Law.

 

(a)                                 No Borrower and, to the knowledge of each
Borrower, no officers, directors, employees, brokers, agent or Affiliate of such
Borrower is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

(b)                                 No Borrower, Subsidiary, or, to the
knowledge of any Borrower, any director or officer, employee, broker, agent or
Affiliate of such Borrower acting or benefiting in any direct capacity in
connection with the Loans is, or is owned or controlled by one or more persons
that are, any of the following:

 

(i)                                     a person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a person owned or controlled by, or acting
for or on behalf of, any person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a person that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list; or

 

(v)                                 a person that is (i) currently the subject
or target of any Sanctions or (ii) located, has a place of business, or is
organized or resident in a Designated Jurisdiction.

 

(c)                                  No Borrower, or, to the knowledge of any
Borrower, any director or officer, employee, agent or Affiliate thereof, when
acting on behalf of such Borrower, is aware of or has taken any action, directly
or indirectly, that would result in a violation by such persons of the FCPA,
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Borrowers, its and their
Subsidiaries and, to the knowledge of each Borrower, its Affiliates have
conducted their businesses in compliance with the FCPA in all material respects
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

 

63

--------------------------------------------------------------------------------



 

(d)                                 Each Borrower has instituted and maintained
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, compliance with all applicable Sanctions in all material
respects.

 

SECTION 3.22.                                   Initial Budget.  The Borrowers
have prepared and delivered to the Administrative Agent and the Lenders an
initial budget (attached hereto as Exhibit G (it being understood and agreed
that such initial budget is acceptable to the Administrative Agent and the
Lenders), which reflects the Borrowers’ forecasted receipts and disbursements on
a consolidated basis for the 13-weeks commencing on the Effective Date (such
budget, the “Initial Budget”).

 

SECTION 3.23.                                   DIP Orders.  Each of the Interim
DIP Order (to the extent necessary, with respect to the period prior to the
entry of the Final DIP Order) and the Final DIP Order (from after the date the
Final DIP Order is entered) is in full force and effect and has not been
vacated, reversed or rescinded or, without the prior written consent of the
Required Lenders, in their sole discretion, amended or modified and no appeal of
such order has been timely filed or, if timely filed, no stay pending such
appeal is currently effective.

 

SECTION 3.24.                                   Bankruptcy Matters.

 

(a)                                 The Cases were commenced on the Petition
Date, in accordance with applicable requirements of law and proper notice
thereof under the circumstances, and proper notice of (x) the motion seeking
approval of the Loan Documents and entry of the DIP Orders, as applicable and
(y) the hearings for the approval of the Interim DIP Order have been held by the
Bankruptcy Court.

 

(b)                                 After the entry of the DIP Orders, the
Obligations will constitute DIP Superpriority Claims (as defined in the DIP
Orders) having the priorities set forth in the Interim DIP Order and the Final
DIP Order, as applicable.

 

(c)                                  After the entry of the DIP Orders, as
applicable, and pursuant to and to the extent provided in the DIP Orders, as
applicable, the Obligations will be secured by valid, binding, enforceable,
non-avoidable, and automatically and fully and properly perfected Liens on, and
security interests in, the Collateral, in each case, having the priorities set
forth in the Interim DIP Order and the Final DIP Order, as applicable.

 

(d)                                 After the entry of each DIP Order, such DIP
Order is in full force and effect, is not subject to appeal, leave to appeal or
reconsideration process (as applicable) and has not been reversed, stayed,
modified or amended in any manner without the Required Lenders’ consent.

 

ARTICLE IV.

 

CONDITIONS OF EFFECTIVENESS AND LENDING

 

SECTION 4.01.                                   Conditions Precedent to
Effectiveness.  The effectiveness of this Agreement and the obligations of each
Lender to make Loans hereunder are, in each case, subject to the satisfaction of
the following conditions precedent:

 

64

--------------------------------------------------------------------------------



 

(a)                                 The Administrative Agent and the Lenders
shall have received executed counterparts of this Agreement from each party
hereto.

 

(b)                                 The Administrative Agent and the Lenders
shall have received the following, each dated as of the Effective Date (unless
otherwise specified), in form and substance satisfactory to the Required
Lenders, and duly executed and delivered by each party thereto (as applicable):

 

(i)                                     Notes payable to the Lenders (and their
registered assigns) to the extent requested by any Lender on or prior to the
Effective Date pursuant to Section 2.07(d);

 

(ii)                                  a certificate of the secretary or
assistant secretary of each Borrower, dated the Effective Date, certifying that
attached thereto are (1) true and complete copies of the Organizational
Documents of each Borrower certified as of a recent date by the appropriate
governmental official, (2) signature and incumbency certificates of the officers
of such Person executing the Loan Documents to which it is a party, (3) true and
complete resolutions of the Board of Directors of each Borrower approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Effective Date, and authorizing and approving the borrowings
hereunder, and certified as of the Effective Date by its secretary or an
assistant secretary that such resolutions are in full force and effect without
modification or amendment, (4) a good standing certificate from the applicable
Governmental Authority of each Borrowers’ jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Effective Date, and (5) such other documents and certificates as
the Administrative Agent, the Lenders or its or their counsel may reasonably
request relating to the organization, existence and good standing of each
Borrower, and the authorization of the Transactions;

 

(iii)                               the Security Agreement;

 

(iv)                              The Escrow Agreement with respect to the
Segregated Account;

 

(v)                                 a certificate from a Responsible Officer of
the Borrowers, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Sections 4.01(d), (e), (f), (g), (h), (k) and (l);

 

(vi)                              the Initial Budget;

 

(vii)                           an Inventory Appraisal and an M&E Appraisal;

 

(viii)                        evidence of all insurance required to be
maintained pursuant to Section 5.02;

 

(ix)                              results of a recent lien search in each
relevant jurisdiction with respect to the Borrowers, revealing no liens on any
of the assets of the Borrowers or their Subsidiaries except for Liens permitted
under Section 6.03; and

 

65

--------------------------------------------------------------------------------



 

(x)                                 the Closing Date Financial Statements.

 

(c)                                  All UCC financing statements to be filed in
order to perfect and protect the Liens and security interests created or
purported to be created under the Interim DIP Order and the Security Documents
covering the Collateral described therein shall have been properly filed (or
provided to the Collateral Agent to be filed) in each jurisdiction required, in
each case, in form and substance satisfactory to, and to the extent requested
by, the Agents and the Required Lenders.

 

(d)                                 The Administrative Agent and the Required
Lenders shall be reasonably satisfied with the form and substance of the “first
day orders” sought by the Borrowers and entered on (or prior to) the Effective
Date.

 

(e)                                  The Borrowers shall have filed a motion
seeking approval of the Facility by no later than the Petition Date.

 

(f)                                   The Interim DIP Order Entry Date shall
have occurred not later than three (3) Business Days following the Petition
Date.

 

(g)                                  All “first day orders” and all related
pleadings intended to be entered on or prior to the Interim DIP Order Entry Date
shall have been entered by the Bankruptcy Court and shall be reasonably
satisfactory in form and substance to the Administrative Agent and the Required
Lenders.

 

(h)                                 No trustee under Chapter 7 or Chapter 11 of
the Bankruptcy Code or examiner with enlarged powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code shall have been appointed in
any of the Cases.

 

(i)                                     The Borrowers shall have paid all
invoiced fees and expenses of the Agents and the Lenders accrued and payable on
or prior to the Effective Date, including the accrued fees and expenses of
counsel to each of the Agents and the Lenders.

 

(j)                                    The Administrative Agent and each Lender
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the U.S. PATRIOT Act, as reasonably
requested by the Administrative Agent and each Lender.

 

(k)                                 No Default or Event of Default shall have
occurred and be continuing immediately before and after giving effect to the
Transactions, any incurrence of Indebtedness hereunder and the use of the
proceeds hereof on a pro forma basis.

 

(l)                                     The representations and warranties of
each Borrower contained in each Loan Document to which it is a party shall be
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Effective Date, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects (or if applicable, in all respects) as of
such earlier date).

 

66

--------------------------------------------------------------------------------



 

(m)                             The SAPSA shall be in full force and effect.

 

Each Lender, by delivering its signature page to this Agreement, and funding its
Loans on or about the Effective Date, shall be deemed to have acknowledged
receipt of, and consented to and approved or accepted or to be satisfied with,
each Loan Document and each other document required to be approved by,
acceptable or satisfactory to any Agent, the Required Lenders or any other
Lenders, as applicable, on or about the Effective Date.

 

SECTION 4.02.                                   Conditions to Borrowings.  In
addition to the conditions precedent set forth in Section 4.01, the obligations
of each Lender to fund any Borrowing hereunder are subject to the satisfaction
of the following conditions precedent:

 

(a)                                 The Administrative Agent shall have received
a Borrowing Request as required by Section 2.03.

 

(b)                                 With respect to the Second Borrowing, to the
extent the Second Borrowing occurs more than twenty-eight (28) calendar days
after the Effective Date, the Lenders shall have received an Updated Budget,
dated as of the Final DIP Order Entry Date, which Updated Budget shall be an
Approved Budget.

 

(c)                                  With respect to any Third Borrowing, the
Specified Tax Condition has been satisfied.

 

(d)                                 The representations and warranties of each
Borrower contained in each Loan Document to which it is a party shall be true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
date of such Borrowing, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects (or if applicable, in all respects) as
of such earlier date).

 

(e)                                  Immediately prior to and immediately after
giving effect to such Borrowing and the use of proceeds thereof, no Event of
Default or Default shall have occurred and be continuing.

 

(f)                                   The making of such Loan shall not violate
any requirement of law and shall not be enjoined, temporarily, preliminarily or
permanently.

 

(g)                                  The amount of each Borrowing shall be in
compliance with Section 2.01(b) or 2.01(c), as applicable.

 

(h)                                 With respect to the Second Borrowing and the
Third Borrowing, the Administrative Agent and the Lenders shall have received a
Control Agreement with respect to each deposit account, securities account and
commodities account of each Borrower (excluding the Excluded Accounts), in each
case, duly executed and delivered by each party thereto.

 

67

--------------------------------------------------------------------------------



 

(i)                                     No Borrowing Base Deficiency shall exist
immediately after giving effect to such Borrowing and to the application of the
proceeds therefrom.

 

(j)                                    The Administrative Agent and the Lenders
shall have received a certificate of a Financial Officer of the Borrowers, dated
as of the date of such Borrowing, confirming compliance with the conditions set
forth in Sections 4.02(b), (d), (e), (f) and (i), in form and substance
satisfactory to the Required Lenders.

 

(k)                                 With respect to the Second Borrowing and the
Third Borrowing, entry of an order authorizing the Debtors to assume the SAPSA
and approving the settlement contained in Section 9 thereof pursuant to
Bankruptcy Rule 9019.

 

(l)                                     The Borrowers shall have paid all
invoiced fees and expenses of the Agents and the Lenders accrued and payable on
or prior to the date of such Borrowing, including the accrued fees and expenses
of counsel to each of the Agents and the Lenders.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
each Borrower on the date of such Borrowing as to the applicable matters
specified in Sections 4.02(b), (d), (e), (f) and (i).

 

ARTICLE V.

 

AFFIRMATIVE COVENANTS

 

Each Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and
discharged, unless the Required Lenders shall otherwise consent in writing, each
Borrower will and will cause each of the Subsidiaries to:

 

SECTION 5.01.                                   Existence; Businesses and
Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and
qualifications.

 

(b)                                 Do or cause to be done all things reasonably
necessary to (i) obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, Intellectual Property and rights
or licenses with respect thereto necessary to the normal conduct of its
business, (ii) except as otherwise permitted by the Bankruptcy Code, comply in
all respects with all applicable laws, rules, regulations (including any zoning,
mining, building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and judgments,
writs, injunctions, decrees and orders of any Governmental Authority, whether
now in effect or hereafter enacted except in each case where failure to do so
would not reasonably be expected to have a Material Adverse Effect, (iii) at all
times maintain and preserve in all material respects all machinery and equipment
(excluding machinery and equipment that is surplus, obsolete or not used or
usable in the business of the Borrowers and which is not included in the
calculation of the Borrowing Base) in the ordinary course of business, and keep

 

68

--------------------------------------------------------------------------------



 

such property in good repair, working order and condition (ordinary wear and
tear and damage by fire or other casualty or taking by condemnation excepted) in
all material respects and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times in all material respects, (iv) at
all times maintain and preserve in all material respects all other property
necessary to the normal conduct of its business and keep such property in good
repair, working order and condition (ordinary wear and tear and damage by fire
or other casualty or taking by condemnation excepted) and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times in all material respects and (v) in the case of leases of any Borrower,
maintain such leases in full force and effect (x) subject to an applicable order
of the Bankruptcy Court with respect to such leases or except as otherwise
permitted by the Bankruptcy Code, (y) excluding such leases rejected under
Section 365 of the Bankruptcy Code or as would not reasonably be expected to
have a Material Adverse Effect and (z) excluding such leases where failure to do
so is not disadvantageous in any material respect to such Person or to the
Administrative Agent and the Lenders.

 

SECTION 5.02.                                   Insurance.

 

(a)                                 Keep its properties insured at all times by
financially sound and reputable insurers in such amounts as shall be customary
for similar businesses and maintain such other reasonable insurance (including,
to the extent consistent with past practices, industry practices and
self-insurance), of such types, to such extent and against such risks, as is
customary with companies in the same or similar businesses and maintain such
other insurance as may be required by law or any other Loan Document.

 

(b)                                 Subject to Section 5.21, keep its property
insured in favor of the Collateral Agent as lender’s loss payee and/or
additional insured (subject to the exceptions in the immediately preceding
paragraph), as applicable, and all policies or certificates (or certified copies
thereof) with respect to such insurance (and any other insurance maintained by
the Borrowers and/or such Subsidiaries) (i) shall be endorsed to the Collateral
Agent’s reasonable satisfaction for the benefit of the Collateral Agent
(including, without limitation, by naming the Collateral Agent as lender’s loss
payee, mortgagee and/or additional insured, as applicable) and (ii) shall state
that such insurance policies shall not be canceled without at least thirty (30)
days’ prior written notice (or if such cancellation is by reason of nonpayment
of premium, at least ten (10) days’ prior written notice) thereof by the
respective insurer to the Collateral Agent (unless it is such insurer’s policy
not to provide such a statement).

 

(c)                                  Subject to Section 5.21, keep its insurable
Material Real Properties adequately insured, with customary deductibles, at all
times by financially sound and reputable insurers, including self-insurance in
accordance with customary industry practices; cause all property and casualty
insurance policies with respect to the Material Real Properties to be endorsed
or otherwise amended to include a “standard” or “New York” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Agents and the
Required Lenders, which endorsement shall provide that, from and after the
Effective Date, if the insurance carrier shall

 

69

--------------------------------------------------------------------------------



 

have received written notice from the Administrative Agent or the Collateral
Agent of the occurrence of an Event of Default, the insurance carrier shall pay
all proceeds otherwise payable to any of the Borrowers under such policies
directly to the Collateral Agent; cause all such policies to provide that
neither any Borrower, the Administrative Agent, the Collateral Agent nor any
other party shall be a coinsurer thereunder; and, with respect to all Material
Real Property, deliver original or certified copies of all such policies or a
certificate of an insurance broker to the Collateral Agent; cause each such
policy to provide that it shall not be canceled or not renewed upon less than
thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation or nonrenewal of any
such policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative Agent
and the Collateral Agent), or insurance certificate with respect thereto,
together with evidence satisfactory to the Required Lenders of payment of the
premium therefor.

 

(d)                                 If any portion of any Material Real Property
upon which a “Building” (as defined in 12 CFR Chapter 11, Section 339.2) is
located is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the Flood
Insurance Laws, then the Borrowers shall (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent, including, without limitation
evidence of annual renewals of such insurance.

 

(e)                                  Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.02 is taken out by any Borrower or any of its Subsidiaries; and
promptly deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies, or an insurance certificate
with respect thereto.

 

(f)                                   To the extent any insurance premium
financing is needed, the Borrowers shall provide reasonable notice to the
Administrative Agent prior to obtaining such insurance premium financing,
provided that, such notice shall not expand, modify, or change the amounts
available under the applicable Approved Budget.

 

(g)                                  In connection with the covenants set forth
in this Section 5.02, it is understood and agreed that:

 

(i)                                     none of the Agents, the Lenders and
their respective agents or employees shall be liable for any loss or damage
insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Borrowers and its or their
Subsidiaries shall look solely to their insurance companies or any other parties
other than the aforesaid parties for the recovery of such loss or damage and
(B) such insurance companies shall have no rights of subrogation against the
Agents, the Lenders or their agents or employees.  If, however, the insurance
policies do not provide waiver of

 

70

--------------------------------------------------------------------------------



 

subrogation rights against such parties, as required above, then each Borrower
hereby agrees, to the extent permitted by law, to waive, and to cause each of
its Subsidiaries to waive, its right of recovery, if any, against the Agents,
the Lenders and their agents and employees; and

 

(ii)                                  the designation of any form, type or
amount of insurance coverage by the Administrative Agent, the Collateral Agent
or any Lender under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent, the Collateral
Agent or any Lender that such insurance is adequate for the purposes of the
business of any Borrower and/or any of its or their Subsidiaries or the
protection of their properties.

 

SECTION 5.03.                                   Payment of Obligations.

 

(a)                                 In the case of any Debtor, in accordance
with the Bankruptcy Code and subject to any required approval by the Bankruptcy
Court (it being understood that no Debtor shall be obligated to make any
payments hereunder that may, in its reasonable judgment, result in a violation
of any applicable law, including the Bankruptcy Code, without an order of the
Bankruptcy Court authorizing such payment), pay and discharge promptly when due
all material post-petition Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property (in
the case of any Debtor, solely to the extent arising post-petition), before the
same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise (in the case of any Debtor, solely to
the extent arising post-petition) that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to (a) any such Tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings, and the affected
Borrower or the affected Subsidiary, as applicable, shall have set aside on its
books adequate reserves in accordance with GAAP with respect thereto or (b) any
Tax referred to on Schedule 5.03 hereto (the “Specified Taxes”).

 

(b)                                 In the case of any Debtor, in accordance
with the Bankruptcy Code and subject to any required approval by the Bankruptcy
Court (it being understood that no Debtor shall be obligated to make any
payments hereunder that may, in its reasonable judgment, result in a violation
of any applicable law, including the Bankruptcy Code, without an order of the
Bankruptcy Court authorizing such payment), pay and discharge promptly when due
all material pre-petition Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof that will be
afforded priority over any Lien granted to the Collateral Agent for the benefit
of the Secured Parties; provided, however, that such payment and discharge shall
not be required with respect to (a) any such Tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings, and the affected Borrower or the affected
Subsidiary, as applicable, shall have set aside on its books adequate reserves
in accordance with GAAP with respect thereto or (b) any Specified Taxes.

 

71

--------------------------------------------------------------------------------



 

SECTION 5.04.                                   Financial Statements, Reports;
Borrowing Base Information, etc.  Furnish to the Administrative Agent and the
Lenders:

 

(a)                                 upon reasonable request by the Required
Lenders (and in any event within twenty-five (25) days after the end of each
fiscal month), the consolidated balance sheet of the Borrowers and their
Subsidiaries as of the end of such month and related statements of operations
and cash flows of the Borrowers and their Subsidiaries for such month and for
the period commencing at the end of the previous fiscal year and ending with the
end of such month, duly certified by a Financial Officer of CPE, on behalf of
the Borrowers, as (A) having been prepared in accordance with GAAP and
(B) presenting fairly and accurately the consolidated financial condition and
results of operations and cash flows of the Borrowers and the Subsidiaries as of
the dates and for the periods to which they relate, subject, in the case of
clauses (A) and (B), to the absence of footnotes and to normal year-end audit
adjustments none of which will be, individually or in the aggregate, material
(provided, that the foregoing obligation shall be deemed satisfied to the extent
such information is included in the “Monthly Operating Report” filed with the
Bankruptcy Court for the applicable month on or prior to the date specified for
compliance in this Section 5.04(a));

 

(b)                                 concurrently with any delivery of financial
statements under clause (a) above (or in the event of any deemed delivery by
filing of a Monthly Operating Report, within 25 days of the end of each fiscal
month), a certificate of a Financial Officer of CPE: (A) certifying that no
Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and
(B) stating whether any change in GAAP as applied by (or in the application of
GAAP by) any Borrower has occurred since the Effective Date and, if any such
change has occurred (and has not been previously reported to the Administrative
Agent and the Lenders ), specifying the effect of such change on the financial
statements accompanying such certificate;

 

(c)                                  if, as a result of any change in accounting
principles and policies from those as in effect on the Effective Date, the
consolidated financial statements of the Borrower and the Subsidiaries delivered
pursuant to paragraph (a) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, 30 days after the first delivery of financial statements pursuant to
paragraph (a) above following such change, a schedule prepared by a Financial
Officer on behalf of each Borrower reconciling such changes to what the
financial statements would have been without such changes;

 

(d)                                 [reserved];

 

(e)                                  promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of any Borrower or any of its Subsidiaries, or compliance with the terms of any
Loan Document, or such consolidating financial statements, as in each case the
Administrative Agent may reasonably request (for itself or on behalf of any
Lender);

 

72

--------------------------------------------------------------------------------



 

(f)                                   promptly upon the request by the
Administrative Agent, copies of: (i) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed with the Internal Revenue Service
with respect to a Plan; (ii) the most recent actuarial valuation report for any
Plan; (iii) all notices received from a Multiemployer Plan sponsor or any
Governmental Authority concerning an ERISA Event; and (iv) such other documents
or governmental reports or filings relating to any Plan or Multiemployer Plan as
the Administrative Agent shall reasonably request;

 

(g)                                  (i) as soon as reasonably practicable in
advance of filing with the Bankruptcy Court or delivering to the Creditors’
Committee or the Chapter 11 trustee, as the case may be, the Final DIP Order and
all other proposed orders and pleadings related to the Loans and the Loan
Documents, any Chapter 11 Plan and/or any disclosure statement related thereto
and (ii) by the earlier of (1) one Business Day prior to being filed (and if
impracticable, then as soon as possible and in no event later than promptly
after being filed) on behalf of any of the Debtors with the Bankruptcy Court or
(2) at the same time as such documents are provided by any of the Debtors to any
statutory committee appointed in the Cases or the Chapter 11 trustee, all other
notices, filings, motions, pleadings or other information concerning the
financial condition of any Borrower or any of its Subsidiaries or other
Indebtedness of the Borrowers or any request for relief under Section 363, 365,
1113 or 1114 of the Bankruptcy Code or Section 9019 of the Federal Rules of
Bankruptcy Procedure;

 

(h)                                 on or before the last Tuesday of every
four-week period, commencing on the fourth Tuesday after the Effective Date, an
updated budget consistent with the form and level of detail in the then Approved
Budget and otherwise in form and substance reasonably satisfactory to the
Required Lenders, which such budget upon the approval of the Required Lenders
shall become the Approved Budget (the “Updated Budget”); provided, that, if the
Required Lenders have not delivered a written rejection of or proposed comments
to the Updated Budget, or shall have asked to become restricted, within three
(3) Business Days of receipt of such Updated Budget, the Required Lenders shall
be deemed to have approved such Updated Budget and such Updated Budget shall
constitute the “Approved Budget”; provided, further, that, (i) after having
asked to become restricted, the Required Lenders shall use commercially
reasonable good faith efforts to promptly negotiate and enter into a customary
non-disclosure agreement and (ii) if the Required Lenders have not delivered a
written rejection of or proposed comments to the Updated Budget, within three
(3) Business Days after they have become restricted, the Required Lenders shall
be deemed to have approved such Updated Budget and such Updated Budget shall
constitute the “Approved Budget”;

 

(i)                                     on or before the Thursday of every
calendar week, commencing on the Thursday of the second full week after the
Effective Date, (x) a report, in form and detail reasonably satisfactory to the
Required Lenders (each a “Variance Report”), setting forth for the Variance
Period immediately preceding the date of each such delivery comparing actual
cumulative receipts and disbursements, respectively, for such period as set
forth in the Approved Budget (broken out separately for CPEL and for the rest of
the Borrowers) with an explanation of each Unpermitted Variance and (y) a
certificate of a Financial Officer of the Borrowers attesting to the truth and
accuracy of such Variance Report;

 

73

--------------------------------------------------------------------------------



 

(j)                                    within twenty-five (25) days after the
end of each calendar month, a maintenance log for all machinery and equipment as
of the last day of the preceding month, each of which shall be accompanied by
supporting detail and documentation reasonably requested by the Required
Lenders;

 

(k)                                 (i) within twenty-five (25) days after the
end of each calendar month, (a) if requested by the Required Lenders or their
advisors or the Administrative Agent, an appraisal, as of the end of such month,
of the Borrowers’ inventory (an “Inventory Appraisal”) prepared by Gordon Bros.
or another independent inventory appraiser reasonably acceptable to the
Administrative Borrower and the Required Lenders or their advisors (the
“Inventory Appraiser”), which Inventory Appraisal shall be prepared in
accordance with the methodology used in, and in generally the same format as,
the Inventory Appraisal delivered to the Lenders on or prior to the Effective
Date, and (b) if requested by the Required Lenders or their advisors or the
Administrative Agent, an appraisal, as of the end of such month, of the
Borrowers’ machinery and equipment (the “M&E Appraisal” and, together with the
Inventory Appraisal, the “Appraisals”) prepared by Duff & Phelps or another
independent machinery and equipment appraiser reasonably acceptable to the
Administrative Borrower and the Required Lenders or their advisors (the “M&E
Appraiser” and, together with the Inventory Appraiser, the “Appraisers”), which
M&E Appraisal shall be prepared in accordance with the methodology used in, and
in generally the same format as, the M&E Appraisal delivered to the Lenders on
or prior to the Effective Date; and (ii) promptly upon any Borrower (or
Responsible Officer thereof) having knowledge of an event that causes the
destruction, damage or sale of any machinery, equipment or inventory in each
case, that causes an aggregate degradation in the value of the Collateral that
will not be fixed or fully mitigated within 30 days (in each case, as reasonably
determined in good faith by the Borrowers) in excess of $500,000, a certificate
of a Responsible Officer of the Administrative Borrower detailing such
event(s) and including an updated calculation of the Borrowing Base that removes
all such destroyed or damaged machinery, equipment or inventory from such
calculation (the “Appraisal Certificate”); provided that such $500,000 threshold
shall reset upon delivery of any such Appraisal Certificate;

 

(l)                                     within twenty-five (25) days after the
end of each calendar month, and in any event concurrently with any delivery of
any Appraisal or Appraisal Certificate under clause (k) above, a certificate
(each, an “Borrowing Base Certificate”) setting forth the calculation of the
Borrowing Base as of such date of delivery; and

 

(m)                             on or before the Thursday of every calendar
week, a certificate of a Financial Officer of CPE setting forth computations or
evidence in reasonable detail satisfactory to the Required Lenders demonstrating
compliance with the covenant contained in Section 6.28 for the prior week.

 

SECTION 5.05.                                   Lender Conference Calls.

 

(a)                                 Arrange for a teleconference for the Lenders
and their advisors with professional advisors to the Borrowers (including any
financial advisor to the Debtors), to take place at least once per calendar week
(at such time as is mutually agreeable to the Borrowers and to the
Administrative Agent and the Lenders), for purposes of discussing, among other
things, any

 

74

--------------------------------------------------------------------------------



 

budget proposed to be the Approved Budget, Variance Reports, Borrowing Base
Certificates, any updates on status and progress of the sale of any of the
Borrowers or their assets, financial statements and any projections and such
other information and matters reasonably requested by any Lender.

 

(b)                                 At the request of the Required Lenders,
arrange for a meeting for the Lenders and their advisors with senior management
of the Borrowers (including any financial advisor to the Debtors), to take place
at least once per calendar month (at such time as is reasonably satisfactory to
the Administrative Agent and the Lenders), for purposes of discussing any budget
proposed to be the Approved Budget, Variance Reports, Borrowing Base
Certificates, any updates on status and progress of the sale of any of the
Borrowers or their assets, financial statements and any projections and such
other information and matters reasonably requested by any Lender.

 

SECTION 5.06.                                   Notices.  Furnish to the
Administrative Agent written notice of the following promptly (but in any event
no later than three (3) calendar days) after the occurrence of any of the
following:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                                 the filing or commencement of, or any
written threat or notice of intention of any person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, including without limitation any
Environmental Claim, against any Borrower or any of its or their Subsidiaries as
to which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to: (i) result in the termination of
any Material Contract, Material Lease, Permit (including any Environmental
Permit) or license, or (ii) have a Material Adverse Effect;

 

(c)                                  the termination or material and adverse
modification of the terms of any Material Contract, Material Lease, Permit
(including any Environmental Permit) or license that would reasonably be
expected to result in a Material Adverse Effect;

 

(d)                                 the occurrence (or reasonable expectation of
the occurrence) of any Casualty Events with respect to any portion of the
Collateral having an appraised value of $1,000,000 individually or in the
aggregate;

 

(e)                                  (i) the occurrence of any ERISA Event that
would reasonably be expected to result in liabilities of the Borrowers in an
aggregate amount exceeding $1,000,000, (ii) a material increase in Unfunded
Pension Liabilities (taking into account only Plans with positive Unfunded
Pension Liabilities) since the date the representations hereunder are given or
deemed given, or from any prior notice, as applicable, or (iii) a material
increase since the date the representations hereunder are given or deemed given,
or from any prior notice, as applicable, in potential withdrawal liability under
Section 4201 of ERISA, or the arising of potential withdrawal liability under
Section 4201 of ERISA, if each Borrower, each Subsidiary and each ERISA
Affiliate were to withdraw completely from any and all Multiemployer Plans;

 

75

--------------------------------------------------------------------------------



 

(f)                                   the receipt of any proposed modifications
or amendments to, or notices of a breach or default under, the 2021 Indenture or
the 2024 Indenture along with copies thereof;

 

(g)                                  if any Borrower (or any Responsible Officer
thereof) determines, has knowledge or otherwise becomes aware of any events that
would cause a material adverse change in the value of any material portion of
the Collateral and a detailed explanation of any such adverse change;

 

(h)                                 any Borrowing Base Deficiency; and

 

(i)                                     any other occurrence or development that
results in, or would reasonably be expected to result in, a Material Adverse
Effect;

 

SECTION 5.07.                                   Compliance with Laws.  Except as
otherwise permitted by the Bankruptcy Code, comply with, in all material
respects, (a) all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (owned or leased), including all
Mining Laws and Mining Permits; and (b) the provisions of all material licenses,
Permits, and coal and purchase supply contracts; provided that this Section 5.07
shall not apply to Environmental Laws, which are the subject of Section 5.10, or
to laws related to Taxes, which are the subject of Section 5.03.

 

SECTION 5.08.                                   Maintaining Records; Access to
Properties; Inspections, Field Exams and Appraisals, Etc.

 

(a)                                 Maintain proper books of record and account
that are full, true and correct in all respects and maintain all financial
records in accordance with GAAP.

 

(b)                                 Permit any representatives or independent
contractors designated by designated by the Collateral Agent or the Required
Lenders to visit and inspect any of the properties of any Borrower or any
Subsidiary to, at the Borrowers’ expense, (i) conduct field examinations of any
or all of the Collateral, (ii) conduct evaluations, environmental assessments,
environmental audits and ongoing maintenance and monitoring of the assets and
properties of the Borrowers and the Subsidiaries, and (iii) inspect, copy and
take extracts from its and their respective financial and accounting records;
provided, that, so long as no Default or Event of Default has occurred and is
continuing, not more than two each of any such examinations, evaluations,
assessments and audits may be conducted at the Borrowers’ expense in each fiscal
year.

 

SECTION 5.09.                                   Use of Proceeds.  Use the
proceeds of the Loans solely for the purposes described in Section 3.11.

 

SECTION 5.10.                                   Compliance with Environmental
Laws.  Except as otherwise permitted by the Bankruptcy Code, comply, and make
commercially reasonable efforts to cause all lessees and other persons occupying
its properties to comply, with all Environmental Laws and Environmental Permits
applicable to its operations, facilities and properties; and obtain and renew
all Environmental Permits, in each case in accordance with Environmental Laws,
except, in each

 

76

--------------------------------------------------------------------------------



 

case with respect to this Section 5.10, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 5.11.                                   Compliance with Leases.  Except
as otherwise permitted by the Bankruptcy Court or as would not, individually or
in the aggregate, be materially adverse to the interests of the Lenders, make
all payments and otherwise perform all obligations in respect of all Material
Leases to which any Borrower or any of its Subsidiaries is a party, keep such
Material Leases in full force and effect and not allow such Material Leases to
lapse or be terminated or any rights to renew such Real Property Leases to be
forfeited or cancelled, except or in connection with the rejection of any
unexpired lease pursuant to Sections 6.18 and 7.01.

 

SECTION 5.12.                                   First and Second Day Orders. 
Cause all proposed “first day” orders and “second day” orders submitted to the
Bankruptcy Court to be in accordance with and permitted by the terms of this
Agreement and reasonably acceptable to the Administrative Agent in all respects,
it being understood and agreed that the forms of orders approved by the
Administrative Agent prior to the Petition Date are in accordance with and
permitted by the terms of this Agreement in all respects and are reasonably
acceptable.

 

SECTION 5.13.                                   Cash Management .

 

(a)                                 Establish and maintain a cash management
system on terms reasonably acceptable to the Required Lenders and otherwise in
accordance with Section 5.12 whereby the Collateral Agent (on behalf of the
Lenders) has a first priority perfected security interest on all cash of the
Borrowers pursuant to a Control Agreement.

 

(b)                                 Subject to Section 5.21, cause all cash on
hand that is not used for the purposes of the proviso in Section 3.11 to be
deposited in accounts of the Debtors’ that are subject to Control Agreements and
to otherwise be used in accordance with the Approved Budget.

 

SECTION 5.14.                                   Segregated Account.  Subsequent
to each Borrowing but prior to each Weekly Draw, hold the proceeds of the Loans
in the Segregated Account.

 

SECTION 5.15.                                   Certain Case Milestones.  Comply
with the following events (each a “Milestone”, collectively “Milestones”) in the
applicable timeframes set forth below (as may be extended in writing by the
Required Lenders in their sole discretion, which extension may be granted by
email notice from counsel to the Administrative Agent):

 

(a)                                 No later than one (1) Business Day after the
Petition Date, the Debtors shall file a motion, in form and substance reasonably
satisfactory to the Required Lenders, seeking entry of the DIP Orders.

 

(b)                                 No later than one (1) Business Day after the
Petition Date, the Debtors’ have filed a motion seeking approval of bidding
procedures with respect to a 363 Sale of all or substantially all of the
Borrowers’ assets, in form and substance reasonably satisfactory to the Required
Lenders, in the Cases.

 

77

--------------------------------------------------------------------------------



 

(c)                                  No later than five (5) Business Days after
the Petition Date, the Bankruptcy Court shall have entered the Interim DIP
Order.

 

(d)                                 No later than thirty-five sixty-five (3565)
days after entry by the Bankruptcy Court of the Interim DIP Order, the
Bankruptcy Court shall have entered the Final DIP Order, in form and substance
reasonably satisfactory to the Required Lenders, in the Cases.

 

(e)                                  No later than thirty-five (35) days after
the Petition Date, the Bankruptcy Court shall have entered an order approving
bidding procedures with respect to a 363 Sale of all or substantially all of the
Borrowers’ assets, in form and substance reasonably satisfactory to the Lender
Representative, in the Cases.

 

(f)                                   No later than 60 days after the Petition
Date, commencement of an auction for substantially all assets of the Borrowers
shall have been held such that consummation of the successful bid(s) would
constitute an Acceptable 363 Sale.

 

(g)                                  No later than 65 days after the Petition
Date, the Bankruptcy Court shall have entered a 363 Sale Order, in form and
substance reasonably satisfactory to the Required Lenders, with respect to an
Acceptable 363 Sale of all or substantially all of the Borrowers’ assets, if
any, in the Cases.

 

(h)                                 No later than 140 days after the Petition
Date such Acceptable 363 Sale, if any, shall have closed in accordance with such
363 Sale Order and the Obligations on account of the New Money Loans shall have
been indefeasibly paid in full and all other Obligations shall be paid in
accordance with the terms of the SAPSA.

 

SECTION 5.16.                                   Budget.  Comply in all respects
with the Approved Budget (which compliance shall be deemed satisfied so long as
there is not any Unpermitted Variance) and, promptly upon the Final DIP Order
Entry Date, request the Second Borrowing (to the extent that the applicable
conditions to the Second Borrowing as set forth in Section 4.02 are otherwise
satisfied at such time) and, to the extent the satisfaction of such conditions
is under its control, use commercially reasonable efforts to cause such
conditions to be satisfied.

 

SECTION 5.17.                                   Further Assurances.  Promptly
upon request by any Agent or the Required Lenders, (a) correct any defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as any
Agent or the Required Lenders may require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject each of the Borrowers’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Loan Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Loan Documents and
(iv) subject to the first sentence of Section 3(b) of the Security Agreement,
perfect and maintain the validity any of the Liens intended to be created
thereunder.

 

78

--------------------------------------------------------------------------------



 

SECTION 5.18.                                   A/R Refunds.  Cause the A/R
Securitization Seller to promptly remit any and all A/R Refunds (solely to the
extent the remittance is permitted under the A/R Securitization Facility) an
account of the Debtors that is subject to a Control Agreement.

 

SECTION 5.19.                                   Control Agreements.  Subject to
Section 5.21, cause all bank accounts of the Borrowers (excluding all Excluded
Accounts) to be subject to Control Agreements.

 

SECTION 5.20.                                   Information Rights.

 

(a)                                 Promptly upon sending or receipt by, or on
behalf of, any Borrower, furnish to the Lenders all material information
concerning any of the Borrowers’ efforts to sell all or a portion of their
equity or assets to a third party, including but not limited to, copies of all
sales and/or offering materials prepared by any of the Borrowers or any of their
advisors or representatives (including, without limitation, industry and market
analyses, historical financial information, estimated or projected financial and
operating data, asset appraisals and similar information), all applicable
bidding procedures, all bid letters (together with any related debt or equity
financing proposals or commitments), all requests for expense reimbursement or
exclusivity, all letters of intent, expressions of interest, offers to purchase,
term sheets, and/or draft sale agreements, as well as any notices that such
sale, efforts or discussions have been terminated (whether orally or in writing)
and, in each case, together with any subsequent drafts showing material changes
and/or, in the case of notices, material correspondence.

 

(b)                                 Without limiting the foregoing, each of the
Borrowers shall provide the Lenders with such additional information concerning
such sale efforts as the Required Lenders may reasonably request from time to
time, including directing any financial advisor engaged by any of the Borrowers
to consult with the Lenders regarding the foregoing.

 

SECTION 5.21.                                   Post-Closing Covenants.  On or
prior to the Final DIP Order Entry Date, the Administrative Agent and the
Lenders shall have received (i) a Control Agreement with respect to each deposit
account, securities account and commodities account of each Borrower (other than
any Excluded Accounts), in each case, duly executed and delivered by each party
thereto, (ii) stock certificates and related stock transfer powers endorsed in
blank to the extent representing Equity Interests that are Collateral and
(iii) additional insured or lender loss payee endorsements, as applicable, to
the extent required to comply with Section 5.02.

 

SECTION 5.22.                                   Mining Permits and Environmental
Permits.  On or prior to the date due, the Borrowers shall deliver to the
applicable Governmental Authority such notices required under the Mining Permits
and Environmental Permits regarding a change in control solely to the extent
required for the exercise of remedies in respect of the Liens created hereunder.

 

ARTICLE VI.

 

NEGATIVE COVENANTS

 

Each Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under

 

79

--------------------------------------------------------------------------------



 

any Loan Document have been paid in full and discharged (other than in respect
of contingent indemnification as to which no claim has been asserted), unless
the Required Lenders shall otherwise consent in writing, each Borrower will not,
and will not permit any of its Subsidiaries to, on or after the Effective Date:

 

SECTION 6.01.                                   Investments.  Purchase or
acquire (including pursuant to any merger with a person that is not a Subsidiary
immediately prior to such merger) or hold any Equity Interests in, evidences of
Indebtedness or other securities of, or make or hold any loans or advances to or
Guarantees of the Indebtedness of any other Person (each, an “Investment”),
except:

 

(a)                                 Investments existing on the Effective Date
and listed on Schedule 6.01 annexed hereto;

 

(b)                                 Investments among Borrowers

 

(c)                                  Investments in accordance with the Approved
Budget;

 

(d)                                 accounts receivable, advances and
prepayments and other trade credits made in the ordinary course of business;

 

(e)                                  Investments resulting from pledges and
deposits made in the ordinary course of business;

 

(f)                                   Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

 

(g)                                  [reserved];

 

(h)                                 arising as a result of the A/R
Securitization Facility;

 

(i)                                     [reserved];

 

(j)                                    Investments to the extent they constitute
Indebtedness permitted under Section 6.02;

 

(k)                                 Investments in cash and cash equivalents or
short-term marketable debt securities, in each case entered into in the ordinary
course of business;

 

(l)                                     consisting of production payments,
royalties, dedications of reserves under supply agreements or similar rights or
interests granted, taken subject to, or otherwise imposed on properties with
normal practices in the mining industry;

 

(m)                             Investments resulting from pledges and deposits
permitted under Section 6.03;

 

80

--------------------------------------------------------------------------------



 

(n)                                 Investments in negotiable instruments
deposited for collection and endorsements of negotiable instruments and
documents, in each case entered into in the ordinary course of business;

 

(o)                                 Investments in respect of transactions
permitted under Section 6.04; and

 

(p)                                 deposits of cash or cash equivalents or
short-term marketable securities to secure performance or other services and
prepaid expenses or other prepaid obligations, in any event, made in the
ordinary course of business and consistent with the Approved Budget or otherwise
permitted hereunder.

 

The amount of any Investment, other than a Guarantee, shall be (i) the amount
actually invested, as determined at the time of each such Investment, without
adjustment for subsequent increases or decreases in the value of such
Investment, minus (ii) the amount of dividends or distributions received in
connection with such Investment and any return of capital and any payment of
principal received in respect of such Investment that in each case is received
in cash, cash equivalents or short-term marketable debt securities (not in
excess of the amount of Investments originally made).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

SECTION 6.02.                                   Indebtedness.  Incur, create,
assume or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness outstanding on the Effective
Date and listed on Schedule 6.02 hereto;

 

(c)                                  Indebtedness arising under the Existing
Indenture Documents in an aggregate principal amount not to exceed the aggregate
principal amount of such Indebtedness as of the Effective Date plus any interest
accreted to the principal balance thereof in accordance with the terms of the
Existing Indenture Documents;

 

(d)                                 Indebtedness under the A/R Securitization
Facility Agreement;

 

(e)                                  Indebtedness specifically provided for in
an Approved Budget; and

 

(f)                                   Indebtedness in respect of financing
insurance premiums in the ordinary course of business and consistent with the
Approved Budget.

 

SECTION 6.03.                                   Liens.  Create, incur, assume or
permit to exist any Lien on any assets (including stock or other securities of
any person, including any Subsidiary) at the time owned by it or on any income
or revenues or rights in respect of any thereof, except for:

 

81

--------------------------------------------------------------------------------



 

(a)                                 Liens granted pursuant to the Loan Documents
and Liens granted pursuant to Section 10(c) of the Escrow Agreement;

 

(b)                                 customary rights of setoff and liens upon
deposits of cash in accounts in favor of banks or other depository institutions
in which such cash is maintained in the ordinary course of business, securing
payment of fees, indemnities, charges for returning items and other similar
obligations;

 

(c)                                  Liens securing obligations under the
Existing Indenture Documents, subject to Section 6.10(b);

 

(d)                                 Liens on the A/R Securitization Facility
Collateral and the Receivables Equity granted pursuant to the A/R Securitization
Facility Documents, subject to Section 6.10(b);

 

(e)                                  Liens granted pursuant to the Interim DIP
Order and the Final DIP Order;

 

(f)                                   Liens imposed by any Governmental
Authority for (i) Specified Taxes (to the extent ranking junior to the Liens
under the Interim DIP Order and the Final DIP Order, as applicable), or (ii) any
other taxes, assessments or charges that, in the case of this clause (ii) are
not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrowers in accordance with GAAP;

 

(g)                                  Liens imposed by law, such as
materialmen’s, mechanics’, carriers’, workmens’, storage, landlord, and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business and securing obligations (other than Indebtedness for borrowed money)
not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Borrowers in accordance with GAAP;

 

(h)                                 Liens incurred or pledges or deposits made
(i) to secure obligations incurred in the ordinary course of business under
workers’ compensation laws, unemployment insurance or other similar social
security legislation (other than in respect of employee benefit plans subject to
ERISA) or (ii) to any supplier of the Borrowers to the extent such deposit was
set forth in the Approved Budget;

 

(i)                                     zoning restrictions, easements,
licenses, or other restrictions on the use of any real estate (including
leasehold title), in each case which do not interfere with or affect in any
material respect the ordinary course conduct of the business of the Borrowers
and their Subsidiaries;

 

(j)                                    deposits of money securing leases to
which a Borrower is a party as lessee made in the ordinary course of business;

 

(k)                                 solely on Real Property, Permitted Real
Estate Encumbrances;

 

(l)                                     Liens in existence on the Effective Date
securing performance bonds, surety bonds, public or statutory obligations,
regulatory obligations or with respect to workers’

 

82

--------------------------------------------------------------------------------



 

compensation claims, and other bonds or obligations of like nature, in each case
that are in existence on the Effective Date; and

 

(m)                             precautionary Lien filings regarding operating
leases.

 

SECTION 6.04.                                   Restrictions on Fundamental
Changes.  Other than pursuant to an Acceptable 363 Sale of all or substantially
all of the Borrowers’ assets or an Acceptable Chapter 11 Plan, (a) enter into
any transaction of merger, division, consolidation or amalgamation, or liquidate
or provisionally liquidate, wind up or dissolve itself (or suffer any
liquidation, provisional liquidation or dissolution), except that any Borrower
may merge, amalgamate or consolidate with any other Borrower and any Subsidiary
may merge, amalgamate or consolidate with any Borrower if the Borrower is the
surviving entity; (b) reorganize under the laws of a jurisdiction other than any
jurisdiction in the United States; (c) change its name, jurisdiction of
formation, chief executive office and/or principal place of business; (d) file a
certificate of division, adopt a plan of division or otherwise take any action
to effectuate a division pursuant to Section 18-217 of the Delaware Limited
Liability Company Act (or any analogous action taken pursuant to applicable law
with respect to any corporation, limited liability company, partnership or other
entity); or (e) sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (including, without limitation, any sale of all or substantially all of
the assets of any Excluded Subsidiary) (in each case, whether now owned or
hereafter acquired), other than, in the case of this clause (e), Asset
Dispositions permitted by Section 6.05.

 

SECTION 6.05.                                   Asset Dispositions.  To engage
in any Asset Disposition, except for:

 

(a)                                 Asset Dispositions solely among Borrowers;

 

(b)                                 the sale, contribution, transfer or other
disposition of A/R Securitization Facility Collateral pursuant to and in
accordance with the A/R Securitization Documents;

 

(c)                                  sales, transfers or other dispositions of
assets pursuant to any order of the Bankruptcy Court, in form and substance
reasonably satisfactory to the Required Lenders, permitting de minimis asset
dispositions without further order of the Bankruptcy Court as long as the
proceeds thereof are promptly deposited in any of the Debtors’ accounts that are
subject to a Control Agreement;

 

(d)                                 sales, transfers or other dispositions of
assets contemplated in, and in accordance with, the Approved Budget;

 

(e)                                  pursuant to an Acceptable 363 Sale pursuant
to a 363 Sale Order, which 363 Sale Order shall be in form and substance
reasonably satisfactory to the Required Lenders;

 

(f)                                   a sale conducted pursuant to an Acceptable
Chapter 11 Plan pursuant to a Confirmation Order; and

 

(g)                                  sales, transfers or other dispositions of
inventory, used, obsolete or surplus equipment or reserves, dispositions related
to the burn-off of mines and cash and cash equivalents

 

83

--------------------------------------------------------------------------------



 

and short-term marketable securities in the ordinary course of business and
dispositions of surface rights and termination of Mining Leases after the
completion of mining and reclamation, and termination or abandonment of water
rights no longer needed for mining, in each case as long as such sale, transfer
or disposition is made for entirely cash consideration, the proceeds of which
are promptly deposited in any of the Debtors’ accounts that are subject to a
Control Agreement;

 

(h)                                 the abandonment, leases, subleases,
licenses, sublicenses and cross-licenses of intellectual property in the
ordinary course to the extent not material to the normal conduct of its
business, and of other personal property that do not involve a substantial and
prolonged interruption or disruption of business activities, taken as a whole;

 

(i)                                     exchanges and relocation of easements in
the ordinary course of business;

 

(j)                                    involuntary loss, damage or destruction
of assets (including by condemnation, seizure, taking, confiscation, requisition
or transfer in lieu);

 

(k)                                 Asset Dispositions in respect of
transactions permitted to be taken under Section 6.04; and

 

(l)                                     Asset Dispositions of joint ventures and
of subsidiaries who do not own any material assets other than the Equity
Interest of a joint venture.

 

SECTION 6.06.                                   Restricted Payments.  Directly
or indirectly make any Restricted Payment, except that:

 

(a)                                 any Subsidiary may make Restricted Payments
to a Borrower (other than a Specified Borrower); and

 

(b)                                 any Subsidiary may make Restricted Payments
to a Specified Borrower to the extent deposited in any of the Debtors’ accounts
that are subject to a Control Agreement.

 

SECTION 6.07.                                   Payments of Indebtedness. 
Except pursuant to and simultaneous with the consummation of an Acceptable
Chapter 11 Plan, prepay, redeem, purchase defease, convert into cash or
otherwise satisfy prior to the scheduled maturity in any manner (a) any
Indebtedness of any Borrower incurred prior to the Petition Date (including
under the Existing Indenture Documents except as permitted by the DIP Orders);
(b) any Indebtedness that is subordinated to the Obligations; or (c) any other
Indebtedness, except, in the case of clauses (b) and (c), for (i) the payment of
the Obligations in accordance with the terms of this Agreement; (ii) the payment
of the Borrowers’ obligations in accordance with, and to the extent and in such
amounts required under, the A/R Securitization Facility subject to compliance
with Section 5.09; and (iii) any payments and expenses provided for in any
interim orders or final orders of the Bankruptcy Court entered upon pleadings in
form and substance reasonably satisfactory to the Required Lenders.

 

SECTION 6.08.                                   Transactions with Affiliates. 
Enter into any transaction or series of related transactions with any Affiliate
of any Borrower or any of its Subsidiaries involving aggregate consideration for
all such transactions with any Affiliate in excess of $250,000 in any

 

84

--------------------------------------------------------------------------------



 

calendar year, except for (i) transactions among solely Borrowers not involving
any Subsidiary or any other Affiliate, (ii) the payments of fees and indemnities
to directors, officers, consultants and employees in the ordinary course of
business consistent with past practice, (iii) arrangements with respect to the
procurement of services of directors, officers, independent contractors,
consultants or employees in the ordinary course of business and the payment of
customary compensation and other benefits and reasonably reimbursement
arrangements in connection therewith, in each case, the terms of which are
comparable to those that could be obtained with a non-Affiliate third party on
an arm’s length basis; (iv) transactions with any joint venture or similar
arrangements (including, without limitation, any cash management activities
relating thereto); provided that such arrangements are on terms no less
favorable to the Borrowers and Subsidiaries, on the one hand, and the relevant
joint venture partner and its Affiliates, on the other hand, than could be
obtained at the time on an arm’s-length basis from unrelated third parties, but
taking into account all related arrangements and transactions entered into by
the Borrowers and their Subsidiaries, on the one hand, and the relevant joint
venture partner and its Affiliates, on the other hand; (v) the Transactions and
(vi) transactions in connection with the A/R Securitization Facility in
accordance with and pursuant to the A/R Securitization Facility Documents.

 

SECTION 6.09.                                   Business of the Borrowers and
the Subsidiaries.  Notwithstanding any other provisions hereof, engage at any
time in any material business or business activity other than a Permitted
Business.

 

SECTION 6.10.                                   Limitation on Modifications of
Organizational Documents, Indebtedness and Certain Other Agreements, etc.

 

(a)                                 Amend or modify in any manner, or grant any
waiver or release under or terminate in any manner adverse to the interests of
the Lenders, any Organizational Document of any Borrower or any of the
Subsidiaries.

 

(b)                                 Amend or modify in any manner, or grant any
waiver or release under or terminate in any manner without the consent of the
Required Lenders, the SAPSA, any of the A/R Securitization Facility Documents or
any of the Existing Indenture Documents (including any amendment to grant any
additional Liens under the Existing Indenture Documents or the A/R
Securitization Facility Documents).

 

(c)                                  Enter into (or permit any Subsidiary to
enter into) any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances by any
Borrower or any Subsidiary to any Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by any Borrower
pursuant to the DIP Orders, in each case other than those arising under any Loan
Document, except, in the case of clause (i), restrictions existing by reason of:

 

(A)                               applicable law, rule, regulation, order,
approval, license, permit or similar restriction,

 

(B)                               contractual encumbrances or restrictions in
effect under any Indebtedness outstanding on the Petition Date and listed on
Schedule 6.10 hereto,

 

85

--------------------------------------------------------------------------------



 

(C)                               restrictions under the Existing Indenture
Documents and the A/R Facility Documents;

 

(D)                               customary restrictions contained in any
agreement relating to the sale of any asset permitted under Section 6.05 pending
the consummation of such sale;

 

(E)                                customary provisions contained in leases or
licenses and other similar agreements entered into in the ordinary course of
business and listed on Schedule 6.10 hereto; and

 

(F)                                 customary restrictions in connection with
deposits in the ordinary course of business.

 

SECTION 6.11.                                   Reserved.

 

SECTION 6.12.                                   Swap Agreements.  Enter into any
Swap Agreement.

 

SECTION 6.13.                                   Embargoed Person.  To the
Borrowers’ knowledge, cause or permit (a) any of the funds or properties of the
Borrowers that are used to repay the Loans to constitute property of, or be
beneficially owned directly or indirectly by, any person subject to sanctions or
trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
Loans made by the Lenders would be in violation of law, or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders,
or (b) any Embargoed Person to have any direct or indirect interest, of any
nature whatsoever in the Borrowers, with the result that the Loans are in
violation of law.

 

SECTION 6.14.                                   Anti-Terrorism Law; Anti-Money
Laundering.  Directly or indirectly, (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any person described in Section 3.21, (ii) knowingly deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism Law
or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, in each
case in any manner that would result in a violation of law by any Person
(including, without limitation, any Borrower or any Lender).

 

SECTION 6.15.                                   Changes in Fiscal Year.  Make
any change in the fiscal year of any Borrower or any of its Subsidiaries.

 

SECTION 6.16.                                   Changes in Accounting.  Make any
change in accounting treatment or reporting practices, except as required by
GAAP.

 

86

--------------------------------------------------------------------------------



 

SECTION 6.17.                                   Subsidiaries.  Form or acquire
any Subsidiary, unless and until such Subsidiary joins this Agreement, the
Security Agreement and the other applicable Loan Documents as a “Borrower” or a
“Grantor”, as applicable, together with such other documents, instruments,
filings and recordations (including, without limitation, any requirements under
Section 5.17(b)) as any Agent or any Lender may reasonably request in order to
ensure perfection of the Liens granted to the Collateral Agent (for the benefit
of the Secured Parties) by such Subsidiary.

 

SECTION 6.18.                                   Unexpired Leases; Executory
Contracts.  Terminate, reject or assume any unexpired leases or executory
contracts (including, without limitation, any Material Lease or Material
Contract) or enter into any new Material Lease or Material Contract (other than
any customer contract or as otherwise, in each case as contemplated in the
Approved Budget), in each case, without the prior written consent (such consent
not to be unreasonably withheld) of the Required Lenders.

 

SECTION 6.19.                                   Approvals.  Let lapse any
material governmental, environmental or regulatory approvals or Permits.

 

SECTION 6.20.                                   Proceedings.  Other than in
connection with the royalty dispute described on Schedule 6.20, settle any
material litigation or administrative or regulatory proceeding resulting in a
liability by any Borrower to any Governmental Authority or any third party,
environmental or regulatory authority, or that results in any material restraint
on the conduct of business or relinquishment of any material contractual rights;
provided, that, in the case of the royalty dispute described on Schedule 6.20,
such settlement shall in no event exceed $2,000,000 in the aggregate and shall
be payable over 60 months in accordance with the then applicable Approved
Budget.

 

SECTION 6.21.                                   Margin Stock.  Use all or any
part of the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that violates the
provisions of the Regulations of the Board, including, to the extent applicable,
Regulation U and Regulation X.

 

SECTION 6.22.                                   Collateral.  Other than
(i) pursuant to a transaction otherwise permitted under this Agreement, (ii) in
respect of cash used in accordance with the Approved Budget or (iii) the sale of
the A/R Securitization Facility Collateral pursuant to and in accordance with
the A/R Securitization Facility Documents, take any action adversely affecting
any Collateral.

 

SECTION 6.23.                                   Weekly Draws.  Make any Weekly
Draw unless each of the following conditions have been satisfied on or prior to
the date of such Weekly Draw:

 

(a)                                 the Collateral Agent shall have received,
and there shall remain in effect, for the benefit of the Lenders a continuing,
valid, binding, enforceable, non-avoidable and perfected security interest in
and Lien on the Collateral in the priority set forth in Section 2.19(c);

 

(b)                                 with respect to each Weekly Draw, no
Material Adverse Effect shall have occurred since December 31, 2018;

 

87

--------------------------------------------------------------------------------



 

(c)                                  on such date, both immediately prior to and
after giving effect to such Weekly Draw, no Default, Event of Default or
Borrowing Base Deficiency shall have occurred or be continuing;

 

(d)                                 the amount of such Weekly Draw shall be in
an amount in accordance with the Approved Budget for the applicable week (taking
into account the starting cash balance in the operating accounts of the
Borrowers and the Borrowers’ intent to have a cash balance remaining in their
accounts, when taken together with amounts in the Segregated Account, of not
less than $12,000,000 at the end of such week, it being understood that in no
event shall the amount of such Weekly Draw exceed the amount set forth in the
Approved Budget (as adjusted for any variance reasonably anticipated by the
Borrowers not constituting an Unpermitted Variance in respect of total
disbursements for such week) for the applicable week;

 

(e)                                  the representations and warranties of each
Borrower contained in each Loan Document to which it is a party shall be true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
date of such Weekly Draw, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects (or if applicable, in all respects) as
of such earlier date);

 

(f)                                   the Borrowers shall have paid all fees and
expenses of the Agents and the Lenders accrued and payable on or prior to such
date and set forth in a monthly invoice delivered to the Borrowers, including
the accrued fees and expenses of counsel to each of the Agents and the Lenders
payable pursuant to Section 10.05;

 

(g)                                  the SAPSA shall be in full force and
effect; and

 

(h)                                 no later than 12:00 p.m., Local Time two
(2) Business Days prior to the date of such Weekly Draw, the Agents and the
Lenders shall have received a Weekly Draw Request.

 

SECTION 6.24.                                   Use of Proceeds.  Use, directly
or indirectly, to the knowledge of the Borrowers, the proceeds of the Loans or
otherwise make available such proceeds to any Person for the purpose of
financing activities of or with any person that is the subject of Sanctions, in
a Designated Jurisdiction, or in any manner that results in a violation by any
Person participating in this Loan, whether as Borrower, Lender or Agent, of
(i) any Sanctions, (ii) the FCPA or (iii) any Anti-Terrorism Law.

 

SECTION 6.25.                                   Carve-Out.

 

(a)                                 Use any portion of the Carve-Out or any
portion of the Collateral or the proceeds thereof for the payment of the fees
and expenses of any Person incurred challenging, or in relation to any
investigation, litigation, objection or challenge of (i) the Liens or claims of
any or all of any Agent and/or any Lender, (ii) any claim or cause of action
against any Agent or any Lender (or any of their respective Affiliates),
including any claim under Chapter 5 of the Bankruptcy Code, and (iii) any claims
or challenges relating to the allocation of value as between encumbered and
unencumbered assets (if any).

 

88

--------------------------------------------------------------------------------



 

(b)                                 Use any portion of the Carve-Out, any
portion of the Loan or any portion of the Collateral or any proceeds thereof in
connection with preventing, hindering or delaying any Agent’s (for the benefit
of the Lenders) or any Lender’s enforcement or realization upon the Collateral
once an Event of Default has occurred and is continuing.

 

SECTION 6.26.                                   Orders.  Fail to comply with the
Interim DIP Order, Final DIP Order, any 363 Sale Order, or any Confirmation
Order.

 

SECTION 6.27.                                   Bank Accounts.  No Borrower
shall open any deposit account, securities account or commodities account
unless: (a) permitted to do so by an order of the Bankruptcy Court; and
(b) prior to or concurrently with opening such account, deliver to the
Collateral Agent a Control Agreement with respect to such account, duly executed
and delivered by each of the parties thereto.

 

SECTION 6.28.                                   Minimum Liquidity.  Permit the
aggregate amount of cash in (a) the Segregated Account plus (b) the Debtors’
accounts that are subject to a Control Agreement (when taken in the aggregate)
to be less than $12,000,000 at any time; provided that the amount of cash in the
Segregated Account shall not be less than $6,000,000 at any time.

 

ARTICLE VII.

 

[RESERVED]

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

SECTION 8.01.                                   Events of Default.  In case of
the happening of any of the following events (each, an “Event of Default”):

 

(a)                                 any representation or warranty made or
deemed made by a Borrower or any Subsidiary on or after the Effective Date in
any Loan Document, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished on or after the Effective Date in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect (except that such materiality qualifier shall not be applicable to any
representation or warranty already qualified by materiality or Material Adverse
Effect) when so made, deemed made or furnished by a Borrower or a Subsidiary;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or in the payment of any Fee or any other amount (other
than an amount referred to in (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of three (3) Business Days;

 

89

--------------------------------------------------------------------------------



 

(d)                                 default shall be made in the due observance
or performance by any Borrower or any of the Subsidiaries of any covenant,
condition or agreement contained in Sections 2.19, 5.01, 5.02, 5.04(a), 5.04(b),
5.04(g), 5.04(i), 5.04(k), 5.04(l), 5.06, 5.07, 5.08, 5.09, 5.10, 5.11, 5.12,
5.13, 5.14, 5.15, 5.16, 5.17, 5.19, 5.20, 5.21 or in Article VI; provided that
any such default that arises as a result of operational or technical error in
effectuating cash deposits shall be subject to a one (1) Business day grace
period;

 

(e)                                  (i) default shall be made in the due
observance or performance by any Borrower or any of the Subsidiaries of any
covenant, condition or agreement contained in Sections 5.03, 5.04 (other than as
set forth in paragraph (d) above), 5.05, 5.18 or 5.22 and such default shall
continue unremedied for a period of one (1) Business Day; or (ii) default shall
be made in the due observance or performance by any Borrower or any of the
Subsidiaries of any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraphs (b), (c), (d) and
(e)(i) above) and such default shall continue unremedied for a period of thirty
(30) days following any Borrower becoming aware of such default;

 

(f)                                   a default shall be made by any Borrower or
any Subsidiary in (i) making any payment of principal of any Material
Indebtedness, (ii) making any payment of premium or interest on any Material
Indebtedness, in each case of clauses (i) and (ii) beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created or incurred, or (iii) the observance or performance of any other
agreement or condition relating to any such Material Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to (x) cause, or to permit the holder or beneficiary of
such Material Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause (determined without regard to whether any notice is
required) such Material Indebtedness to become due prior to its stated maturity
or (in the case of any such Material Indebtedness constituting a guarantee
obligation) to become payable or (y) to cause (determined without regard to
whether any notice is required) any Borrower to purchase or redeem or make an
offer to purchase or redeem such Material Indebtedness prior to its stated
maturity, in each case of clauses (i), (ii) and (iii) unless the exercise of any
rights or remedies by a holder of such Indebtedness is subject to the automatic
stay in the Cases;

 

(g)                                  there shall have occurred a Change in
Control;

 

(h)                                 except as would not reasonably be expected
to have a Material Adverse Effect, an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of any Subsidiary that is not a Debtor (any such
Subsidiary, an “Applicable Subsidiary”), or of a substantial part of the assets
of any Applicable Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Applicable Subsidiary or for a substantial part of the assets of any
Applicable Subsidiary or (iii) the winding-up or liquidation of any Applicable
Subsidiary; and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

90

--------------------------------------------------------------------------------



 

(i)                                     except as would not reasonably be
expected to have a Material Adverse Effect, any Applicable Subsidiary shall
(a) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (b) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (c) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for an Applicable Subsidiary or for a substantial part of the
assets of an Applicable Subsidiary, (d) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (e) make a
general assignment for the benefit of creditors or (f) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(j)                                    the entry of one or more judgments or
decrees (other than a judgment or decree against a Borrower entered prior to the
Petition Date that is subject to the automatic stay in the Cases) against any
Borrower or any Subsidiary involving, in the aggregate, a liability (not paid or
covered by insurance as to which the relevant reputable and solvent insurance
company has been notified of the claim and has not denied or disputed coverage)
of $1,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within sixty (60) days from
the entry thereof;

 

(k)                                 (i) one or more ERISA Events shall have
occurred that, when taken together with all other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect,
(ii) there is or arises an Unfunded Pension Liability (taking into account only
Plans with positive Unfunded Pension Liability) of $1,000,000 or more, or
(iii) there is or arises any potential withdrawal liability under Section 4201
of ERISA, if each Borrower, each Subsidiary and each ERISA Affiliate were to
withdraw completely from any and all Multiemployer Plans, of $1,000,000 or more;

 

(l)                                     any Borrower or Subsidiary shall
(directly or indirectly) contest, delay, impede, challenge, impair, object to,
or take or attempt to take any other action to contest, delay, impede,
challenge, impair or object to, (A) the validity or enforceability of any Loan
Document in writing or deny in writing that it has any further liability
thereunder, (B) the validity, extent, perfection, or priority of any Liens and
security interests securing the Loans or any security interest purported to be
created by any Security Document in respect of assets that are material to the
Borrowers and the Subsidiaries on a consolidated basis, or (C) the Superpriority
Claim;

 

(m)                             the Collateral Agent (for the benefit of the
Lenders) shall cease to have a valid, enforceable and perfected security
interest in and Lien on any Collateral with the priorities set forth in
Section 2.19;

 

(n)                                 (i) any of the Cases of the Debtors shall be
dismissed or converted to a case under Chapter 7 of the Bankruptcy Code or any
Debtors shall file a motion or other pleading seeking the dismissal of any of
the Cases of the Debtors under Section 1112 of the Bankruptcy Code or otherwise
without the consent (such consent not to be unreasonably withheld) of the
Required Lenders or (ii) a trustee under Chapter 11 of the Bankruptcy Code or an
examiner with enlarged powers relating to the operation of the business (powers
beyond those set forth in

 

91

--------------------------------------------------------------------------------



 

Section 1106(a)(3) and (4) of the Bankruptcy Code) shall be appointed in any of
the Cases of the Debtors;

 

(o)                                 except as set forth in the DIP Orders, as
applicable: (i) an application shall be filed by any Debtor for the approval of
any other Superpriority Claim (and the motion seeking approval of the Loan
Documents and entry of the DIP Orders shall not constitute such an application),
or (ii) an order of the Bankruptcy Court shall be entered granting any other
Superpriority Claim (other than the Carve-Out), in any of the Cases of the
Debtors that is pari passu with or senior to the claims of the Administrative
Agent, the Collateral Agent and the Lenders against any Borrower hereunder or
under any of the other Loan Documents, or (iii) any Debtor shall permit there 
to arise or otherwise be granted any such pari passu or senior Superpriority
Claim (other than the Carve-Out);

 

(p)                                 the Bankruptcy Court shall enter an order or
orders (other than the DIP Orders) granting relief from the automatic stay
applicable under Section 362 of the Bankruptcy Code: (i) to permit any creditor
to foreclose (or the granting to such creditor of a deed in lieu of foreclosure
or the like) on (A) any Collateral or (B) any other assets of any of the Debtors
which have a value in excess of $1,000,000 in the aggregate; (ii) with respect
to any lien of or the granting of any lien on any Collateral to any federal,
state, or local governmental or environmental authority or regulatory agency; or
(iii) to permit other actions that would have a Material Adverse Effect on the
Debtors or their estates (taken as a whole);

 

(q)                                 (i) an order of the Bankruptcy Court (or any
appellate court) shall be entered reversing, amending, supplementing, staying
for a period of seven days or more, vacating or otherwise amending,
supplementing or modifying the Interim DIP Order or the Final DIP Order, or any
Borrower or any Subsidiary shall apply for the authority to do so, in each case
in a manner that is adverse to any Agent or any Lenders, without the prior
written consent (such consent not to be unreasonably withheld) of the Required
Lenders ; (ii) an order of the Bankruptcy Court shall be entered denying or
terminating use of cash collateral by the Borrowers and the Borrowers shall have
not obtained use of cash collateral pursuant to an order consented to by (such
consent not to be unreasonably withheld), and in form and substance reasonably
acceptable to, the Required Lenders; (iii) the Interim DIP Order (prior to the
entry of the Final DIP Order) or Final DIP Order (at all times thereafter) shall
cease to be in full force and effect; (iv) any of the Borrowers or any
Subsidiary shall fail to comply with the DIP Orders in any material respect;
(v) other than with respect to the Carve-Out, a final non-appealable order in
the Cases shall be entered charging any of the Collateral under
Section 506(c) of the Bankruptcy Code against the Lenders; or (vi) the Final DIP
Order shall not authorize the borrowing by the Borrower of the full amount of
the Commitments provided for hereunder;

 

(r)                                    except as permitted by the DIP Orders or
as otherwise agreed to by the Required Lenders, any Debtor shall make (or any
Debtor shall apply for authority to make) any Pre-Petition Payment other than
Pre-Petition Payments authorized by the Bankruptcy Court in accordance with the
“first day” orders of the Bankruptcy Court as set forth in the Approved Budget;

 

(s)                                   a Chapter 11 Plan (or disclosure statement
attendant thereto) that is not an Acceptable Chapter 11 Plan (or disclosure
statement attendant thereto) shall be filed or confirmed

 

92

--------------------------------------------------------------------------------



 

in any of the Cases of the Debtors, or any order shall be entered which
dismisses any of the Cases of the Debtors and which order does not provide for
termination of the Commitments and payment in full in cash of the Obligations
under the Loan Documents (other than contingent indemnification obligations as
to which no claim has been asserted), or any of the Debtors shall seek
confirmation of any such plan or entry of any such order;

 

(t)                                    an order (including, without limitation,
a 363 Sale Order) with respect to a 363 Sale that is not an Acceptable 363 Sale,
or any other sale of all or substantially all of the assets of the Borrowers
without the prior written consent (such consent not to be unreasonably withheld)
of the Supermajority Lenders, shall be entered in the Cases;

 

(u)                                 the entry of an order in the Cases amending,
supplementing, staying, reversing, vacating or otherwise modifying (i) any Loan
Document, (ii) the Interim DIP Order, (iii) the Final DIP Order, (iv) any order
confirming an Acceptable Chapter 11 Plan, (v) any order confirming an Acceptable
363 Sale, (vi) the Confirmation Order, or (vii) a 363 Sale Order, in each case
without the prior written consent (such consent not to be unreasonably withheld)
of the Supermajority Lenders;

 

(v)                                 the entry of any order precluding, modifying
or prohibiting any Agent or any Lender from having the right to or being
permitted to “credit bid”;

 

(w)                               the SAPSA shall cease to be in full force and
effect or shall have been terminated;

 

(x)                                 the bringing of a motion or taking of any
action, in each case, by any Debtor in the Cases, or the entry of any order by
the Bankruptcy Court in the Cases: (i) without the consent of the Administrative
Agent (such consent not to be unreasonably withheld), to obtain additional
financing under Section 364(c) and (d) of the Bankruptcy Code that does not
provide for the repayment of the Loans and all other Obligations in full in cash
on the date of closing of such additional financing or to grant any Lien upon or
affecting any Collateral; (ii) that requests or seeks authority for or that
approves or provides authority to take any other action or actions adverse to
any Agent or any Lender (each in its capacity as such) or their rights and
remedies hereunder or their interest in the Collateral; (iii) to avoid repayment
of any portion of the Loans or any other Obligations; or (iv) to require
repayment of any portion of the payments made on account of the Loans or other
Obligations;

 

(y)                                 the Bankruptcy Court shall have entered an
order in the Chapter 11 Cases terminating any of the Debtors’ exclusive right to
file or solicit acceptances of a plan or plans or reorganization pursuant to
section 1121 of the Bankruptcy Code;

 

(z)                                  any Borrower or any Subsidiary shall make
any attempt or take any action to reduce, setoff or subordinate the Loans,
Obligations, or any Liens securing the Loans or other Obligations to any other
Indebtedness;

 

(aa)                          one or more surety, reclamation or similar bonds
securing obligations of any Borrower or any Subsidiary (or any required
guaranties thereof or required letters of credit with respect thereto) with an
aggregate face amount of $1,000,000 or more shall be actually

 

93

--------------------------------------------------------------------------------



 

terminated, suspended or revoked and not replaced within thirty (30) days of
such termination, suspension or revocation by one or more of the following:
surety, reclamation or similar bonds, letters of credit, proceeds of the Loans
(to the extent permitted under the Loan Documents) or alternative guaranty
products acceptable to the recipient thereof;

 

(bb)                          the occurrence, or the delivery of notice by the
“Required Consenting Noteholders” (as defined in the Interim DIP Order)), of the
Cash Collateral Termination Date (as defined in the Interim DIP Order);

 

(cc)                            any Borrower or other Subsidiary shall take any
action in support of any matter set forth in any of the foregoing paragraphs or
any other Person shall do so and such application is not contested in good faith
by the Borrowers and the relief requested is granted in an order that is not
stayed pending appeal, in each case unless the Required Lenders consents in
writing (such consent not to be unreasonably withheld) to such action; or

 

(dd)                          the “Facility Termination Date”, as such term is
defined in the A/R Securitization Facility Agreement, shall have occurred;

 

then, notwithstanding the provisions of Section 362 of the Bankruptcy Code,
without any application, motion, or notice to, hearing before or order from the
Bankruptcy Court but subject to the terms and conditions set forth in the
Interim DIP Order and, once entered, the Final DIP Order, and at any time
thereafter during the continuance of such event, the applicable Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions, at the same or different times:

 

(i)                                     terminate, reduce or restrict forthwith
the Commitments;

 

(ii)                                  declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon,
the Exit Fee, any other unpaid accrued Fees and all other liabilities and
Obligations of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding;

 

(iii)                               terminate the Facility and the Loan
Documents as to any future liability or obligation of the Lenders and the
Agents, but without affecting any of the Liens on the Collateral or the
Obligations;

 

(iv)                              exercise, on behalf of the Secured Parties,
all rights and remedies available to it under the Loan Documents, any DIP Order
or applicable law, including, without limitation, in respect of the Collateral
in accordance with provisions setting forth the rights and remedies of the
Secured Parties in the Security Agreement and/or the comparable provisions of
any other Security Document, and/or apply, or cause to be applied, any amounts
in the Escrow Account consistent with Section 8.01;

 

94

--------------------------------------------------------------------------------



 

(v)                                 exercise any of its rights with respect to
Real Property Leases or Material Contracts under Article VII (the exercise of
any right under any of the foregoing clauses (i) through (vi), a “Termination
Declaration”);

 

provided, that, upon expiration of the Remedies Notice Period, the Agents, at
the direction of the Required Lenders, shall be permitted to exercise all
remedies set forth herein, in the Loan Documents, and as otherwise available at
law without further order of or application or motion to the Bankruptcy Court;
provided, further, that the Agents shall not, and the Required Lenders or
Required Lenders, as applicable, shall not direct the Agents to, take any
enforcement actions with respect to the Receivables Equity until such time as
all obligations under the A/R Securitization Facility (other than contingent
indemnification obligations as to which no claim has been asserted) are paid in
full.  Notwithstanding anything to the contrary, at any time a default or an
Event of Default has occurred and is continuing, (x) the Lenders shall in no
event be required to fund the Loan (or any portion thereof) and (y) no Weekly
Draws shall be permitted.

 

SECTION 8.02.                                   Application of Funds.  On the
Maturity Date and after the exercise of remedies provided for in Section 8.01
(or after the Obligations have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including any Fees, as well as fees,
charges and disbursements of counsel to the Agents, the Required Lenders and the
Lenders and amounts payable under Sections 2.13, 2.14, 2.15 and 2.18) payable to
the Agents, the Required Lenders and/or Lenders in their capacities as such;

 

Second, to payment of that portion of the Obligations constituting interest on
the Loans (other than Roll-Up Loans) and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than Roll-Up Loans), ratably among the Lenders in
proportion to the respective amounts described in this clause Third held by
them;

 

Fourth, to payment of that portion of the Obligations constituting interest on
the Roll-Up Loan and other Obligations, ratably among the Lenders in proportion
to the respective amounts described in this clause Fourth payable to them;

 

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than Roll-Up Loans), ratably among the Lenders in
proportion to the respective amounts described in this clause Fifth held by
them; and

 

95

--------------------------------------------------------------------------------



 

Sixth, to payment of any remaining Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Sixth held by
them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by payment of those
claims of creditors to the Borrowers (including those claims of (a) those
holders of Contingent Roll-Up Loans, if any, and (b) those holders of the 2021
Notes) that are junior and subordinated to the claims of the Lenders, all
subject to, and in accordance with, the priority of payment established by the
DIP Orders and other applicable law;

 

provided, that the application to the Obligations pursuant to this Section 8.02
of amounts received in respect of Collateral that is the Receivables Equity is
expressly subject to the priorities set forth in the Interim DIP Order (and,
when entered, the Final DIP Order), and all such amounts shall first be
allocated in accordance with such priorities before being applied to the
Obligations pursuant to this Section 8.02; provided, further, that, to the
extent that the Maturity Date has occurred pursuant to clause (f) or (g) of the
definition thereof, the application of amounts pursuant to this Section 8.02
shall be subject to Section 4(c) of the SAPSA.

 

ARTICLE IX.

 

THE AGENTS

 

SECTION 9.01.                                   Appointment.

 

(a)                                 In order to facilitate the transactions
contemplated by this Agreement, Ankura Trust Company, LLC is hereby appointed to
act as Administrative Agent and Collateral Agent under this Agreement and the
other Loan Documents.  Each of the Lenders and each assignee of any such Lender
hereby irrevocably authorizes the Administrative Agent to take such actions on
behalf of such Lender or assignee and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof and of the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.  The Administrative Agent is hereby expressly
authorized by the Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders all payments of principal of and interest on
the Loans and all other amounts due to the Lenders hereunder, and promptly to
distribute to each Lender its proper share of each payment so received; (b) to
give notice on behalf of each of the Lenders, at the direction of the Required
Lenders, of any Event of Default specified in this Agreement of which the
Administrative Agent has actual knowledge acquired in connection with the
performance of its duties as Administrative Agent hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by any Borrower or any of its Subsidiaries pursuant to this
Agreement as received by the Administrative Agent.  Without limiting the
generality of the foregoing, the Collateral Agent is hereby expressly authorized
to execute any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with

 

96

--------------------------------------------------------------------------------



 

the provisions of this Agreement and the Security Documents, and all such rights
and remedies in respect of such Collateral shall be implemented by the
Collateral Agent.

 

(b)                                 Neither the Agents nor any of their
respective directors, officers, employees or agents shall be liable as such for
any action taken or omitted by any of them except for its or his own gross
negligence or willful misconduct as determined by a final, nonappealable order
of a court of competent jurisdiction, or be responsible for any statement,
warranty or representation herein or the contents of any document delivered in
connection herewith, or be required to ascertain or to make any inquiry
concerning the performance or observance by any Borrower of any of the terms,
conditions, covenants or agreements contained in any Loan Document.  The Agents
shall not be responsible to the Lenders for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Documents or other instruments or agreements.  The Agents shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders if permitted to be taken or
not taken with Required Lender direction.  Each Agent shall, in the absence of
knowledge to the contrary, be entitled to rely on any instrument or document
believed by it in good faith to be genuine and correct and to have been signed
or sent by the proper person or persons.  Neither the Agents nor any of their
respective directors, officers, employees or agents shall have any
responsibility to any Borrower or any other party hereto or to any Loan Document
on account of the failure, delay in performance or breach by, or as a result of
information provided by, any Lender of any of its obligations hereunder or to
any Lender on account of the failure of or delay in performance or breach by any
other Lender or any Borrower of any of their respective obligations hereunder or
under any other Loan Document or in connection herewith or therewith.  Each
Agent may execute any and all duties hereunder by or through agents, employees
or any sub-agent appointed by it and shall be entitled to rely upon the advice
of legal counsel selected by it or Borrowers’ counsel with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

 

SECTION 9.02.                                   Nature of Duties.  The Lenders
hereby acknowledge that no Agent shall be under any duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Lenders.  The Lenders further acknowledge and agree that so long as an Agent
shall make any determination to be made by it hereunder or under any other Loan
Document in good faith, such Agent shall have no liability in respect of such
determination to any person.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against the Administrative Agent.

 

SECTION 9.03.                                   Resignation by the Agents.  Any
Agent may, by written notice to the Administrative Borrower and the Lenders,
resign at any time.  Upon any such resignation, the Required Lenders shall have
the right to appoint a successor with the consent of the Administrative Borrower
(not to be unreasonably withheld or delayed); provided, that approval of

 

97

--------------------------------------------------------------------------------



 

the Administrative Borrower shall not be required during the continuation of a
Default or Event of Default.  If no successor shall have been so appointed by
the Required Lenders and approved by the Administrative Borrower (to the extent
such approval is required) and shall have accepted such appointment within
30 days after the retiring Agent gives notice of its resignation, then the
retiring Agent may, on behalf of the applicable Lenders with the consent of the
Administrative Borrower (not to be unreasonably withheld or delayed), appoint a
successor Agent which shall be a bank with an office in New York, New York (or a
bank having an Affiliate with such an office) having a combined capital and
surplus that is not less than $500 million or an Affiliate of any such bank. 
Upon the acceptance of any appointment as Agent hereunder by a successor bank,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  After the Agent’s resignation hereunder, the provisions of this
Article IX and Section 10.05 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as Agent.
If no successor agent has accepted appointment as Agent by the date which is
thirty (30) days following the retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
such Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents, and Required Lenders shall perform all of the
duties of the Agent hereunder until such time, if any, as a successor Agent has
been appointed as provided for above.

 

SECTION 9.04.                                   Each Agent in Its Individual
Capacity.  With respect to the Loans made by it hereunder, each Agent in its
individual capacity and not as Agent shall have the same rights and powers as
any other Lender and may exercise the same as though it were not an Agent, and
the Agents and their Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrowers or any of their
Subsidiaries or other Affiliates thereof as if it were not an Agent.

 

SECTION 9.05.                                   Indemnification.  Each Lender
agrees (a) to reimburse the Agents, on demand, in the amount of its pro rata
share (based on its Commitments hereunder, or if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of its applicable outstanding Loans) of any reasonable expenses incurred by the
Agents, including reasonable counsel fees and compensation of agents and
employees paid for services rendered, which shall not have been reimbursed by
the Borrowers and (b) to indemnify and hold harmless each Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against it in its capacity as Agent, or any of them in any way relating
to or arising out of this Agreement or any other Loan Document or any action
taken or omitted by it or any of them under this Agreement or any other Loan
Document, to the extent the same shall not have been reimbursed by the
Borrowers; provided that no Lender shall be liable to an Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements determined by a final and
non-appealable order of a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of such Agent.  The agreements in
this Section 9.05 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or

 

98

--------------------------------------------------------------------------------



 

the replacement of, a Lender, and the repayment, satisfaction or discharge of
any Loans and all other amounts payable hereunder.

 

SECTION 9.06.                                   Lack of Reliance on Agents. 
Each Lender acknowledges that it has, independently and without reliance upon
the Agents and any Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.  Without limiting the foregoing, no Agent
shall be deemed responsible for the verification of the satisfaction of the
conditions or requirements for a Weekly Draw pursuant to Section 6.23 or
otherwise, it being understood that the sole responsibility of the
Administrative Agent with respect to any Weekly Draw Request is to make the same
available to the Lenders and countersign such Weekly Draw Request in the absence
of an objection by the Required Lenders, in each case pursuant to
Section 2.04(b).

 

SECTION 9.07.                                   Withholding Taxes.  To the
extent required by any applicable laws, the Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  Without limiting or expanding the provisions of Section 2.15,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective).  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.07.  The agreements in
this Section 9.07 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, and the repayment, satisfaction or discharge of any Loans and all other
amounts payable hereunder.

 

SECTION 9.08.                                   Credit Bidding.  The Borrowers
and the Lenders hereby irrevocably authorize each Agent, based upon the written
instruction of the Required Lenders, to (a) consent to, credit bid or purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any sale thereof conducted under the provisions of the
Bankruptcy Code, including, without limitation, under Section 363 of the
Bankruptcy Code or in connection with a Chapter 11 Plan, (b) credit bid or
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral at any sale, transfer or other

 

99

--------------------------------------------------------------------------------



 

disposition thereof conducted under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, or (c) credit bid or purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral at any other sale or foreclosure conducted by any Agent
(whether by judicial action or otherwise) in accordance with applicable law.  In
connection with any such credit bid or purchase, (i) the Obligations owed to the
Lenders shall be entitled to be, and shall be, credit bid on a ratable basis
(with Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not unduly
delay the ability of any Agent to credit bid or purchase at such disposition of
the Collateral and, if such claims cannot be estimated without unduly delaying
the ability of the applicable Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Lenders whose Obligations
are credit bid shall be entitled to receive interests (ratably based upon the
proportion of their Obligations credit bid in relation to the aggregate amount
of Obligations so credit bid) in the asset or assets so purchased (or in the
Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase), and (ii) each Agent, based upon the written
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by such acquisition vehicle or
vehicles, and in connection therewith the Administrative Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration.

 

ARTICLE X.

 

MISCELLANEOUS

 

SECTION 10.01.                            Notices.

 

(a)                                 Notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

 

(i)                                     if to any Borrower,

 

Cloud Peak Energy Resources LLC
385 Interlocken Crescent, Suite 400
Broomfield, CO 80021
Attention: Bryan Pechersky
Email: Bryan.Pechersky@cldpk.com

 

100

--------------------------------------------------------------------------------



 

(ii)                                  if to the Administrative Agent or the
Collateral Agent,

 

Ankura Trust Company, LLC
140 Shearman Street, 4th Floor
Fairfield, CT 06824
Attention: Michael Fey
Telecopy: (603) 609-0707
Phone: (980) 226-7633
Email: michael.fey@ankura.com

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell
450 Lexington Avenue
New York, NY 10017
Attn: Damian Schaible and Aryeh Falk
Email: damian.schaible@davispolk.com; aryeh.falk@davispolk.com

 

(iii)                               if to any Lender, to it at the address
listed on its signature page hereto or in the Assignment and Acceptance to which
it is a party.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent.  Each of the Administrative Agent, the
Collateral Agent, each Lender and each Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, further, that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service, sent by telecopy or (to the extent permitted by
paragraph (b) above) electronic means (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient) or on the date
five (5) Business Days after dispatch by certified or registered mail if mailed,
in each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 10.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 10.01.

 

(d)                                 Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

SECTION 10.02.                            Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Borrowers herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the

 

101

--------------------------------------------------------------------------------



 

Lenders and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents, regardless of any investigation
made by such persons or on their behalf, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
Fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid and so long as the Commitments have not been
terminated.  Without prejudice to the survival of any other agreements contained
herein, indemnification and reimbursement obligations contained herein
(including pursuant to Sections 2.13, 2.15, 9.05 and 10.05) shall survive the
payment in full of the principal and interest hereunder and the termination of
the Commitments or this Agreement.

 

SECTION 10.03.                            Binding Effect, Effectiveness.  This
Agreement shall become binding (subject, however, to the satisfaction of the
other conditions set forth in Section 4.01) when this Agreement shall have been
executed by the Borrowers and the Agents and when the Administrative Agent shall
have received copies thereof which, when taken together, bear the signature of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the Borrowers, the Agents and each Lender and their respective
permitted successors and assigns; provided, however, this Agreement shall not
become binding upon the Borrowers unless and to the extent approved by the
Bankruptcy Court.

 

SECTION 10.04.                            Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and registered assigns permitted hereby, except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby,
including any Participants, to the extent provided in paragraph (c) of this
Section, and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Lenders and, to the extent expressly contemplated
hereby, the other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Administrative Borrower (which consent
shall be deemed given unless the Administrative Borrower shall have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after delivery of a written request for such consent), provided that no
consent of the Administrative Borrower shall be required for an assignment to a
Lender, an Affiliate of a Lender or if an Event of Default has occurred and is
continuing; and

 

102

--------------------------------------------------------------------------------



 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment of to a
Lender, an Affiliate of a Lender or Approved Fund immediately prior to giving
effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment, the amount of the
commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000, unless
the Administrative Agent otherwise consents;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided that no such
recordation fee shall be due in connection with an assignment to an existing
Lender or Affiliate of a Lender or an Approved Fund of such Lender or an
assignment by the Administrative Agent;

 

(D)                               any Roll-Up Loan may only be assigned subject
to the concurrent assignment to the same assignee of Corresponding New Money
Loans actually funded in a principal amount of the percentage to be specified in
the Final DIP Order 125.0% (for purposes of this provision not counting any
in-kind fees paid on such New Money Loans or any interest paid or accrued on
such fees) of the Roll-Up Loan so assigned;and

 

(E)                                any New Money Loan may only be assigned
subject to the concurrent assignment to the same assignee of Roll-Up Loans (in a
principal amount of the percentage to be specified in the Final DIP Order 80.0%
(for purposes of this provision not counting any in-kind fees paid on such New
Money Loans or any interest paid or accrued on such fees) of such New Money
Loan) for which such assigned New Money Loan is a Corresponding New Money Loan.;

 

(F)                                any Contingent Roll-Up Loan may only be
assigned subject to the concurrent assignment to the same assignee of a
Commitment to make New Money Loans in an amount equal to 125.0% of such
Contingent Roll-Up Loan; and

 

(G)                              at any time while any Contingent Roll-Up Loan
is outstanding, a Commitment to make New Money Loans may only be assigned
subject to the

 

103

--------------------------------------------------------------------------------



 

concurrent assignment to the same assignee of Contingent Roll-Up Loans in an
amount equal to 80.0% of such Commitment.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender hereunder shall, to the extent of the interest assigned
by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.15, 2.16 and 10.05).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal and interest amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrowers, the Agents and the Lenders
shall treat each person whose name is recorded in the Register pursuant to the
terms hereof as the Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)                                 Upon Subject to Section 10.04(e), upon its
receipt of a duly completed Assignment and Acceptance executed by an assigning
Lender and an assignee, the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(vi)                              No such assignment shall be made (A) to any
Borrower or any of any Borrower’s Affiliates or Subsidiaries or (B) to a natural
person.

 

(c)                                  (i)                                     Any
Lender may, without the consent of any Borrower or the Administrative Agent,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the Agents
and the other Lenders shall continue to deal solely and directly with such
Lender in connection

 

104

--------------------------------------------------------------------------------



 

with such Lender’s rights and obligations under this Agreement.  Any agreement
or instrument (oral or written) pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that (x) such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in Section 10.04(a)(i) or
clauses (i), (ii), (iii), (iv), (v) or (vi) of the first proviso to
Section 10.08(b) that affects such Participant and (y) no other agreement (oral
or written) with respect to such Participant may exist between such Lender and
such Participant.  Subject to paragraph (c)(ii) of this Section, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.15 to the same extent, and subject to the same documentary
requirements, as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section (subject to the requirements and
limitations of such sections as if it were a Lender).  To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.06
as though it were a Lender; provided that such Participant shall be subject to
Section 2.16(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.13 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent such entitlement to a greater
payment results from a Change in Law after the sale of the participation takes
place.

 

(iii)                               Each Lender shall, acting for this purpose
as a non-fiduciary agent of the Borrowers, maintain at one of its offices a
register for the recordation of the names and addresses of its Participants, and
the amount and terms of its participations, including specifying any such
Participant’s entitlement to payments of principal and interest, and any
payments made, with respect to each such participation (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary; provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

105

--------------------------------------------------------------------------------



 

(e)                                  (i) Notwithstanding anything herein to the
contrary herein, the Administrative Agent is hereby irrevocably authorized by
each Lender to, in lieu of processing individual assignments to be effectuated
by Master Assignments and Acceptances submitted in connection with the Specified
Tender Offer, attach an amended and restated Schedule 1.01(A) to this Agreement
in accordance with clause (ii) below.  Such amended and restated Schedule
1.01(A) will reflect the percentages of the Loans and Commitments held by the
Lenders as if such Master Assignments and Acceptances had been processed in
accordance with the Specified Tender Offer Documents.

 

(ii)                                When determining the applicable percentages
of the Loans and Commitments, the Administrative Agent shall act in consultation
with the Borrowers and their advisors and may conclusively rely on the advice of
its advisors and the advisors to the Borrowers.  Prior to the date of the Second
Borrowing, the Administrative Agent may provide to each Lender (and each Person
that is contemplated to become a Lender pursuant to the Master Assignments and
Acceptances) with the respective amounts of each such Lender’s (or other
Person’s, as applicable) Loans and Commitments that are proposed to be included
on such amended and restated Schedule 1.01(a).  Each such Lender (or other
Person, as applicable) will be deemed to have accepted and consented to such
calculation of the amount of its Loans and Commitments unless it has objected in
writing to the Administrative Agent within two (2) Business Days following the
receipt of such amounts and has specifically stated the basis for such
objection.  Upon such deemed approval by all applicable Lenders (or other
Persons, as applicable), such Master Assignments and Acceptances and such
amended and restated Schedule 1.01(A) shall each be deemed effective for all
purposes as of the date of the Second Borrowing and such amended and restated
Schedule 1.01(A) attached to this Agreement pursuant to this
Section 10.04(e) shall be conclusive absent manifest error.

 

(iii)                            After giving effect to the assignments of Loans
and Commitments effectuated by the Master Assignments and Acceptances and by
such amended and restated Schedule 1.01(A), as applicable, the Administrative
Agent is hereby irrevocably authorized to direct the disposition of funds among
the Lenders (including any assignees under the Master Assignments and
Acceptances) and the Borrower and to make such other adjustments to the Register
as may be necessary so that each Lender holds its ratable share (i) of all New
Money Loans made as part of the Initial Borrowing and the Second Borrowing,
(ii) of all Initial Roll-Up Loans and all Final Roll-Up Loans (Second Borrowing)
and (iii) all then remaining outstanding Commitments.

 

SECTION 10.05.                            Expenses; Indemnity.

 

(a)                                 Each Borrower jointly and severally with the
other Borrowers agrees to pay all reasonable costs and expenses (including Other
Taxes) incurred by the Agents, the Required Lenders and the Lenders in
connection with the preparation of this Agreement and the other Loan Documents,
or by the Agents, the Required Lenders and the Lenders in connection with the

 

106

--------------------------------------------------------------------------------



 

administration of this Agreement (including expenses incurred in connection with
due diligence and initial and ongoing Collateral examination, reasonable fees,
disbursements and the charges for counsel (including in each jurisdiction where
Collateral is located), and search, filing and recording fees associated
therewith and in connection the Cases) or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated) or incurred by the
Agents, the Required Lenders or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made hereunder, in each case, including,
without limitation, the reasonable fees, charges and disbursements of Davis
Polk & Wardwell LLP (counsel for the Required Lenders), Morris, Nichols, Arsht &
Tunnell LLP (Delaware counsel for the Required Lenders) and any other
professional advisors retained by any Agent, the Required Lenders, any Lender or
any of the foregoing law firms, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel,
including the reasonable fees, charges and disbursements of counsel for the
Agents, the Required Lenders and each Lender.  Notwithstanding anything to the
contrary, all such costs, fees, expenses, charges and disbursements under this
clause (a) shall be due and payable by the Borrowers on: (i) the date of entry
of the Interim DIP Order; (ii) the date of entry of the Final DIP Order;
(iii) the date of payment in full in cash of the Obligations under the Loan
Documents (other than contingent indemnification obligations as to which no
claim has been asserted); (iv) the date of Consummation of a Chapter 11 Plan;
and (v) otherwise, within seven (7) Business Days after delivery of an invoice
therefor to the Administrative Borrower.

 

(b)                                 Each Borrower agrees to indemnify the
Agents, the Required Lenders, each Lender and each of their Related Parties
(each such person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, settlement payments,
damages, liabilities, litigation, obligations, actions or causes of action,
investigations or proceedings and related costs and expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted or
brought against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby or by any other Loan Document, (ii) any actual or proposed
use of the proceeds of the Loans, (iii) the Cases, or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and whether or not brought by a
Borrower or any of its Subsidiaries or any other Person, except in each case to
the extent resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final non-appealable order of a court of competent
jurisdiction.  Subject to and without limiting the generality of the foregoing
sentence, each Borrower agrees to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities,
litigation, investigations or proceedings and related expenses, including
reasonable counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Claim related in any way to any Borrower or
any of its Subsidiaries, (B) any violation or alleged violation of any
Environmental Law or Environmental Permit by or related in any way to any
Borrower or any of its Subsidiaries, or (C) any actual or alleged presence,
Release or threatened Release of or exposure to Hazardous Materials at, under,

 

107

--------------------------------------------------------------------------------



 

on or from any property or facility owned, leased or operated by any Borrower or
any of its Subsidiaries, or by any predecessor of any Borrower or any of its
Subsidiaries, except in each case to the extent resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final
non-appealable order of a court of competent jurisdiction.  The provisions of
this Section 10.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of any Agent,
the Required Lenders or any Lender.  All amounts due under this Section 10.05
shall be payable on written demand therefor accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.  Each Borrower agrees that in the event that any actions or
proceedings are in effect or are threatened by, or any Agent or any Lender
reasonably believes any actions or proceedings may be brought by, the Creditors’
Committee or any other party in interest attacking the legality, validity,
enforceability of the obligations under the Loan Documents or the Liens arising
under the Loan Documents at the time of the consummation of any sale of the
assets of the Borrowers or at the time that Borrowers propose to pay and satisfy
the Obligations in full, the Collateral Agent may (and shall at the direction of
the Required Lenders) hold a reserve following the date of payment in full of
the Obligations as cash collateral for the expenses or claims expected to be
incurred in connection with such actions or proceedings until the earlier of
(x) the Collateral Agent’s receipt of a general release satisfactory in form and
substance to the Collateral Agent and the Required Lenders, and (y) the entry of
a final non-appealable order determining the outcome of such litigation.

 

(c)                                  Except as expressly provided in
Section 10.05(a) with respect to Other Taxes, which shall not be duplicative
with any amounts paid pursuant to Section 2.15, this Section 10.05 shall not
apply to Taxes, except any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

 

(d)                                 No Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee by any Borrower or its or their
Affiliates, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e)                                  No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

SECTION 10.06.                            Right of Set-off.  Subject to the DIP
Orders and the final proviso of Section 8.01, if an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of any Borrower or any Subsidiary against any of
and all the obligations of the Borrower

 

108

--------------------------------------------------------------------------------



 

now or hereafter existing under this Agreement or any other Loan Document held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although the
obligations may be unmatured.  The rights of each Lender under this
Section 10.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have.

 

SECTION 10.07.                            Applicable Law.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.

 

SECTION 10.08.                            Waivers; Amendment.

 

(a)                                 No failure or delay of the Agents, the
Required Lenders or any Lender in exercising any right or power hereunder or
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Agents, the Required Lenders and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  No notice or demand on any Borrower in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (x) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Administrative Borrower and the Required Lenders,
and (y) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each party thereto and the Collateral
Agent and consented to by the Required Lenders; provided, that no such agreement
shall:

 

(i)                                     decrease or forgive the principal amount
of, or extend the final maturity of, or decrease the rate of interest on, any
Loan, without the prior written consent of each Lender directly affected
thereby; provided that clauses (b) through (i) of the definition of “Maturity
Date” may be amended or modified with the prior written consent of the
Supermajority Lenders;

 

(ii)                                  increase or extend the Commitment of any
Lender or decrease the fees of any Lender without the prior written consent of
such Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Commitments shall not constitute an increase of the Commitments
of any Lender and that the date set forth in Section 2.01(f)(iii) may be
extended with the prior written consent of the Supermajority Lenders);

 

109

--------------------------------------------------------------------------------



 

(iii)                               extend any date on which payment of interest
on any Loan or any Fees is due, without the prior written consent of each Lender
adversely affected thereby;

 

(iv)                              amend or modify the provisions of
Section 2.16(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the prior written consent of each Lender
adversely affected thereby;

 

(v)                                 amend or modify the provisions of this
Section or the definition of the term “Required Lenders”, “Supermajority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders or
“Supermajority Lenders” on substantially the same basis as the Loans and
Commitments are included on Effective Date);

 

(vi)                              release all or substantially all the
Collateral or all or substantially all of the value of the Guarantees without
the prior written consent of each Lender (except in connection with an
Acceptable 363 Sale or pursuant to an Acceptable Chapter 11 Plan);

 

(vii)                           amend or modify the Superpriority Claim status
of the Lenders under the DIP Orders or under any other Loan Documents without
the consent of each Lender;

 

(viii)                        amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent without the prior
written consent of the Administrative Agent or the Collateral Agent,
respectively, acting as such, at the effective date of such agreement, as
applicable.  Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 10.08 and any consent by any Lender pursuant to this
Section 10.08 shall bind any assignee of such Lender;

 

(ix)                              waive, amend or modify any condition set forth
in Section 4.01 or 4.02 without the prior written consent of the Supermajority
Lenders; or

 

(x)                                 waive, amend or modify any of the
definitions of “Acceptable 363 Sale”, “Acceptable Chapter 11 Plan”, “Advance
Rate” (other than in connection with an Incremental Amendment as set forth in
Section 2.06), “Borrowing Base”, “Confirmation Order”, “Final DIP Order”,
“Interim DIP Order”, “Prohibited Plan or Sale” or “Remedies Provision” without
the prior written consent of the Supermajority Lenders;

 

(c)                                  Without the consent of any Lender, the
Borrowers and the Administrative Agent and/or Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to

 

110

--------------------------------------------------------------------------------



 

give effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.

 

SECTION 10.09.                            Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender,
shall be limited to the Maximum Rate, provided that such excess amount shall be
paid to such Lender on subsequent payment dates to the extent not exceeding the
legal limitation.

 

SECTION 10.10.                            Entire Agreement.  This Agreement, the
other Loan Documents and the agreements regarding certain Fees referred to
herein constitute the entire contract between the parties relative to the
subject matter hereof.  Any previous agreement among or representations from the
parties or their Affiliates with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents.    Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.  To the extent that any provision herein is inconsistent
with any term of the DIP Orders, the DIP Order shall control.

 

SECTION 10.11.                            WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.11.

 

SECTION 10.12.                            Severability.  In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

111

--------------------------------------------------------------------------------



 

SECTION 10.13.                            Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one contract, and
shall become effective as provided in Section 10.03.  Delivery of an executed
counterpart to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed original.

 

SECTION 10.14.                            Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 10.15.                            Jurisdiction; Consent to Service of
Process.

 

(a)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Bankruptcy Court and, if the Bankruptcy Court does
not have (or abstains from) jurisdiction, any federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
and, if such federal courts do not have (or abstain from jurisdiction), any New
York State court, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents (other than under any Security Document governed by a law other than
the laws of the State of New York or with respect to any Collateral subject
thereto), or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined and shall
be brought exclusively in such federal or, to the extent applicable, New York
State court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Lender or Agent may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Borrower or their properties in the courts
of any jurisdiction.

 

(b)                                 Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 10.16.                            Confidentiality.  Each of the Lenders
and each of the Agents agrees that it shall maintain in confidence any
information relating to the Borrowers furnished to it by or on behalf of the
Borrowers (other than information that (a) has become generally available to the
public other than as a result of a disclosure by such party, (b) has been
independently developed by such Lender or such Agent without violating this
Section 10.16 or (c) was available to such Lender or such Agent from a third
party having, to such person’s knowledge, no obligations of confidentiality to
any Borrower) and shall not reveal the same other than to its directors,
trustees, officers, employees, advisors, agents and auditors with a need to know
or to any person that approves or administers the Loans on behalf of such Lender
(so long as each such person shall

 

112

--------------------------------------------------------------------------------



 

have been instructed to keep the same confidential in accordance with this
Section 10.16), except (A) to the extent necessary to comply with law or any
legal or regulatory process (including any self-regulatory authority) or the
requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to Governmental Authorities
or the National Association of Insurance Commissioners, (C) to its parent
companies, Affiliates, auditors and its, and its Affiliates’, respective
partners, directors, officers, employees, agents, advisors and other
representatives (so long as each such person shall have been instructed to keep
the same confidential in accordance with this Section 10.16), (D) in order to
enforce its rights under any Loan Document in a legal proceeding, (E) to any
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 10.16 or as shall be required
to keep the same confidential pursuant to any letter or agreement with
confidentiality provisions at least as restrictive as this Section 10.16),
(F) to any direct or indirect contractual counterparty in any Swap Agreements or
such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.16 or as
shall be required to keep the same confidential pursuant to any letter or
agreement with confidentiality provisions at least as restrictive as this
Section 10.16), (G) with the consent of the Administrative Borrower, (H) to any
nationally recognized rating agency in connection with ratings issued with
respect to such Lender and (I) to other parties to this Agreement.

 

SECTION 10.17.                            Website Communications.

 

(a)                                 Delivery.  (i) Each Borrower hereby agrees
that it will use all reasonable efforts to provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement and any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (B) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (C) provides notice of any
Default or Event of Default under this Agreement or (D) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications collectively, the “Communications”), by transmitting
the Communications in an electronic/soft medium in a format reasonably
acceptable to the Administrative Agent to the address set forth in
Section 10.01(a).  Nothing in this Section 10.17 shall prejudice the right of
the Agents, any Lender or any Borrower to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document.

 

(ii)                                  The Administrative Agent agrees that
receipt of the Communications by the Administrative Agent at its e-mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.

 

113

--------------------------------------------------------------------------------



 

Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of the Loan Documents.  Each Lender agrees (A) to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and (B) that the foregoing notice may be sent to such
e-mail address.

 

(b)                                 Posting.  Each Borrower further agrees that
the Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”).

 

(c)                                  The Platform is provided “as is” and “as
available.” The Agent Parties do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform.  In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents advisors or representatives
(collectively, “Agent Parties”) have any liability to the Borrowers, any Lender
or any other person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Administrative Agent’s transmission of communications through
the internet, except to the extent the liability of any Agent Party is found in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

 

(d)                                 Notwithstanding anything to the contrary
herein, upon receipt of any information, documents and other materials that any
Borrower is obligated to furnish to any Agent pursuant to this Agreement and/or
any other Loan Document, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, such Agent agrees that it shall promptly furnish such
information, documents and other materials to each Lender (whether through the
Platform or otherwise).

 

SECTION 10.18.                            U.S. PATRIOT Act.  Each Lender hereby
notifies each Borrower that pursuant to the requirements of the Executive Order
No. 13224 on Terrorist Financing, effective September 23, 2001, and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (signed into law on
October 26, 2001) (the “U.S. PATRIOT Act”), it is required to obtain, verify and
record information that identifies Borrowers, which information includes the
name and address of each Borrower and other information that will allow the
Lenders to identify such Borrower in accordance with the U.S. PATRIOT Act.

 

SECTION 10.19.                            No Fiduciary Duty.  Each Agent, the
Required Lenders, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may

 

114

--------------------------------------------------------------------------------



 

have economic interests that conflict with those of the Borrowers, their
stockholders and/or their affiliates.  Each Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Borrower, its stockholders or its affiliates, on the
other.  The Borrowers acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers, on the other and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Borrower,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower,
its management, stockholders, creditors or any other Person.  Each Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  Each Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Borrower, in connection with such transaction
or the process leading thereto.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

115

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

CLOUD PEAK ENERGY INC., as a Borrower

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[                            ], as a Borrower

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page To Superpriority Senior Secured Priming Debtor-In-Possession
Credit Agreement]

 

--------------------------------------------------------------------------------



 

 

ANKURA TRUST COMPANY, LLC, as Administrative Agent and Collateral Agent

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page To Superpriority Senior Secured Priming Debtor-In-Possession
Credit Agreement]

 

--------------------------------------------------------------------------------



 

ANNEX II

 

Exhibit D

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

THIS NOTE IS A SHORT-TERM OBLIGATION (WITHIN THE MEANING OF
SECTION 1283(A)(1)(A) OF THE CODE) AND IS TREATED AS BEING ISSUED WITH ORIGINAL
ISSUE DISCOUNT AS DESCRIBED UNDER SECTION 1283(C)(1)(A) OF THE CODE.  FOR
INFORMATION REGARDING THE ISSUE PRICE, THE TOTAL AMOUNT OF ORIGINAL ISSUE
DISCOUNT, THE ISSUE DATE, AND THE YIELD TO MATURITY OF THE NOTE, PLEASE CONTACT
[Name of person at company or title e.g., Chief Financial Officer], [address or
telephone number].

 

[FORM OF]

NOTE

 

 

New York, New York

 

 

Principal Amount: $[        ]

[DATE]

 

FOR VALUE RECEIVED, each undersigned Borrower (as defined below) hereby promises
to pay to [          ] (the “Lender”) the Principal Amount set forth above, or,
if less, the aggregate unpaid principal amount of all Loans (as defined in the
Credit Agreement referred to below) of the Lender to the Borrowers, payable at
such times, and in such amounts, as are specified in the Credit Agreement.

 

Each Borrower promises to pay interest on the unpaid principal amount of each
such Loan from the date made until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement.

 

All payments of principal and interest shall be made in accordance with the
provisions of the Credit Agreement in Dollars in immediately available funds.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Superpriority Senior Secured Priming Debtor-in-Possession Credit
Agreement, dated as of May 15, 2019 (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among Cloud Peak Energy, Inc., a Delaware corporation and a debtor and
debtor-in-possession under Chapter 11 of the Bankruptcy Code (“CPE”), the other
Persons party thereto from time to time as “Borrowers”, each such “Borrower” a
debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code
(collectively with CPE, the “Borrowers”), the Lenders party thereto from time to
time, and Ankura Trust Company, LLC, as administrative agent (in such capacity,
including any sub-agent or any successor or assignee, the “Administrative
Agent”) and as collateral agent (in such capacity, including any sub-agent or
any successor or assignee, the “Collateral Agent”) for the Lenders. Capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Credit Agreement.

 

The Credit Agreement, among other things, (a) provides for the making of Loans
by the Lender to the Borrowers in an aggregate amount not to exceed at any time
outstanding the Principal Amount set forth above, the indebtedness of the
Borrowers resulting from such Loans being evidenced by this Note and
(b) contains provisions for acceleration of the maturity of the unpaid principal
amount of this Note upon the happening of certain stated events and also for
prepayments on account of the principal hereof prior to the maturity hereof upon
the terms and conditions therein specified.

 

--------------------------------------------------------------------------------



 

This Note is secured by the Collateral as provided in the DIP Orders and the
Security Documents.

 

Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrowers.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York and (to the extent applicable) the
Bankruptcy Code.

 

[Remainder of Page Intentionally Blank]

 

--------------------------------------------------------------------------------



 

 

[BORROWERS]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

ANNEX III

 

Exhibit H

 

--------------------------------------------------------------------------------



 

MASTER ASSIGNMENT AND ACCEPTANCE

 

This Master Assignment and Acceptance (the “Assignment and Acceptance”) is dated
as of the date of the Second Borrowing (the “Effective Date”) set forth below
and is entered into by and between the Lenders (collectively, the “Assignors”)
and the undersigned Assignee (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement (as
defined below), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignors hereby irrevocably sell and assign to
the Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignors, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date (i) all of the Assignors’
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignors (in their respective capacities as Lenders) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignors and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by the Assignors.

 

1.

Assignors:

As set forth on the signature pages hereto

 

 

 

2.

Assignees:

                                                                                                                       

 

 

 

(Print name of participating Eligible Holder or Designee)

 

 

 

 

 

 

 

3.

Administrative Borrower:

Cloud Peak Energy Resources LLC

 

 

 

4.

Administrative Agent:

Ankura Trust Company, LLC, as Adminstrative Agent under the Credit Agreement

 

 

 

5.

Credit Agreement:  The Superpriority Senior Secured Priming Debtor-in-Possession
Credit Agreement: Agreement, dated as of May 15, 2019 (as the same may be
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among CLOUD PEAK ENERGY, INC., a Delaware
corporation and a debtor and debtor-in-possession under Chapter 11 of the
Bankruptcy Code (“CPE”), the other Persons party thereto from time to time as
“Borrowers”, each such “Borrower” a debtor and debtor-in-possession under
Chapter 11 of the Bankruptcy Code, the Lenders party thereto from time to time,
and ANKURA TRUST COMPANY, LLC, as administrative agent (in such capacity,
including any sub-agent or any successor or assignee, the “Administrative
Agent”) and as collateral agent (in such capacity, including any sub-agent or
any successor or assignee, the “Collateral Agent”) for the Lenders.

 

 

 

6.

Subscription Amount: $

 

 

 

 

(Insert Subscription Amount from Line 2 of

 

 

 

Item 2(b) of Subscription Form)

 

 

--------------------------------------------------------------------------------



 

7.

On the date of the Second Borrowing, Assignee shall be assigned or deemed to
have been assigned a portion of the outstanding Commitments and Loans held by
the Assignors in accordance with the Specified Tender Offer Documents and as set
forth on Schedule 1.01(A) to the Credit Agreement after giving effect to the
amendment and restatement thereof pursuant to Section 10.04(e) of the Credit
Agreement. Assignee hereby consents to such amendment and restatement of
Schedule 1.01(A).

 

--------------------------------------------------------------------------------



 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNEE

 

 

 

 

 

(Print name of participating Eligible Holder or designee)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

Master Assignment and Acceptance

 

--------------------------------------------------------------------------------



 

 

ASSIGNOR

 

 

 

 

 

(To be signed by Backstop Parties)

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page

Master Assignment and Acceptance

 

--------------------------------------------------------------------------------



 

Consented to and Accepted:

 

 

 

ANKURA TRUST COMPANY, LLC,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CLOUD PEAK ENERGY RESOURCES LLC,

 

as Administrative Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page

Master Assignment and Acceptance

 

--------------------------------------------------------------------------------



 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

I.                     Representations and Warranties.

 

A.                      Assignors. Each of the Assignors (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrowers, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

 

B.                      Assignee. The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) if it is a Foreign Lender, attached to this Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(vi) it has the capacity to make Loans in Dollars; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender and, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

II. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignors for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

III. General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------